   Case 18-03036          Doc 53        Filed 10/26/18 Entered 10/26/18 15:15:57                             Desc Main
                                        Document      Page 1 of 101


                           UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

In Re:                               )
                                     )
A C E M O T O R A C C E P T A N C E)
CORPORATION                          )
                                     )
                  Debtor.            )
                                     )
____________________________________ )                            Case No. 18-30426
                                     )
A C E M O T O R A C C E P T A N C E)                              Chapter 11
CORPORATION                          )
                                     )                            Adv. Pro. No. 18-03036
                  Plaintiff,         )
                                     )
        v                            )
                                     )
MCCOY MOTORS, LLC, MCCOY MOTORS, )
LLC d/b/a RIDE FAST; ROBERT MCCOY,)
JR.; and MISTY MCCOY                 )
                                     )
                  Defendants.


           DECLARATION OF COSTS AND ATTORNEYS FEES RELATED TO
          ENFORCEMENT OF ORDERS DATED JUNE 25 AND AUGUST 1, 2018

        The Henderson Law Firm, PLLC, files this Declaration of Costs and Attorneys Fees Related to
Enforcement of Orders Dated June 25 and August 1, 2018 (the “Declaration”). This Declaration is in
compliance with this Court’s October 19, 2018 Order Finding Certain Defendants in Civil Contempt
and Continuing Pretrial Conference (the “Contempt Order”). The Contempt Order provides in part that
"Counsel for Ace shall, within seven (7) days of entry of this Order file a Declaration detailing Ace’s costs
and attorney fees reasonably and necessarily incurred in attempting to enforce the June 25 Order and the
August 1 Order".

         A.     T h e s ig n ific an c e o f th is ad v e rs ary p ro c e e d in g to th e b an kru p tc y e s tate

       1.       The Debtor assisted consumers in financing the purchase of used cars by consumers,
through agreements with various used car dealers (the “Dealers”). As of the Petition Date, the Debtor
was a party to agreements with approximately 187 used car dealers.

       2.      The Debtor purchased various Notes Receivable (“Notes”) from the Dealers. The
purchases were made pursuant to standardized agreements with the Dealers, including: into a BHPH
Purchasing and Performance Agreement ("PPA"), Agreement for Line of Credit ("Floorplan"); BHPH
Contract Servicing Agreement ("Servicing Agreement"), BHPH Purchasing and Performance Agreement
   Case 18-03036         Doc 53     Filed 10/26/18 Entered 10/26/18 15:15:57                Desc Main
                                    Document      Page 2 of 101


Addendum (“PPA Addendum”) and a BHPH Contract Servicing Agreement Addendum (“Servicing
Addendum”)(together, the PPA, Flooplan, Servicing Agreement, Floorplan, PPA Addendum and
Servicing Addendum are referred to herein as "the Agreements"). The obligations of the Debtor under
the Agreements are typically personally guaranteed by the owner or owners of the Dealers. The
Agreements are single spaced, relatively detailed and collectively exceed 80 pages in length.

        3.       The amended schedules filed by the Debtor show that approximately ninety seven percent
of the assets of the Debtor consisted of the Notes, which were valued at approximately $14,000,000.00,
and which were shown to have a face value of approximately $30,000,000.00 (the difference being the
conditional “servicing rights” which were granted the Dealers by the Agreements). The Agreements and
underlying consumer Contracts serve as collateral for a November 1, 2016 Promissory Note in the
amount of $14,500,000.00 executed by the Debtor in favor of Hamilton State Bank (“Hamilton”). Since
the Petition Date, the Debtor has paid all but approximately $200,000.00 to Hamilton.

         4.      The verified complaint filed herein alleges in part that “[a]s of May 30, 2018, the total
indebtedness owed to the Debtor by the Defendants was $1,207,915.53, not including accrued interest,
default interest at the annual rate of eighteen percent (18%), costs, penalties, legal fees or other charges
allowed by law.” The Notes associated with McCoy Motors therefore comprised approximately nine
percent of the Debtor’s total assets, and McCoy Motors represents one of the Debtor’s largest exposures
to loss.

         5.       Because the Debtor’s assets are largely payment obligations based on the Notes and the
Agreements, the establishment and preservation of the Debtor’s rights under the Notes and Agreements
is of paramount importance in allowing the Debtor to maximize the repayment of claims in this
proceeding. Had this court invalidated any provision of the Notes and Agreements between the Debtor
and any particular Dealer, such a ruling would likely have been res judicata with respect to the obligations
of the numerous other Dealers. The Debtor therefore could not, and cannot, allow the value of the
Notes and Agreements to be compromised. The Debtor has a duty to its creditors to do what is
necessary to preserve its assets. The fact that this proceeding was a “template” for possible future
litigation, and that it is potentially precedent setting, led to an extraordinary amount of care and time by
the undersigned in drafting pleadings and the like.

         6.      The Debtor has previously lost hundreds of thousands of dollars due to at least one
bankruptcy filing by one of its Dealers. The Debtor could not sit idly by while the Defendants refused
to comply with the Agreements. The Defendants were collecting large amounts of cash, which is easily
dissipated. There is evidence that the Defendants were repossessing automobiles subject to liens in favor
of the Debtor, then reselling those automobiles to consumers/good faith purchasers without noting the
Debtor’s lien on the new titles. In such situations, undersigned counsel was advised that the Debtor
virtually always loses its lien rights to good faith purchasers, pursuant to policies of the North Carolina
Department of Motor Vehicles. This Court has found that the “...evidence presented at hearing, together
with the prior proceedings in this case, indicates that Ace’s fears about the dissipation of its
property/collateral are well founded.”1

        7.      Furthermore, Defendant McCoy Motors was represented by Charlotte attorney David


         1
          August 1, 2018 Order Granting Motions for Preliminary Injunction and Other Emergency
 Relief (the “Preliminary Injunction”), paragraph 75.
   Case 18-03036         Doc 53      Filed 10/26/18 Entered 10/26/18 15:15:57                 Desc Main
                                     Document      Page 3 of 101


Badger, a zealous and effective bankruptcy attorney, who was questioning the validity of the Agreements.
As this Court is aware, the Defendants’ strategy has been to try to leverage their ability to “create trouble”
in order to negotiate financial terms which are more favorable than those in the Agreements. However,
because the Agreements with the Defendants were the same as the agreements with all of the other
Dealers, the Debtor could not treat the Defendants any differently based on the Defendants’ behavior
and tactics. The Debtor and counsel believe that had the Debtor asked the Court to approve a “cost of
defense” settlement with no real legal basis, it is likely that many of the other Dealers would attempt to
exact the same concessions.

        8.      With the exception of the Defendants herein, the vast majority of the other Dealers have
complied with the terms of the Agreements. The Defendants are true outliers. The time records of the
undersigned indicate that, other than these Defendants, he has had to spend virtually no time on
enforcing the Agreements with any of the 187 Dealers. Meaningful time incurred to date on issues related
to Dealers, other than the Defendants, includes approximately 20 emails related to Jacoby Motors in Fort
Myers, Florida.

         9.       For the forgoing reasons, the resolution of the issues in this adversary proceeding has
been and is a primary concern for the Debtor. The actions of the Defendants have taken up an inordinate
amount of management’s time. In turn, management of the Debtor has put an inordinate (but not undue)
amount of pressure on undersigned counsel to aggressively prosecute the claims against the Defendants
who, as this Court has recognized, “...intend to do whatever necessary to prevail in this dispute with
Ace.”2 Counsel has had to spend a great deal of time having to deal with frivolous arguments and bad
faith tactics, and there are only so many hours in a day. The Defendants’ defaults and the failure to report
all funds collected from Vehicle Buyers have required counsel and his staff to not only deal with this
adversary proceeding, but to field telephone calls and emails from dozens of customers who honestly did
not know who to make their car payments to. All of this required an expenditure of time which could
have been spent obtaining plan confirmation. Had counsel not been required to expend absolutely
unnecessary time dealing with the Defendants, it is very likely that the Debtor would have obtained a
confirmed Chapter 11 plan by now.

        B.      Attorneys fees and expenses incurred in connection with the Defendants’ breach
                of the Agreements

        10.     Attached hereto as Exhibit A is a detailed statement concerning the fees and expenses
incurred during this case which are related to the Defendants’ breach of the Agreements with the Debtor.
The Debtor believes that the $70,792.75 of fees and expenses incurred after June 25, 2018 were
“reasonably and necessarily incurred in attempting to enforce the June 25 Order and the August 1 Order”
(per the Contempt Order).

        11.    The undersigned recognizes that a significant portion of time spent after June 25, 2018
was to obtain, and not necessarily “enforce”, the Preliminary Injunction. However, it should also be
recognized that the intent of the June 25 order was to safeguard the funds collected by the Defendants
from Vehicle Buyers, as well as to prevent the repossession of the automobiles which were collateral for
the Notes. Therefore, the time and expenses related to obtaining the Preliminary Injunction (including
multiple continued hearings) were directly related to the Debtor’s efforts to enforce the June 25 Order.


         2
          Id.
   Case 18-03036        Doc 53       Filed 10/26/18 Entered 10/26/18 15:15:57            Desc Main
                                     Document      Page 4 of 101


       12.     Counsel’s time and expenses may be summarized as follows:


 Time Period           Activity          Billable      Value of        Expenses         Total time
                                         Hours          hours                          and expense
 3.23.18 to        Informal               26.05        $11,272.50            $0.00        $11,272.50
 5.30.18           settlement
                   discussions,
                   time related to
                   defaults prior to
                   preparation of
                   Complaint
 6.1.18 to         Preparation of        104.20         46,452.00           615.65          47,067.65
 6.25.18           Complaint
                   through 6.25.18
                   Order
 6.25.18 to        Attempted             159.70         70,624.00           168.75          70,792.75
 present           enforcement of
                   Orders
                    TOTALS                            $128,348.50          $784.40       $129,132.90


       C.      The Defendants are contractually liable for attorneys fees and expenses of the
               Debtor

        13.    The Court is considering an award of attorneys fees and expenses against two of the
Defendants as a monetary sanction for violations of the Court’s June 25 and August 1, 2018 Orders. The
Court should be aware that the Defendants are also contractually liable to the Debtor for all attorneys
fees and expenses associated with the Defendants’ breach of the Agreements. The relief sought by the
Complaint herein includes an award of attorneys fees and expenses.

       14.     Paragraph 24 of the PPA (Exhibit A to the Complaint) provides in part:

       Attorney Fees. In the event of the institution of any proceeding based upon a
       breach of any of the terms or conditions of this Agreement and if [the Debtor]
       prevails, [the Debtor] shall be entitled to reimbursement for all reasonable
       attorneys’ fees, court costs and other expenses incurred in connection with such
       enforcement or proceeding at arbitration or at the trial and/or appellate levels, as
       well as for all costs, fees and expenses incurred to collect or enforce any award,
       judgment or other relief granted.

        15.     In Paragraph 24 of the Preliminary Injunction, this Court found in part that “...the
Agreements are commercial contracts which must be enforced by their terms.” While findings of fact
in the Preliminary Injunction are not necessarily final, the Debtor intends to file a Motion for Summary
Judgment as to the same issues discussed in the Preliminary Injunction. Unless the Defendants have
   Case 18-03036       Doc 53     Filed 10/26/18 Entered 10/26/18 15:15:57            Desc Main
                                  Document      Page 5 of 101


some defenses they have not raised yet, the Debtor would expect to prevail on that Motion.

       WHEREFORE, the Debtor respectfully submits this Declaration and requests the Court to
determine that the sum of $70,792.75 was reasonably and necessarily incurred in attempting to enforce
the June 25 Order and the August 1 Order.


       Dated: October 26, 2018

                                                     THE HENDERSON LAW FIRM

                                                      /s/James H. Henderson
                                                     James H. Henderson
                                                     State Bar No. 13536
                                                     1129 Greenwood Cliff
                                                     Charlotte NC 28204-2826
                                                     Telephone:     704.333.3444
                                                     Facsimile:     704.333.5003
                                                     Email:         henderson@title11.com
 Case 18-03036       Doc 53      Filed 10/26/18 Entered 10/26/18 15:15:57             EXHIBIT A
                                                                                 Desc Main
                                 Document      Page 6 of 101
                       The Henderson Law Firm
                                        1201 Harding Place
                                        Charlotte, NC 28204
                                     Telephone 704-333-3444
                                      Facsimile 704-333-5003

                                         October 26, 2018

Ace Motor Acceptance
c/o Russ Algood, CEO
111 Cupped Oak Drive, Suite F
Matthews, NC 28104

                     INVOICE FOR LEGAL FEES AND EXPENSES




In reference to:         Ace Motor Acceptance v. McCoy Motors, LLC et al.
                         Adversary Proceeding No. 18-03036


Invoice #                13364
                                                                            Hrs/Rate   Amount

 3/22/2018 JHH Email from David Badger re: Ace contacting McCoy Motors.         0.10    45.00
                                                                             $450.00

 3/23/2018 JHH Email to David Badger re: McCoy/AMAC issues                      0.10    45.00
                                                                             $450.00

            JHH Email from David Badger re: AMAC/McCoy, telephone               0.10    45.00
                conference to discuss.                                       $450.00

            JHH Email from Russ Algood re: McCoy Motors, stopped posting        0.10    45.00
                customer payments to accounts.                               $450.00

            JHH Email to Dave Badger re: status of telephone conference,        0.10    45.00
                McCoy Motors.                                                $450.00

 3/26/2018 JHH Email to David Badger re: AMAC/McCoy dealership issues.          0.10    45.00
                                                                             $450.00

            JHH Email from David Badger re: McCoy Motors/AMAC, proposal.        0.10    45.00
                                                                             $450.00

            JHH Email to Russ Algood and John Donaldson re: Ace/McCoy           0.10    45.00
                proposal, comments re: same.                                 $450.00
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                 Document      Page 7 of 101


Ace Motor Acceptance                                                                        Page   2



                                                                                 Hrs/Rate    Amount

 3/26/2018 JHH Email to Dave Badger re: checking with client regarding McCoy         0.10      45.00
               proposal.                                                          $450.00

            JHH Email from Russ Algood re: telephone conference regarding            0.10      45.00
                McCoy proposal.                                                   $450.00

            JHH Email from Robin Milestone re: status of McCoy proposal.             0.10      45.00
                                                                                  $450.00

            JHH Email to Robin Milestone and John Donaldson re: status of            0.10      45.00
                response to McCoy Motors' proposal.                               $450.00

 3/27/2018 JHH Telephone conference with client re: McCoy (dealer) proposal.         0.20      90.00
                                                                                  $450.00

            JHH Email from Robin Milestone re: email concerning McCoy                0.10      45.00
                Motors' proposal, telephone conference re: same.                  $450.00

            JHH Email to Robin Milestone and Russ Algood re: conference call         0.10 No Charge
                at 1:00 p.m. regarding McCoy Motors' proposal.                    $450.00

            JHH Email from Robin Milestone re: Ace/McCoy proposal, status of         0.10      45.00
                numbers for proposal.                                             $450.00

            JHH Email to Robin Milestone and Russ Algood re: telephone               0.10 No Charge
                conference regarding McCoy proposal.                              $450.00

            JHH Email from Robin Milestone re: Ace/McCoy proposal, details           0.10      45.00
                for amount owed by McCoy.                                         $450.00

            JHH Email from Robin Milestone re: McCoy, summary of accounts            0.10      45.00
                                                                                  $450.00

            JHH Email to David Badger re: telephone conference with client re:       0.10      45.00
                McCoy account, summary of amounts due under contract.             $450.00

 3/28/2018 JHH Email from Robin Milestone re: McCoy Motors, status of                0.10      45.00
               weekly statement.                                                  $450.00

 3/29/2018 JHH Email to Robin Milestone and Russ Algood re: Ace, McCoy               0.10      45.00
               Motor's proposal.                                                  $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 8 of 101


Ace Motor Acceptance                                                                       Page   3



                                                                                Hrs/Rate    Amount

  4/3/2018 JHH Telephone conference with Algood re: McCoy issues.                   0.20      90.00
                                                                                 $450.00

           JHH Prepare for meeting with Badger re: McCoy debts; review              1.30     585.00
               contracts and documentation.                                      $450.00

           JHH Meeting with David Badger re: Ace/McCoy issues, contract             1.20     540.00
               terms, proposals, settlement discussions (any terms subject to    $450.00
               court approval)

           JHH Email from Russ Algood re: McCoy Motors, attended hearing            0.10      45.00
               with attorney, preparation of default notice,                     $450.00

           JHH Email from Russ Algood re: McCoy Motors, amount owed for             0.10      45.00
               payments on accounts,amount collected by McCoy but not            $450.00
               received by Ace.

           JHH Email to Russ Algood re: AMAC, McCoy default notice, handle          0.10      45.00
               as breach of contract by a dealer.                                $450.00

           JHH Email from Russ Algood re: McCoy default, terminating dealer's       0.10      45.00
               right to accept payments.                                         $450.00

           JHH Email from David Badger re: McCoy Motors,                            0.10      45.00
               proposals/concerns, meeting re: same.                             $450.00

           JHH Email to David Badger re: Ace/McCoy meeting this afternoon,          0.10      45.00
               understanding that clients' discussions are preliminary           $450.00

           JHH Email to Russ Algood re: summary of meeting with McCoy               0.20      90.00
               Motors' attorney                                                  $450.00

           JHH Email from David Badger re: Ace/McCoy Motors' meeting.               0.10      45.00
                                                                                 $450.00

           JHH Email to David Badger re: Ace/McCoy.                                 0.10      45.00
                                                                                 $450.00

           JHH Email to Russ Algood re: meeting with McCoy's attorney               0.10      45.00
               (Badger) regarding Ace/McCoy issues.                              $450.00

           JHH Email to Russ Algood re: McCoy default notice, copy of same          0.10      45.00
               to McCoy's attorney.                                              $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57           Desc Main
                                Document      Page 9 of 101


Ace Motor Acceptance                                                                     Page   4



                                                                              Hrs/Rate    Amount

  4/4/2018 JHH Telephone conference with Algood re: McCoy issues.                 0.20      90.00
                                                                               $450.00

           JHH Email to Russ Algood re: status of meeting with McCoy              0.30     135.00
               attorney, review of dealer contracts                            $450.00

           JHH Email from Russ Algood re: meeting with McCoy attorney,            0.10      45.00
               amount of McCoy portfolio, proposal.                            $450.00

           JHH Email from Russ Algood re: AMAC portfolio buyout quote for         0.10      45.00
               McCoy Motors and Ride Fast ($1,371.237.53).                     $450.00

           JHH Email to Dave Badger re: AMAC/McCoy and Ride Fast buyout           0.10      45.00
               quote, possible Ace/McCoy meeting re: same.                     $450.00

           JHH Email to Ginny Harlan re: saving AMAC/McCoy buyout quote           0.10 No Charge
               to file.                                                        $450.00

           JHH Email from Russ Algood re: response to McCoy's attorney's          0.10      45.00
               comments.                                                       $450.00

           JHH Email from Russ Algood re: Ace/McCoy issues, he is meeting         0.10      45.00
               with Rob McCoy at 3:30 today.                                   $450.00

           JHH Email from Russ Algood re: agreement with McCoy, paying by         0.10      45.00
               certified check tomorrow for payments collected net of          $450.00
               service/participation fees, buybacks.

           JHH Email to David Badger re: AMAC tentative agreement with            0.10      45.00
               McCoy.                                                          $450.00

           JHH Email from Dave Badger re: status of settlement conversation       0.10      45.00
               between Ace and McCoy Motors.                                   $450.00

           JHH Email to Russ Algood and John Donaldson re: Ace, agreement         0.10      45.00
               with McCoy, email from McCoy's attorney, Ace shutting off       $450.00
               cars for non-payment

  4/5/2018 JHH Telephone conference (extended) with Donaldson re: issues,         0.30     135.00
               McCoy, liquidation of portfolio                                 $450.00

           JHH Email to Robin Milestone and Russ Algood re: need for           0.10         45.00
               complete copy of current signed agreements with McCoy Motors $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57           Desc Main
                                Document      Page 10 of 101


Ace Motor Acceptance                                                                     Page   5



                                                                              Hrs/Rate    Amount

  4/5/2018 JHH Email from Arinda Stokes re: need for copies of McCoy              0.10      45.00
               Motors, AMAC agreements.                                        $450.00

           JHH Email from Russ Algood re: funds owed for 3/21/18 and              0.10      45.00
               3/28/18 by McCoy Motors.                                        $450.00

           JHH Email from Russ Algood re: McCoy, response to vehicles being       0.10      45.00
               shut down (automated process)                                   $450.00

           JHH Email from Russ Algood re: AMAC agreement with McCoy,              0.10      45.00
               agreeing to re-evaluate in 6 months if McCoy stays current      $450.00

           JHH Email to Dave Badger re: tentative agreement with McCoy,           0.10      45.00
               forwarding email to AMAC, response from Algood.                 $450.00

           JHH Email to Dave Badger re: status of proposed agreement with         0.10      45.00
               McCoy, sending copies of documents showing dealer               $450.00
               agreements have not been terminated.

  4/6/2018 JHH Telephone conference with Algood re: McCoy contract, how to        0.20      90.00
               handle default issues                                           $450.00

           JHH Email to Brad Baldwin, Chip Ford and Ashley Edwards re:            0.10      45.00
               forwarding email chain regarding Ace/McCoy dealer agreement,    $450.00
               HSB.

           JHH Email from Brad Baldwin re: telephone conference regarding         0.10      45.00
               McCoy dealer agreement, HSB.                                    $450.00

           JHH Email to Brad Baldwin, Chip Ford and Ashley Edwards re:            0.10 No Charge
               confirming telephone conference regarding McCoy.                $450.00

           JHH Email to Brad Baldwin, Chip Ford and Ashley Edwards re: copy       0.10      45.00
               of McCoy agreements and guarantees, accounting info re:         $450.00
               McCoy and Ride Fast.

           JHH Email to Brad Baldwin re: Ace/McCoy dealer agreement.              0.10      45.00
                                                                               $450.00

           JHH Email from Brad Baldwin re: receipt of McCoy agreement.            0.10      45.00
                                                                               $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57            Desc Main
                                Document      Page 11 of 101


Ace Motor Acceptance                                                                      Page   6



                                                                               Hrs/Rate    Amount

  4/6/2018 JHH Email to Russ Algood re: Ace, tentative agreement with McCoy.       0.10      45.00
                                                                                $450.00

           JHH Email to Ginny Harlan re: saving Ace contracts to file.             0.10 No Charge
                                                                                $450.00

  4/9/2018 JHH Email from Robin Milestone re: Ace, tentative agreement with        0.10      45.00
               McCoy, discussing same with Algood                               $450.00

           JHH Email to Robin Milestone re: Ace, tentative agreement with          0.10      45.00
               McCoy.                                                           $450.00

           JHH Email to David Badger re: Ace/McCoy status                          0.10      45.00
                                                                                $450.00

 4/13/2018 JHH Email from Russ Algood re: McCoy Motors, amount paid since          0.10      45.00
               meeting with Rob McCoy.                                          $450.00

 4/21/2018 JHH Email from Robin Milestone re: Ace/Hamilton, McCoy videos.          0.10      45.00
                                                                                $450.00

 4/22/2018 JHH Email to Robin Milestone re: Ace/Hamilton, McCoy videos,            0.10      45.00
               hearing on Tuesday.                                              $450.00

           JHH Email from Robin Milestone re: Ace/Hamilton, McCoy                  0.10      45.00
               Facebook postings, stating Ace was "stealing" cars               $450.00

           JHH Email to Brad Baldwin and Chip ford re: Ace/Hamilton,               0.10      45.00
               McCoy Facebook postings, stating Hamilton was "crooked           $450.00
               bank".

 4/23/2018 JHH Email from Brad Baldwin re: Ace/Hamilton, McCoy Facebook            0.10      45.00
               posts, hearing Tuesday.                                          $450.00

           JHH Email from Russ Algood re: telephone conference regarding           0.10 No Charge
               McCoy Motors.                                                    $450.00

           JHH Email to Russ Algood re: status of telephone conference             0.10 No Charge
               regarding McCoy Motors.                                          $450.00

           JHH Email to Brad Baldwin re: status of hearing Tuesday, McCoy          0.10      45.00
               attendance                                                       $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57          Desc Main
                                Document      Page 12 of 101


Ace Motor Acceptance                                                                   Page   7



                                                                            Hrs/Rate    Amount

 4/23/2018 JHH Email from Russ Algood re: Ace/McCoy telephone conference.       0.10      45.00
                                                                             $450.00

           JHH Email from David Badger re: McCoy Motors, buyout proposal        0.10      45.00
                                                                             $450.00

           JHH Email from Russ Algood re: McCoy Motors' payment today,          0.10      45.00
               $49,000.                                                      $450.00

           JHH Email to Dave Badger re: status of Ace/McCoy, buyouts.           0.10      45.00
                                                                             $450.00

           JHH Email from David Badger re: McCoy buyouts.                       0.10      45.00
                                                                             $450.00

 4/24/2018 JHH Email to Russ Algood and Robin Milestone re: Ace/McCoy           0.10      45.00
               buyout.                                                       $450.00

           JHH Email from Russ Algood re: Ace/McCoy buyout, Ace will            0.10      45.00
               continue to follow provisions of dealer agreements            $450.00

           JHH Email from Russ Algood re: telephone conference, McCoy           0.10      45.00
               buyout, request for waiver of $300 fee per account.           $450.00

 4/25/2018 JHH Email to Richard Wright (atty for Algood) re: Ace/McCoy,         0.10      45.00
               amount of debt owed by McCoy to Ace                           $450.00

  5/4/2018 JHH Email to Robin Milestone re: McCoy not being notified of         0.10      45.00
               payments.                                                     $450.00

           JHH Emails (3) to Robin Milestone re: break down of amount of        0.10      45.00
               McCoy payments, notification of same.                         $450.00

           JHH Email from Robin Milestone re: status of McCoy, customer         0.10      45.00
               payments made not being posted by McCoy on software           $450.00

           JHH Email to David Badger re: Ace/McCoy, notification of             0.10      45.00
               payments.                                                     $450.00

           JHH Email to Robin Milestone re: forwarding email to McCoy           0.10      45.00
               attorney regarding payments.                                  $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57            Desc Main
                                Document      Page 13 of 101


Ace Motor Acceptance                                                                      Page   8



                                                                               Hrs/Rate    Amount

  5/5/2018 JHH Email to Russ Algood and Robin Milestone re: McCoy                  0.10      45.00
               notification of payments.                                        $450.00

           JHH Email from Robin Milestone re: telephone conference regarding       0.10 No Charge
               McCoy payments.                                                  $450.00

  5/6/2018 JHH Email to Dave Badger re: break down of McCoy payments into          0.10      45.00
               categories                                                       $450.00

  5/7/2018 JHH Telephone conference with Algood re: McCoy contract issues          0.20      90.00
                                                                                $450.00

           JHH Email from McCoy Motors re: alleged amount due from Ace for         0.10      45.00
               GAP cancellations ($46,704.30).                                  $450.00

           JHH Email to Robin Milestone re: email from McCoy Motors                0.10      45.00
               regarding alleged unreimbursed GAP statement.                    $450.00

           JHH Email from Robin Milestone re: response to McCoy statement          0.10      45.00
               for GAP cancellations.                                           $450.00

           JHH Email from Robin Milestone re: McCoy statement re: GAP              0.10      45.00
               claims                                                           $450.00

           JHH Email from Russ Algood re: unreimbursed Gap statement from          0.10      45.00
               McCoy                                                            $450.00

           JHH Email from McCoy Motors re: McCoy buying contract, Gap              0.10      45.00
               insurance issue.                                                 $450.00

           JHH Email to Robin Milestone re: Ace/McCoy unreimbursed Gap             0.10      45.00
               statement.                                                       $450.00

           JHH Email from Robin Milestone re: McCoy email.                         0.10      45.00
                                                                                $450.00

           JHH Email from Rob McCoy to CARCO Gap re: contracts bought              0.10      45.00
               back from Ace, repossession of McCoy collateral                  $450.00

           JHH Email from Dave Badger re: McCoy/Ace, possible motion to            0.10      45.00
               appoint trustee/examiner.                                        $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 14 of 101


Ace Motor Acceptance                                                                       Page   9



                                                                                Hrs/Rate    Amount

  5/7/2018 JHH Email to Dave Badger re: McCoy/Ace Gap claims, buy back              0.10      45.00
               contracts, motion to appoint trustee.                             $450.00

  5/8/2018 JHH Email to Robin Milestone and Russ Algood re: Ace/McCoy,              0.10      45.00
               30-day deadline to object, substance to dispute.                  $450.00

           JHH Email to Robin Milestone and Russ Algood re: McCoy/GAP               0.10      45.00
               reimbursements, Ace not on list, forwarding email received        $450.00
               yesterday.

           JHH Email to Robin Milestone re: Ace, McCoy alleged Gap                  0.10      45.00
               reimbursements.                                                   $450.00

           JHH Email from Russ Algood re: McCoy Gap reimbursement claims            0.10      45.00
                                                                                 $450.00

           JHH Email from Russ Algood re: Ace/McCoy, status of receiving            0.10      45.00
               request to cancel GAP by McCoy (never received), researching      $450.00
               Ownerguard and Carco Gap re: cancellation.

           JHH Email from Rob McCoy re: meeting at Ace office tomorrow at           0.10      45.00
               10:00 re: Gap reimbursements.                                     $450.00

           JHH Email from Russ Algood re: confirming meeting McCoy                  0.10 No Charge
               tomorrow at 10:00 a.m.                                            $450.00

  5/9/2018 JHH Email from Rob McCoy re: McCoy South Carolina GAP issues             0.10      45.00
                                                                                 $450.00

           JHH Email from Russ Algood to Rob McCoy re: SC Gap article.              0.10      45.00
                                                                                 $450.00

           JHH Email from Russ Algood re: status of meeting with McCoy              0.10      45.00
               Motors, agreed to list the GAP refunds as disputed amount on      $450.00
               weekly settlement, not require payment while issue researched,
               so long as McCoy stays current

 5/14/2018 JHH Email from Brad Baldwin re: alleged grounds for appointing           0.10      45.00
               trustee per McCoy attorney Dave Badger.                           $450.00

           JHH Email to Brad Baldwin re: Badger's alleged grounds to appoint        0.10      45.00
               trustee.                                                          $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57            Desc Main
                                Document      Page 15 of 101


Ace Motor Acceptance                                                                      Page 10



                                                                               Hrs/Rate    Amount

 5/16/2018 JHH Email from Russ Algood re: McCoy Motors' Facebook page,             0.10      45.00
               slander/defamation issues                                        $450.00

           JHH Email from Russ Algood re: McCoy Motors' Facebook page,           0.10        45.00
               McCoy wanting "special deal" not in accordance with agreements $450.00

           JHH Email from Russ Algood re: McCoy notice of demand and               0.10      45.00
               notice default sent after McCoy refused to pay or discuss        $450.00
               balance due.

           JHH Email from McCoy Motors re: notice of demand and default.           0.10      45.00
                                                                                $450.00

 5/17/2018 JHH Telephone conference with Donaldson re: McCoy issues, tax           0.20      90.00
               matters.                                                         $450.00

           JHH Telephone conference (extended) with Algood and Milestone re:       0.50     225.00
               McCoy default                                                    $450.00

           JHH Email from Russ Algood re: McCoy notice of demand and               0.10      45.00
               default.                                                         $450.00

           JHH Email from McCoy Motors re: temporary GAP claim credit,             0.10      45.00
               notice of demand and default.                                    $450.00

           JHH Email from Russ Algood re: McCoy tentative work-out                 0.10      45.00
               agreement sent Tuesday.                                          $450.00

           JHH Email from Russ Algood re: tentative agreement with McCoy           0.10      45.00
               Motors, GAP refund in dispute, paying amounts owed.              $450.00

           JHH Email to Russ Algood re: McCoy tentative work-out agreement,        0.10      45.00
               documenting correspondence sent to McCoy.                        $450.00

           JHH Email from Robin Milestone re: status of McCoy notice of            0.10      45.00
               demand and default.                                              $450.00

           JHH Email from Russ Algood re: McCoy notice of demand and               0.10      45.00
               default, no request to cancel.                                   $450.00

           JHH Email from McCoy Motors re: excel spreadsheet, breakdown of         0.10      45.00
               McCoy debts                                                      $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                 Document      Page 16 of 101


Ace Motor Acceptance                                                                         Page 11



                                                                                  Hrs/Rate    Amount

 5/18/2018 JHH Telephone conference re: McCoy issues, possible hearing, filing        0.20      90.00
               a motion for turnover.                                              $450.00

            JHH Email from Russ Algood to Rob McCoy re: copy of McCoy                 0.10      45.00
                Notice of Default and Demand for payment sent Wednesday,           $450.00
                May 16.

            JHH Email from Robin Milestone re: follow-up for McCoy motion,            0.10      45.00
                copy of notice of default sent May 16.                             $450.00

            JHH Email from Robin Milestone re: status of missing titles for           0.40     180.00
                McCoy, research DMV regs re: same.                                 $450.00

 5/21/2018 JHH Email from McCoy Motors re: McCoy default notice, alleged              0.10      45.00
               verbal contract re; treatment of GAP refund credits                 $450.00

            JHH Email from Russ Algood re: telephone conference regarding             0.10 No Charge
                McCoy default.                                                     $450.00

            JHH Email from Russ Algood re: response to McCoy default, AMAC            0.10      45.00
                is owner of contracts.                                             $450.00

            JHH Email from Robin Milestone re: follow-up concerning filing            0.10      45.00
                motion re: McCoy default, copy of documents sent to McCoy.         $450.00

            JHH Email from Robin Milestone re: McCoy portfolio liquidation,           0.10      45.00
                McCoy motion.                                                      $450.00

 5/22/2018 JHH Email from Russ Algood re: McCoy Motors, vehicle title on two          0.10      45.00
               contracts which McCoy sold to AMAC, McCoy did not put               $450.00
               AMAC's lien on title.

            JHH Email from Russ Algood re: follow-up on McCoy motion, need            0.10      45.00
                for emergency hearing concerning default, McCoy titling cars on    $450.00
                contract AMAC purchased with lien in McCoy name.

            JHH Email from Russ Algood re: McCoy lot check, no notification to        0.10      45.00
                AMAC regarding certain vehicles.                                   $450.00

            JHH Email from Robin Milestone re: text from McCoy customer               0.10      45.00
                concerning unreported payments, confirm receipt of same.           $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57            Desc Main
                                 Document      Page 17 of 101


Ace Motor Acceptance                                                                       Page 12



                                                                                Hrs/Rate    Amount

 5/22/2018 JHH Email from Russ Algood re: McCoy not turning customer                0.10      45.00
               payments over to Ace, effectively stealing payments.              $450.00

 5/23/2018 JHH Email from Ginny Harlan re: telephone calls received from Russ       0.10 No Charge
               Algood regarding McCoy status.                                    $450.00

            JHH Email from Russ Algood re: McCoy past due statement.                0.10      45.00
                                                                                 $450.00

            JHH Email from McCoy Motors re: breach of alleged oral contract         0.10      45.00
                regarding GAP: insurance/waivers, discussion last week re:       $450.00
                same.

            JHH Emails (3) from Russ Algood re: McCoy, payment arrangement          0.10      45.00
                for balance currently due AMAC, $155,940.61.                     $450.00

            JHH Email from Dave Badger re: McCoy/Ace, telephone conference          0.10      45.00
                re: same.                                                        $450.00

            JHH Email to Russ Algood re: status of communication with David         0.10      45.00
                Badger, represents McCoy, Badger not able to discuss with        $450.00
                AMAC directly.

            JHH Email to David Badger re: status, McCoy/Ace, telephone              0.10      45.00
                conference Friday.                                               $450.00

            JHH Email to Ginny Harlan re: Ace/McCoy Motors, email to Russ           0.10 No Charge
                Algood.                                                          $450.00

            JHH Email from Russ Algood re: McCoy Motors, information                0.10      45.00
                requested/sent.                                                  $450.00

            JHH Email to Russ Algood re: asking judge to shorten notice of          0.10      45.00
                hearing on McCoy motion.                                         $450.00

 5/24/2018 JHH Email to Russ Algood re: appointment Friday at 11:30 a.m.,           0.10      45.00
               bringing documents related to McCoy.                              $450.00

            JHH Email from Robin Milestone re: McCoy, Friday meeting,               0.10      45.00
                documents needed.                                                $450.00

            JHH Email from Russ Algood re: McCoy Motors issues                      0.10      45.00
                                                                                 $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57                Desc Main
                                 Document      Page 18 of 101


Ace Motor Acceptance                                                                           Page 13



                                                                                  Hrs/Rate      Amount

 5/24/2018 JHH Email to Russ Algood re: conference call regarding McCoy.               0.10 No Charge
                                                                                    $450.00

 5/25/2018 JHH Compile information on multiple McCoy contracts; prepare for            1.30      585.00
               conference call re: same with Algood and Milestone.                  $450.00

           JHH Office conference with Algood re: McCoy issues, options                 1.60      720.00
               available                                                            $450.00

           JHH Email from Robin Milestone re: McCoy status, conference call            0.10       45.00
               re: same.                                                            $450.00

           JHH Email from Russ Algood re: GAP cancellation information for             0.10       45.00
               McCoy.                                                               $450.00

           JHH Email to Russ Algood and Robin Milestone re: McCoy, status,             0.10       45.00
               conference call, list of issues to discuss.                          $450.00

           JHH Emails (7) from Robin Milestone attaching various McCoy                  0.40     180.00
               documents, defaults, weekly statement, titles, floor plan, repo list. $450.00

           JHH Email from Robin Milestone re: status of defaults for McCoy,            0.10       45.00
               alleged basis for McCoy's proof of claim.                            $450.00

           JHH Email from Russ Algood re: emails from McCoy.                           0.10       45.00
                                                                                    $450.00

           JHH Email from Robin Milestone re: excel spreadsheet with McCoy             0.10       45.00
               defaults.                                                            $450.00

           JHH Email from Russ Algood re: status of McCoy Motors' proof of             0.10       45.00
               claim, Gap refund claim.                                             $450.00

 5/28/2018 JHH Email from Robin Milestone re: revised version of McCoy                 0.10       45.00
               floorplan, balance due.                                              $450.00

 5/29/2018 JHH Telephone conference with Algood re: McCoy default situation            0.80      360.00
                                                                                    $450.00

           JHH Telephone conference with Algood re: McCoy claim, default               0.20       90.00
               notice, amount due.                                                  $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                 Document      Page 19 of 101


Ace Motor Acceptance                                                                        Page 14



                                                                                 Hrs/Rate    Amount

 5/29/2018 JHH Email from Robin Milestone re: McCoy title default, excel             0.10      45.00
               references.                                                        $450.00

            JHH Email from Robin Milestone re: McCoy Motors' proof of claim,         0.10      45.00
                Section 20 of BHPH PPA relating to Seller/Dealer "releasing"      $450.00
                all parties "from any and all past and present claims".

 5/30/2018 JHH Email from Russ Algood re: McCoy/GAP claims, repossessions            0.10      45.00
               after new agreement, release of all claims, signed by McCoy.       $450.00

            JHH Email from Russ Algood re: McCoy Motors, Ownerguard, one             0.10      45.00
                of two GAP companies.                                             $450.00

            JHH Email from Robin Milestone re: attached McCoy notice of              0.10      45.00
                default demanding payment, sending out today.                     $450.00

            JHH Email to Russ Algood and Robin Milestone re: McCoy default,          0.25     112.50
                review default notice, compare to agreements, modifying phrase    $450.00
                "Seller is no longer be authorized".

            JHH Email from Robin Milestone re: McCoy default, revising and           0.10      45.00
                resending default letter.                                         $450.00

            JHH Email from client re: Robin Milestone re: McCoy revised              0.10      45.00
                demand letter.                                                    $450.00

            JHH Email from Robin Milestone re: status, McCoy revised demand          0.10      45.00
                letter, hearing tomorrow re: same.                                $450.00

            JHH Email to Robin Milestone re: status of McCoy issues at hearing       0.10      45.00
                tomorrow, no motions involving McCoy to be heard.                 $450.00

  6/1/2018 JHH Email from Robin Milestone re: Ace/McCoy, Select Auto                 0.10      45.00
               complaint, forwarding responses to compel.                         $450.00

            JHH Email to Robin Milestone re: receipt of Select Auto complaint,       0.10      45.00
                status of McCoy Motors.                                           $450.00

            JHH Email from Robin Milestone re: McCoy status, McCoy calling           0.10      45.00
                customers, repo company, Sheriff.                                 $450.00

            JHH Preparation of complaint and research causes of action, Ace v        3.50   1,575.00
                McCoy                                                             $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57          Desc Main
                                Document      Page 20 of 101


Ace Motor Acceptance                                                                    Page 15



                                                                             Hrs/Rate    Amount

  6/4/2018 JHH Continued preparation of complaint and research regarding         4.00   1,800.00
               McCoy claims and causes of action, review of                   $450.00
               exhibits/agreements (actual time 5+ hours)

           JHH Prepare McCoy complaint; review exhibits, research COAs.          3.50 No Charge
                                                                              $450.00

           JHH Telephone conference with Algood and Milestone re: McCoy          0.40     180.00
               issues.                                                        $450.00

           JHH Email from Russ Algood re: McCoy Motor, telephone                 0.10      45.00
               conference re: same.                                           $450.00

           JHH Email to Russ Algood re: Ace/McCoy, telephone conference at       0.10 No Charge
               2:00 re: same.                                                 $450.00

           JHH Email from Russ Algood confirming 2:00 p.m. conference call       0.10 No Charge
               regarding McCoy Motors.                                        $450.00

           JHH Email to Russ Algood re: McCoy Motors' proof of claim,            0.10      45.00
               preparing lawsuit to address all McCoy issues.                 $450.00

           JHH Email from Russ Algood re: McCoy Motors applying for GAP          0.10      45.00
               refunds with CarCo.                                            $450.00

           JHH Email to Russ Algood re: need for evidence showing McCoy          0.10      45.00
               applied for GAP refunds.                                       $450.00

           JHH Email to Russ Algood and Robin Milestone re: Ace, McCoy           0.20      90.00
               defamation cause of action                                     $450.00

           JHH Email from Robin Milestone re: language for letter to McCoy       0.10      45.00
               customers, adding bankruptcy language.                         $450.00

  6/5/2018 JHH Continued review of contracts and exhibits, research COAs,        4.50   2,025.00
               preparation of McCoy complaint                                 $450.00

           JHH Email from Russ Algood re: McCoy, requesting keys to McCoy        0.10      45.00
               cars picked up.                                                $450.00

           JHH Email to Russ Algood re: need for copy of UCC filed against       0.10      45.00
               McCoy Motors in South Carolina.                                $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57               Desc Main
                                 Document      Page 21 of 101


Ace Motor Acceptance                                                                          Page 16



                                                                                   Hrs/Rate    Amount

  6/5/2018 JHH Email from Russ Algood re: copy of UCC reports for McCoy                0.10      45.00
               Motors and Ride Fast.                                                $450.00

           JHH Email from Russ Algood re: attaching McCoy UCCs.                        0.10      45.00
                                                                                    $450.00

           JHH Email from Robin Milestone re: McCoy Motors, new UCC                    0.10      45.00
               report.                                                              $450.00

           JHH Email to Robin Milestone and Russ Algood re: Ace, acceleration          0.10      45.00
               language in McCoy letter to customers.                               $450.00

           JHH Email to Robin Milestone re: need for UCC with file number              0.10      45.00
               for Robert McCoy.                                                    $450.00

           JHH Email from Robin Milestone re: acceleration not included,               0.10      45.00
               default notice prepared for McCoy Motors.                            $450.00

           JHH Email to Robin Milestone re: Ace, McCoy Motors, demand                  0.10      45.00
               notice to Mr. and Mrs. McCoy to address on guarantees.               $450.00

           JHH Email to Robin Milestone re: demand letter with acceleration,           0.10      45.00
               need for copy of same, letter to McCoy's attorney re: legal fees.    $450.00

           JHH Email from Robin Milestone re: Ace/McCoy acceleration,                  0.10      45.00
               adding Section 19 provision of Floorplan, attorney fees.             $450.00

           JHH Email from Robin Milestone re: file number for SC UCC is on             0.10      45.00
               the receipt., personal UCC for the McCoys filed NC.                  $450.00

           JHH Email to Robin Milestone re: McCoy, UCC follow up.                      0.10      45.00
                                                                                    $450.00

           JHH Email to Robin Milestone re: receipt of demand letter, page 6 of        0.20      90.00
               Floorplan, event of default, charging McCoy 18% annual               $450.00
               interest.

           JHH Email from Robin Milestone re: amending and attaching Word              0.10      45.00
               Document default notice for McCoy.                                   $450.00

  6/6/2018 JHH Telephone conference with Algood and Milestone re: McCoy                0.20      90.00
               Motors, involvement of York County Sheriff.                          $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 22 of 101


Ace Motor Acceptance                                                                       Page 17



                                                                                Hrs/Rate    Amount

  6/6/2018 JHH Email from Robin Milestone re: McCoy McCoy debt                      0.10      45.00
               spreadsheet, missing units, recovered units.                      $450.00

           JHH Email from Russ Algood re: McCoy's statement, posted                 0.10      45.00
               payment, balance owed.                                            $450.00

           JHH Email to Ginny Harlan re: saving documents to                        0.10 No Charge
               McCoy/defamation file.                                            $450.00

           JHH Email to Russ Algood re: receipt of McCoy statement, status of       0.10      45.00
               complaint against McCoy.                                          $450.00

           JHH Email to Russ Algood re: McCoy, status of liability under            0.10      45.00
               floorplan.                                                        $450.00

           JHH Email to Robin Milestone re: McCoy Motors, recovered and             0.10      45.00
               missing units to be included in complaint.                        $450.00

           JHH Email from Robin Milestone re: status of return call from            0.10      45.00
               Deputy Williams regarding repossession from McCoy Motors          $450.00

           JHH Email from Robin Milestone re: McCoy, Facebook defamation,           0.10      45.00
               deleted comment.                                                  $450.00

           JHH Email to Robin Milestone re: McCoy demand letter, deleted            0.10      45.00
               comment.                                                          $450.00

           JHH Email to Ginny Harlan re: need for information regarding             0.10      45.00
               criminal complaint filed by McCoy against Ace.                    $450.00

           JHH Email to Ginny Harlan re: saving information regarding               0.10 No Charge
               defamation complaints to Ace/McCoy/Defamation file.               $450.00

  6/7/2018 JHH Continued preparation of McCoy complaint.                            3.50   1,575.00
                                                                                 $450.00

           JHH Email to Robin Milestone re: need for copy of McCoy signed           0.10      45.00
               final copy of default notice, date mailed.                        $450.00

           JHH Email to Robin Milestone re: status of McCoy Motors' final           0.10      45.00
               default notice.                                                   $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53     Filed 10/26/18 Entered 10/26/18 15:15:57           Desc Main
                                  Document      Page 23 of 101


Ace Motor Acceptance                                                                       Page 18



                                                                                Hrs/Rate    Amount

  6/7/2018 JHH Email to Ginny Harlan re: Ace/McCoy motion for TRO                   0.10 No Charge
                                                                                 $450.00

            JHH Email from Robin Milestone re: revised McCoy default letter.        0.10      45.00
                                                                                 $450.00

            JHH Email to Robin Milestone re: Ace, acceleration, draft letter.       0.10      45.00
                                                                                 $450.00

            JHH Email to Robin Milestone re: status of McCoy letter sent            0.10      45.00
                yesterday, suggestions regarding same.                           $450.00

            JHH Continued preparation of Ace v McCoy complaint                      0.80     360.00
                                                                                 $450.00

  6/8/2018 JHH Continued preparation of complaint, McCoy issues; review             4.00   1,800.00
               GAP contracts, case law to determine elements to establish for    $450.00
               causes of action (till 8:30 p.m.)

            JHH Telephone conference with Russ Algood and Robin Milestone           0.75     337.50
                re: default interest, McCoy, determination of secured claims.    $450.00

            JHH Email to Ginny Harlan re: telephone conference with Russ            0.10 No Charge
                Algood between 3:00 p.m. and 5:00 p.m.                           $450.00

            JHH Email from Robin Milestone re: Facebook postings by McCoy,          0.10      45.00
                telephone conference re: same.                                   $450.00

            JHH Email from Russ Algood re: McCoy, Carco cancellations.              0.10      45.00
                                                                                 $450.00

            JHH Email from Russ Algood re: McCoy notice of default and              0.10      45.00
                demand.                                                          $450.00

            JHH Email from McCoy Motors re: notice of default, breach of            0.10      45.00
                contract by Ace, credit for GAP reimbursement.                   $450.00

            JHH Email from Russ Algood re: repo request to CarMaster                0.10      45.00
                regarding McCoy Motors lot sweep.                                $450.00

            JHH Email to Russ Algood re: basis for distributing refunds to          0.10      45.00
                McCoy, CarCo cancellations.                                      $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53     Filed 10/26/18 Entered 10/26/18 15:15:57               Desc Main
                                  Document      Page 24 of 101


Ace Motor Acceptance                                                                           Page 19



                                                                                    Hrs/Rate    Amount

  6/8/2018 JHH Email from Russ Algood re: response to basis for distributing            0.10      45.00
               refunds to McCoy, McCoy applied for refunds after                     $450.00
               repurchasing accounts.

            JHH Email to Russ Algood and Robin Milestone re: McCoy Motors               0.10      45.00
                lot sweep, language regarding refunds.                               $450.00

            JHH Email from Russ Algood re: McCoy lot sweep, status of                   0.10      45.00
                language on attachment.                                              $450.00

  6/9/2018 JHH Continued review of contracts, preparation of complaint (11 to           3.00   1,350.00
               2).                                                                   $450.00

            JHH Email to Russ Algood re: paragraph 18 of PPA, McCoy default             0.10      45.00
                letter to be sent certified mail, return receipt requested.          $450.00

 6/10/2018 JHH Continued review of McCoy documents, correspondence;                     3.25   1,462.50
               continued preparation of complaint; review COA's, breach of           $450.00
               fiduciary duty, criminal implications, claim and delivery by way
               of an adversary proceeding (Sunday, 9:45 to 1 pm)

 6/11/2018 JHH Continued preparation of McCoy adversary proceeding, review              9.00   4,050.00
               contracts in detail, prepare exhibits (actual time in excess of 12    $450.00
               hours, work until 1:30 a.m. on 6/12)

            JHH Extended telephone conference with Donaldson re: accounting             0.40     180.00
                issues, McCoy contract language                                      $450.00

            JHH Review, research concerning McCoy lawsuits against Car                  2.00     900.00
                Masters related to repossessions; review treatment of                $450.00
                post-petition claims, offset limitations, enforcement of contract
                provisions

            JHH Email from Robin Milestone re: McCoy Motors' lot sweep,                 0.10      45.00
                status of letters sent to McCoy customers.                           $450.00

            JHH Email to Russ Algood and Robin Milestone re: status of                  0.10      45.00
                Ace/McCoy complaint, copy of same.                                   $450.00

            JHH Email from Ginny Harlan re: Ace/McCoy, copy of motion for               0.10 No Charge
                TRO.                                                                 $450.00




               The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                      Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 25 of 101


Ace Motor Acceptance                                                                       Page 20



                                                                                Hrs/Rate    Amount

 6/11/2018 JHH Email to Russ Algood and Robin Milestone re: McCoy                   0.10      45.00
               complaint, itemized estimates.                                    $450.00

           JHH Email from Robin Milestone re: McCoy's lawsuit against repo          0.10      45.00
               agent.                                                            $450.00

           JHH Email to Robin Milestone re: status, repo agent.                     0.10      45.00
                                                                                 $450.00

           JHH Email from Russ Algood re: status of review of McCoy                 0.10      45.00
               complaint.                                                        $450.00

           JHH Email from Russ Algood re: comments regarding draft McCoy            0.10      45.00
               complaint.                                                        $450.00

           JHH Email to Russ Algood re: McCoy complaint, comments re: same.         0.10      45.00
                                                                                 $450.00

           JHH Email to Russ Algood re: draft McCoy complaint.                      0.10      45.00
                                                                                 $450.00

           JHH Email to Russ Algood re: making suggested changes to                 0.10      45.00
               complaint.                                                        $450.00

 6/12/2018 JHH Email from Robin Milestone re: draft McCoy complaint,                0.10      45.00
               suggested changes re: same.                                       $450.00

           JHH Email from Robin Milestone re: draft McCoy complaint,                0.10      45.00
               numbers re: same.                                                 $450.00

           JHH Email to Ginny Harlan re: saving McCoy attachments to file.          0.10 No Charge
                                                                                 $450.00

           JHH Email from Robin Milestone re: AMAC follow-up, McCoy                 0.10      45.00
               Motors, need for more information.                                $450.00

           JHH Email to Robin Milestone and Russ Algood re: status of               0.10      45.00
               information needed re: Car Masters lawsuits filed by McCoy (no    $450.00
               more needed).

           JHH Email from Robin Milestone re: spreadsheets with McCoy               0.10      45.00
               Passtime account                                                  $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 26 of 101


Ace Motor Acceptance                                                                       Page 21



                                                                                Hrs/Rate    Amount

 6/12/2018 JHH Email to Russ Algood and Robin Milestone re: Ace letter for          0.20      90.00
               McCoy customers, review of same, prepare amendments               $450.00

            JHH Email to Ginny Harlan re: saving Ace documents to McCoy file.       0.10 No Charge
                                                                                 $450.00

            JHH Email from Russ Algood re: status of letter for McCoy               0.10      45.00
                customers directing payments to Ace                              $450.00

            JHH Email from Robin Milestone re: status of letter for McCoy           0.10      45.00
                customers, envelopes re: same.                                   $450.00

            JHH Email to Robin Milestone re: Ace will address and provide           0.10      45.00
                envelopes for letter to McCoy customers                          $450.00

            JHH Email from Rob McCoy re: password to report payments to             0.10      45.00
                Ace has expired.                                                 $450.00

            JHH Email to Russ Algood and Robin Milestone re: Ace/McCoy,             0.10      45.00
                password to report payments.                                     $450.00

            JHH Email from Russ Algood to Rob McCoy re: termination of              0.10      45.00
                service to McCoy Motors for reporting payments, password.        $450.00

            JHH Email from Rob McCoy re: alleged breach of contract by Ace.         0.10      45.00
                                                                                 $450.00

 6/13/2018 JHH Email to Russ Algood and Robin Milestone re: McCoy,                  0.10      45.00
               continuing default.                                               $450.00

            JHH Email from Russ Algood re: McCoy default, options available         0.10      45.00
                for Ace                                                          $450.00

            JHH Email to Russ Algood re: status, McCoy default.                     0.10      45.00
                                                                                 $450.00

            JHH Email to Russ Algood re: status McCoy complaint.                    0.10      45.00
                                                                                 $450.00

            JHH Email from Russ Algood re: McCoy complaint, continuing              0.10      45.00
                default.                                                         $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                Document      Page 27 of 101


Ace Motor Acceptance                                                                        Page 22



                                                                                 Hrs/Rate    Amount

 6/13/2018 JHH Email to Robin Milestone re: email, McCoy Motors.                     0.10      45.00
                                                                                  $450.00

            JHH Email from Robin Milestone re: McCoy Motors, requesting              0.10      45.00
                return of GPS units.                                              $450.00

            JHH Email to Robin Milestone re: stautus of GPS units, McCoy             0.10      45.00
                Motors.                                                           $450.00

            JHH Email to Jim Gilles at Qwest Office re: Ace/McCoy GPS units          0.10      45.00
                                                                                  $450.00

            JHH Email from Jim Gilles re: Ace/McCoy GPS units, Gordon                0.10      45.00
                Howard Associates.                                                $450.00

            JHH Email to Jim Gilles re: status, Ace/McCoy GPS units.                 0.10      45.00
                                                                                  $450.00

            JHH Continued preparation of McCoy complaint, incorporation of           2.25   1,012.50
                notes re: review by Milestone and Algood, Continued review        $450.00
                case law, elements of causes of action

            JHH Extended telephone conference with Jim Gillies re: Gordon            0.30     135.00
                Howard Associates, software for GPS units, disabling cars when    $450.00
                McCoy not remitting payments to Ace.

 6/14/2018 JHH Email from Jim Gilles re: GPS units, McCoy violations of court        0.10      45.00
               order                                                              $450.00

            JHH Email from David Badger re: Ace/McCoy GPS units,                     0.10      45.00
                withdrawing as attorney for McCoy Motors.                         $450.00

            JHH Email to David Badger re: withdrawal as attorney for McCoy           0.10      45.00
                Motors.                                                           $450.00

            JHH Email to Jim Gilles re: Ace/McCoy GPS units.                         0.10      45.00
                                                                                  $450.00

            JHH Email to Robin Milestone re: McCoy Motors, GPS, titles, need         0.10      45.00
                for date of McCoy purchased contract for 2008 Lexus.              $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53     Filed 10/26/18 Entered 10/26/18 15:15:57                 Desc Main
                                  Document      Page 28 of 101


Ace Motor Acceptance                                                                             Page 23



                                                                                      Hrs/Rate    Amount

 6/14/2018 JHH Continued preparation of McCoy complaint, review of                        3.00   1,350.00
               documents and research case law (actual time in excess of 3             $450.00
               hours)

 6/15/2018 JHH Email to Russ Algood and Robin Milestone re: Carco, status of              0.10      45.00
               "administration agreement" between Ace and Carco.                       $450.00

            JHH Email from Robin Milestone re: Carco agreement.                           0.10      45.00
                                                                                       $450.00

            JHH Email to Robin Milestone re: numerous McCoy customer calls                0.10      45.00
                regarding letter.                                                      $450.00

            JHH Email from Robin Milestone re: status of response to McCoy                0.10      45.00
                Motors, GPS, titles.                                                   $450.00

            JHH Email to Robin Milestone re: status of response regarding GPS,            0.10      45.00
                titles.                                                                $450.00

            JHH Email from Robin Milestone re: Ace, purchase of contract for              0.10      45.00
                2008 Lexus.                                                            $450.00

            JHH Email to Robin Milestone re: receipt of information for                   0.10      45.00
                purchase of contract for 2008 Lexus.                                   $450.00

            JHH Email to Ginny Harlan re: responding to voicemail messages                0.10 No Charge
                from Ace customers regarding Ace/McCoy payments                        $450.00

            JHH Email from Nikki Thompson re: receipt of letter regarding                 0.10      45.00
                Ace/McCoy payments, need for more information.                         $450.00

            JHH Email from Lapresha Barber re: AMAC, letter received                      0.10      45.00
                regarding McCoy payments.                                              $450.00

            JHH Telephone calls with a dozen+ Ace McCoy customers                         0.50     225.00
                concerning status of litigation, explaining contract, court orders,    $450.00
                getting credits for payments made to McCoy, sending
                documentation concerning payments (minimum one hour)

            JHH Continued preparation of complaint, motion for injunctive                 8.00   3,600.00
                relief, preparation and organization of all exhibits to attach to      $450.00
                complaint (6 a.m. till 4:30 p.m. actual time 10+ hours)




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                 Document      Page 29 of 101


Ace Motor Acceptance                                                                        Page 24



                                                                                 Hrs/Rate    Amount

 6/16/2018 JHH Email to Lapresha Barber re: AMAC/McCoy payments, letter              0.10      45.00
               received, telephone conference re: same.                           $450.00

            JHH Email to Russ Algood and Robin Milestone re: AMAC, emails            0.10      45.00
                receivin from customers regarding McCoy payments.                 $450.00

 6/17/2018 JHH Email to Lapresha Barber re: status, McCoy payments, letter           0.10      45.00
               received regarding same.                                           $450.00

            JHH Email to Brian Duff re: payment to AMAC.                             0.10      45.00
                                                                                  $450.00

            JHH Continued preparation of complaint and exhibits (actual time 8       5.00   2,250.00
                hours), Sunday, 5 pm till 1 a.m.)                                 $450.00

 6/18/2018 VTH Telephone conferences with three (3) customers regarding              0.20      17.00
               payment to Ace or McCoy Motors.                                     $85.00

            JHH Email from Robin Milestone re: AMAC, payments.                       0.10      45.00
                                                                                  $450.00

            JHH Email to Robin Milestone re: AMAC, payments.                         0.10      45.00
                                                                                  $450.00

            JHH Email to Jim Gilles re: AMAC, Passtime, McCoy issues, email          0.10      45.00
                from vehicle purchaser, response to same.                         $450.00

            JHH Email to Russ Algood and Robin Milestone re: status of McCoy         0.10      45.00
                complaint.                                                        $450.00

            JHH Email from Lapresha Barber re: receipt of email regarding            0.10      45.00
                AMAC payments.                                                    $450.00

            JHH Email to Russ Algood and Robin Milestone re: AMAC,                   0.10      45.00
                payments.                                                         $450.00

            JHH Email to Lapresha Barber re: AMAC McCoy payments.                    0.10      45.00
                                                                                  $450.00

            JHH Email from Jim Gilles re: AMAC, Passtime, McCoy                      0.10      45.00
                "threatening to go elsewhere with his business"                   $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                Document      Page 30 of 101


Ace Motor Acceptance                                                                        Page 25



                                                                                 Hrs/Rate    Amount

 6/18/2018 JHH Email from Robin Milestone re: AMAC, Passtime, McCoy                  0.10      45.00
               issues, no UCC dealer rights to GPS units                          $450.00

           JHH Email from Jim Gilles re: PassTime's goal "to always to protect       0.10      45.00
               consumers"                                                         $450.00

           JHH Email from Cecilia Martino re: letter received regarding              0.10      45.00
               payments to AMAC.                                                  $450.00

           JHH Email from Jim Gilles re: AMAC, PassTime, McCoy issues,               0.10      45.00
               protecting consumers.                                              $450.00

           JHH Email from Robin Milestone re: GPS devices purchased by               0.10      45.00
               AMAC.                                                              $450.00

           JHH Email to Ginny Harlan re: reviewing McCoy complaint for filing        0.10 No Charge
               with the court.                                                    $450.00

           JHH Email from Robin Milestone re: McCoy Motors #10232, GPS               0.10      45.00
               device associated with contract purchased by AMAC.                 $450.00

           JHH Email from Casey Spivey re: McCoy Motors #10232, advising             0.10      45.00
               dealer unable to complete transfer.                                $450.00

           JHH Email from Russ Algood re: McCoy complaint status                     0.10      45.00
                                                                                  $450.00

           JHH Email to Russ Algood re: reviewing and signing verification to        0.10      45.00
               Complaint.                                                         $450.00

           JHH Email from Robin Milestone re: page 15 of complaint, McCoy            0.10      45.00
               Motors given notice by email.                                      $450.00

           JHH Email to Russ Algood re: McCoy complaint.                             0.10      45.00
                                                                                  $450.00

           JHH Email from Russ Algood re: status of signing verification.            0.10      45.00
                                                                                  $450.00

           JHH Email from Robin Milestone re: attaching McCoy Motors                 0.10      45.00
               purchased contracts and GPS information.                           $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57          Desc Main
                                Document      Page 31 of 101


Ace Motor Acceptance                                                                    Page 26



                                                                             Hrs/Rate    Amount

 6/18/2018 JHH Email to Ginny Harlan re: filing McCoy complaint with the         0.10 No Charge
               court.                                                         $450.00

           VTH File Ace v. McCoy Motors complaint with the court.                0.20      17.00
                                                                               $85.00

           JHH Email to Russ Algood and Robin Milestone re: hearing              0.10      45.00
               Thursday at 1:00 p.m. on Ace v. McCoy motions.                 $450.00

           JHH Email to David Badger and Jim Gilles re: Ace v. McCoy,            0.10      45.00
               adversary proceeding, hearing on injunctive relief.            $450.00

           JHH Email (2) to David Badger and Jim Gilles re: Ace v. McCoy         0.20      90.00
               adversary proceeding Exhibits.                                 $450.00

           JHH Email to Allgood attorney re: copy of Ace v McCoy complaint       0.10      45.00
               filed June 18.                                                 $450.00

           JHH Email to Nikki Thompson re: status, AMAC, McCoy car               0.10      45.00
               payments.                                                      $450.00

           JHH Email to McCoy Motors, Robert McCoy, Jr. and Misty McCoy          0.10      45.00
               re: copy of complaint filed this afternoon on behalf of Ace    $450.00
               Motor Acceptance.

           JHH Email from Lapresha Barber re: status, AMAC payments.             0.10      45.00
                                                                              $450.00

           JHH Email to Russ Algood and Robin Milestone re: email from           0.10      45.00
               Lapresha Barber regarding correct number.                      $450.00

           JHH Email to Lapresha Barber re: forwarding email to AMAC.            0.10      45.00
                                                                              $450.00

           JHH Email to McCoy Motors, Robert McCoy, Jr. and Misty McCoy          0.10      45.00
               re: Complaint.                                                 $450.00

           JHH Email from Robin Milestone re: status of forwarding McCoy         0.10      45.00
               complaint to CarMasters.                                       $450.00

           JHH Email to Robin Milestone re: forwarding complaint to              0.10      45.00
               CarMasters, attending hearing re: same.                        $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                Document      Page 32 of 101


Ace Motor Acceptance                                                                        Page 27



                                                                                 Hrs/Rate    Amount

 6/18/2018 JHH Email from Nakia Reese re: letter received regarding McCoy            0.10      45.00
               payments.                                                          $450.00

           JHH Email from David Badger re: not authorized to accept service of       0.10      45.00
               process on behalf of McCoy Motors.                                 $450.00

           JHH Email to Russ Algood and Robin Milestone re: email from               0.10      45.00
               David Badger regarding Ace v. McCoy adversary proceeding.          $450.00

           JHH Email to Ginny Harlan re: Summons Issued in McCoy                     0.10 No Charge
               adversary; preparing certificate of service for McCoy and his      $450.00
               wife to be hand delivered in Court, making copies of complaint.

           JHH Continued preparation of complaint and exhibits (actual time 9        3.50   1,575.00
               a.m. till 1:45 p.m., 4.75 hours)                                   $450.00

           JHH Office conference with Russ Algood, review entire complaint           1.75     787.50
               and all exhibits with Algood, prepare verification                 $450.00

           JHH Prepare motion and order shortening notice of hearing on              0.80     360.00
               injunctive relief                                                  $450.00

 6/19/2018 VTH Telephone conferences with five (5) customers regarding               0.30      25.50
               payment to Ace or McCoy Motors.                                     $85.00

           JHH Email from Ginny Harlan re: preparing Summons for McCoys.             0.10 No Charge
                                                                                  $450.00

           JHH Email from Robin Milestone re: hearing on injunctive relief, no       0.10      45.00
               attorney for McCoy.                                                $450.00

           JHH Email to Ginny Harlan re: sending copy of email sent to McCoy         0.10 No Charge
               Motors, David Badger, Misty McCoy and McCoy Motors                 $450.00
               regarding motion for order shortening notice.

           JHH Email to Dave Badger, McCoy Motors, Misty McCoy and                   0.10      45.00
               Robert McCoy, Jr. serving Motion for order shortening notice       $450.00
               in Ace v. McCoy adversary proceeding.

           JHH Email from Nikki Thompson re: telephone conference                    0.10      45.00
               regarding Ace/McCoy payments.                                      $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                Document      Page 33 of 101


Ace Motor Acceptance                                                                        Page 28



                                                                                 Hrs/Rate    Amount

 6/19/2018 JHH Email to Russ Algood and Robin Milestone re: need to call             0.10      45.00
               customers regarding AMAC payments.                                 $450.00

           JHH Email to Nikki Thompson re: forwarding email to AMAC,                 0.10      45.00
               having someone call her                                            $450.00

           JHH Email to Robin Milestone re: McCoy hearing on injunctive relief       0.10      45.00
                                                                                  $450.00

           JHH Email to Nakia Reese re: McCoy assigning contract to Ace              0.10      45.00
               Motors.                                                            $450.00

           JHH Email from Robin Milestone re: status of telephone conference         0.10      45.00
               with customer.                                                     $450.00

           JHH Email to Cecilia Marino re: Ace payments, McCoy assigning             0.10      45.00
               contract to Ace Motor.                                             $450.00

           JHH Email to Jim Gilles re: status, dealer, AMAC, PassTime, McCoy         0.10      45.00
               issues.                                                            $450.00

           JHH Email to Phillip Fajgenbaum and Ursula Hamilton re: copy of           0.10      45.00
               complaint filed in Ace v. McCoy adversary.                         $450.00

           JHH Email from Ursula Hamilton re: receipt of complaint filed in          0.10      45.00
               Ace v. McCoy adversary.                                            $450.00

           JHH Email from Belinda Peay re: purchase of car from McCoy                0.10      45.00
               Motors, car payments re: same.                                     $450.00

           JHH Email from Phillip Fajgenbaum re: Ace Motor v. McCoy                  0.10      45.00
               adversary proceeding.                                              $450.00

           JHH Email to Phillip Fajgenbaum re: sending copy of complaint to          0.10      45.00
               Kristin Lang.                                                      $450.00

           JHH Email to Kristin Lang re: copy of complaint in Ace v McCoy            0.10      45.00
               adversary proceeding.                                              $450.00

           JHH Email to Richard Wright and Andy Houston (Algood counsel)             0.10      45.00
               re: Ace, withdrawal as attorney by David Badger for McCoy          $450.00
               Motors.




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 34 of 101


Ace Motor Acceptance                                                                       Page 29



                                                                                Hrs/Rate    Amount

 6/19/2018 JHH Email to Kristin Lang attaching copy of exhibits to McCoy            0.10      45.00
               complaint.                                                        $450.00

           JHH Emails (2) from Kris Lang re: Ace v. McCoy, receipt of               0.10      45.00
               complaint and exhibits.                                           $450.00

           JHH Email to Kris Lang re: Ace v McCoy, part 2 Exhibits.                 0.10      45.00
                                                                                 $450.00

           JHH Email from Kris Lang re: Exhibits Part 1 to complaint.               0.10      45.00
                                                                                 $450.00

           JHH Email from David Badger re: Ace v. McCoy, attorney of record         0.10      45.00
               for McCoy Motors, withdrawing as attorney.                        $450.00

           JHH Email to David Badger re: no objection.                              0.10      45.00
                                                                                 $450.00

           JHH Email from Russ Algood re: Ace Motor v. McCoy Motors                 0.10      45.00
               telephone conference.                                             $450.00

           JHH Email from Kris Lang re: Ace Motor v. McCoy Motors, Badger           0.10      45.00
               withdrawal.                                                       $450.00

           JHH Email from Kris Lang re: status of case, Ace v. McCoy.               0.10      45.00
                                                                                 $450.00

           JHH Email to Kris Lang and David Badger re: fiduciary duties to          0.10      45.00
               Debtor.                                                           $450.00

           JHH Email to Kris Lang, Dave Badger and Cotton Wright re: Ace v.         0.10      45.00
               McCoy status, attempting to settle issues.                        $450.00

           JHH Email to Richard Wright and Andy Houston re: Ace v. McCoy            0.10      45.00
               Motors, Kris Lang.                                                $450.00

           JHH Extended telephone conference with Kristin Lang re: hearing on       0.50     225.00
               Thursday for injunctive relief                                    $450.00

 6/20/2018 JHH Email to Kris Lang and Dave Badger re: need for response to          0.10      45.00
               Mr. Fajgenbaum's question.                                        $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 35 of 101


Ace Motor Acceptance                                                                       Page 30



                                                                                Hrs/Rate    Amount

 6/20/2018 JHH Email to Belinda re: McCoy car payments, forwarding email to         0.10      45.00
               Ace Motor for response.                                           $450.00

           JHH Email to Teneke Cruzado re: AMAC, McCoy car payments,                0.10      45.00
               forwarding email to Ace for response.                             $450.00

           JHH Email from Belinda Peay re: phone number for Ace regarding           0.10      45.00
               car payments.                                                     $450.00

           JHH Email to Robin Milestone re: Ace, hearing tomorrow, testimony        0.10      45.00
               as primary witness.                                               $450.00

           JHH Email to Russ Algood and Robin Milestone re: emails from             0.10      45.00
               customers regarding car payments.                                 $450.00

           JHH Email from Kris Lang re: meeting with client this afternoon.         0.10      45.00
                                                                                 $450.00

           JHH Email from Phillip Fajgenbaum re: all parties in agreement           0.10      45.00
               regarding Ace/McCoy hearing.                                      $450.00

           JHH Email to Belinda Peay re: forwarding contact information to          0.10      45.00
               Ace Motors regarding car payments.                                $450.00

           JHH Email to Ginny Harlan re: revising Notice of Hearing on Ace          0.10 No Charge
               emergency motions.                                                $450.00

           JHH Email to Phillip Fajgenbaum re: preparing and filing notice of       0.10      45.00
               hearing for Ace/McCoy emergency motions.                          $450.00

           JHH Email to Russ Algood and Robin Milestone re: hearing changed         0.10      45.00
               to 9:30 tomorrow on Ace emergency motions.                        $450.00

           JHH Email to Kris Lang and David Badger re: Ace/McCoy                    0.10      45.00
               adversary, debtor's position re: same.                            $450.00

           JHH Email from Russ Algood re: attending hearing tomorrow.               0.10      45.00
                                                                                 $450.00

           JHH Email from Robin Milestone re: Ace/McCoy hearings                    0.10      45.00
               tomorrow.                                                         $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 36 of 101


Ace Motor Acceptance                                                                       Page 31



                                                                                Hrs/Rate    Amount

 6/20/2018 JHH Email to Russ Algood re: confirming time of hearings tomorrow.       0.10      45.00
                                                                                 $450.00

           JHH Email to Phillip Fajgenbaum re: status of Ace order shortening       0.10      45.00
               notice for tomorrow hearing.                                      $450.00

           JHH Email to Robin Milestone re: Ace Motor v. McCoy hearing              0.10      45.00
               tomorrow.                                                         $450.00

           VTH Email to Kris Lang, McCoy Motors, Robert McCoy, Jr. and              0.10       8.50
               Misty McCoy re: serving notice of hearing on emergency             $85.00
               motions.

           JHH Email from Teneke Cruzado re: AMAC, McCoy car payments,              0.10      45.00
               contact information.                                              $450.00

           JHH Email to Robin Milestone re: Ace, hearing tomorrow, McCoy            0.10      45.00
               current status.                                                   $450.00

           JHH Email to Teneke Cruzado re: forwarding contact information to        0.10      45.00
               Ace Motors.                                                       $450.00

           JHH Email from Robin Milestone re: default notice sent to McCoy          0.10      45.00
               Motors on June 8.                                                 $450.00

           JHH Email from Ivy Coleman re: letter received regarding                 0.10      45.00
               Ace/McCoy Motors' payments.                                       $450.00

           JHH Email from Belinda Peay re: contact by Ace Motors.                   0.10      45.00
                                                                                 $450.00

           JHH Email to Robin Milestone re: attaching default letter to             0.10      45.00
               complaint.                                                        $450.00

           JHH Email to Ivy Coleman re: information about car payments,             0.10      45.00
               forwarding information to Ace Motors.                             $450.00

           JHH Email from Sherrie Weathers re: McCoy motors, payments.              0.10      45.00
                                                                                 $450.00

           JHH Email to Robin Milestone re: draft of testimony for tomorrow         0.10      45.00
               hearing.                                                          $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57               Desc Main
                                Document      Page 37 of 101


Ace Motor Acceptance                                                                         Page 32



                                                                                  Hrs/Rate    Amount

 6/20/2018 JHH Email to Sherry Weathers re: letter received regarding                 0.10      45.00
               Ace/McCoy payments, forwarding information to Ace Motors            $450.00
               re: same.

           JHH Email from Sherrie Weathers re: car payment not reported.              0.10      45.00
                                                                                   $450.00

           JHH Email to Sherrie Weathers re: car payments to McCoy.                   0.10      45.00
                                                                                   $450.00

           JHH Email from Robin Milestone re: McCoy Motors weekly                     0.10      45.00
               statement for 6.20.18.                                              $450.00

           JHH Email from Phillip Fajgenbaum re: status of Ace order                  0.10      45.00
               shortening notice.                                                  $450.00

           JHH Email from Sherrie Weathers re: partial payment made to                0.10      45.00
               McCoy.                                                              $450.00

           JHH Email to Sherrie Weathers re: partial payment to McCoy.                0.10      45.00
                                                                                   $450.00

           JHH Email from Robin Milestone re: contacting Meagan Earney                0.10      45.00
               regarding McCoy payments.                                           $450.00

           JHH Email from Kris Lang re: status of time of hearing tomorrow.           0.10      45.00
                                                                                   $450.00

           JHH Email to Robin Milestone re: McCoy Motors weekly statement             0.10      45.00
               for June 20, 2018.                                                  $450.00

           JHH Email from Robin Milestone re: accelerated payoff of remaining         0.10      45.00
               open accounts for McCoy Motors.                                     $450.00

           JHH Email to Kris Lang re: status, preparation for hearing tomorrow.       0.10      45.00
                                                                                   $450.00

           JHH Email from Nerfettie Ellis-Jordan re: Meagan Earney, status.           0.10      45.00
                                                                                   $450.00

           JHH Email from Robin Milestone re: updated report package for              0.10      45.00
               McCoy Motors, LLC.                                                  $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57                Desc Main
                                 Document      Page 38 of 101


Ace Motor Acceptance                                                                           Page 33



                                                                                    Hrs/Rate    Amount

 6/20/2018 JHH Email to Robin Milestone re: Ace Motor v. McCoy hearing                  0.10      45.00
               tomorrow, updated report package.                                     $450.00

           JHH Email to Kris Lang re: court changing hearing time for David             0.10      45.00
               Badger's hearing on motion to withdraw.                               $450.00

           JHH Email from Robin Milestone re: McCoy weekly summary.                     0.10      45.00
                                                                                     $450.00

           JHH Email from Robin Milestone re: McCoy floorplan payoff.                   0.10      45.00
                                                                                     $450.00

           JHH Email from Robin Milestone re: McCoy revised corrected                   0.10      45.00
               McCoy summary.                                                        $450.00

           JHH Email from Phillip Fajgenbaum re: Ace/McCoy order on                     0.10      45.00
               motion to shorten notice.                                             $450.00

           JHH Email to Russ Algood re: Ace, legal fees, McCoy status.                  0.10      45.00
                                                                                     $450.00

           JHH Email to Milestone regarding testimony, Ace/McCoy hearing on             0.10      45.00
               preliminary injunction, Thursday June 21.                             $450.00

           JHH Email from Richard Wright re: Ace v McCoy hearing, status of             0.10      45.00
               attending hearing, Russ Algood as witness                             $450.00

           JHH Email to Richard Wright re: Ace v McCoy hearing, Robin                   0.10      45.00
               Milestone will be witness, exhibits, retail installment contracts,    $450.00
               Ace reports showing current amount of debt.

           JHH Email from Richard Wright re: attendance at hearing, McCoy               0.10      45.00
               injunction, using Algood as witness                                   $450.00

           JHH Prepare for hearings on McCoy injunctive relief; prepare                 2.75   1,237.50
               detailed testimony for Milestone and Algood, exhibits, research       $450.00
               case law re: injunctions.

 6/21/2018 VTH Telephone conferences (2) with McCoy customer re: payment                0.20      17.00
               to McCoy or Ace.                                                       $85.00

           JHH Email to Robin Milestone and Russ Algood re: draft testimony             0.10      45.00
               for Ace/McCoy hearing on June 21                                      $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 39 of 101


Ace Motor Acceptance                                                                       Page 34



                                                                                Hrs/Rate    Amount

 6/21/2018 JHH Email from Robin Milestone re: email from Tenke Cruzado              0.10      45.00
               claiming McCoy took unauthorized payment.                         $450.00

           JHH Email to Russ Algood and Robin Milestone re: review and              0.10      45.00
               comments on McCoy proposed order per Judge's ruling,              $450.00
               forwarding same to Kris Lang for review.

           JHH Email from Robin Milestone re: Ace/McCoy order, amended              0.10      45.00
               paragraph 3.                                                      $450.00

           JHH Email to Kris Lang re: Ace/McCoy order, review and comment           0.10      45.00
               re: same.                                                         $450.00

           JHH Email from Kris Lang re: status of review of Ace/McCoy               0.10      45.00
               proposed order.                                                   $450.00

           JHH Email from Robin Milestone re: response to review of proposed        0.10      45.00
               Ace/McCoy order.                                                  $450.00

           JHH Email to Russ Algood and Robin Milestone re: Ace/McCoy               0.10      45.00
               defenses, need for advertisements where McCoy talking about       $450.00
               dealers.

           JHH Email from Robin Milestone re: status of advertisements, will        0.10      45.00
               have to come from Russ.                                           $450.00

           JHH Email to Kris Lang re: forwarding proposed order to client for       0.10      45.00
               review and comment.                                               $450.00

           JHH Email from Russ Algood re: Ace/McCoy proposed order, looks           0.10      45.00
               acceptable.                                                       $450.00

           JHH Email from Russ Algood re: Ace/McCoy defenses, dealer                0.10      45.00
               having right to repurchase accounts.                              $450.00

           JHH Email from Robin Milestone re: Ace/McCoy proposed order,             0.10      45.00
               status of Lang's proposed language.                               $450.00

           JHH Email from Kris Lang re: status of proposed order for Ace.           0.10      45.00
                                                                                 $450.00

           JHH Email from Kris Lang re: conversation regarding proposed             0.10      45.00
               order.                                                            $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57          Desc Main
                                 Document      Page 40 of 101


Ace Motor Acceptance                                                                     Page 35



                                                                              Hrs/Rate    Amount

 6/21/2018 JHH Email from Robin Milestone re: status of final proposed            0.10      45.00
               Ace/McCoy order.                                                $450.00

            JHH Email from Russ Algood re: McCoy allegations concerning           0.10      45.00
                AMAC "BHPH in a box" flyers.                                   $450.00

            JHH Email to Russ Algood re: receipt of AMAC BHPH in a box            0.10      45.00
                flyers, McCoy claims related thereto                           $450.00

            JHH Email from Brad Baldwin (atty for Hamilton Bank) re: Ace,         0.10      45.00
                disposition of hearing in Ace v McCoy adversary proceeding.    $450.00

            JHH Travel to and from court; meeting with client, hearings on        2.75   1,237.50
                injunctive relief and emergency motions.                       $450.00

            JHH Prepare draft proposed temporary restraining order                0.50     225.00
                                                                               $450.00

 6/22/2018 JHH Email from Robin Milestone re: McCoy, updated logins.              0.10      45.00
                                                                               $450.00

            JHH Email from Kris Lang re: Ace/McCoy proposed order.                0.10      45.00
                                                                               $450.00

            JHH Email from Kris Lang re: Ace contacting McCoy customers.          0.10      45.00
                                                                               $450.00

            JHH Email from Robin Milestone re: contacting McCoy customers,        0.10      45.00
                false statements by McCoy                                      $450.00

            JHH Email from Kris Lang to Anna Bryce Flowe re: proposed order       0.10      45.00
                for Ace/McCoy.                                                 $450.00

            JHH Email to Kris Lang, Russ Algood and Robin Milestone re:           0.10      45.00
                status, Ace/McCoy Motors, settlement discussions.              $450.00

            JHH Email to Kris Lang and Anna Bryce Flowe re: proposed order        0.10      45.00
                for Ace, status of sending comments to Ms. Lang to proposed    $450.00
                revisions of order.

            JHH Email to Russ Algood and Robin Milestone re: proposed order       0.10      45.00
                for Ace, settlement conference being discussed.                $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57                Desc Main
                                Document      Page 41 of 101


Ace Motor Acceptance                                                                          Page 36



                                                                                   Hrs/Rate    Amount

 6/22/2018 JHH Email from Phillip Fajgenbaum re: proposed order for Ace,               0.10      45.00
               status of all parties reaching an agreement.                         $450.00

           JHH Email from Kris Lang re: proposed order for Ace.                        0.10      45.00
                                                                                    $450.00

           JHH Email from Kris Lang to Phillip Fajgenbaum re: contact with             0.10      45.00
               Jim Henderson regarding comments on proposed Ace/McCoy               $450.00
               order.

           JHH Email from Kris Lang to Phillip Fajgenbaum re: Ace/McCoy                0.10      45.00
               proposed order, alerting all parties of doctor's appointment this    $450.00
               morning.

           JHH Email from Anna Bryce Flowe re: status, proposed Ace order.             0.10      45.00
                                                                                    $450.00

           JHH Email from Kris Lang re: status, proposed order for Ace.                0.10      45.00
                                                                                    $450.00

           JHH Email to Phillip Fajgenbaum re: status of response from Kris            0.10      45.00
               Lang regarding proposed order.                                       $450.00

           JHH Email to Russ Algood and Robin Milestone re: emails regarding           0.10      45.00
               McCoy proposed order.                                                $450.00

           JHH Email to Robin Milestone re: McCoy allegations about AMAC               0.10      45.00
               BHPH in a box flyers.                                                $450.00

           JHH Email to Brad Baldwin (Hamilton atty) re: Ace v McCoy                   0.10      45.00
               disposition of hearing, alleged claim for GAP refunds.               $450.00

           JHH Email from Kris Lang re: proposed order for Ace, review of              0.10      45.00
               same.                                                                $450.00

           JHH Email to Robin Milestone re: terms of Ace v McCoy order June            0.10      45.00
               21 v 1.                                                              $450.00

           JHH Email from Kris Lang re: comments received regarding                    0.10      45.00
               proposed consent order.                                              $450.00

           JHH Email to Kris Lang re: voicemail received from her by Ace               0.10      45.00
               employee.                                                            $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                 Document      Page 42 of 101


Ace Motor Acceptance                                                                        Page 37



                                                                                 Hrs/Rate    Amount

 6/23/2018 JHH Email from Kris Lang re: telephone conference tomorrow                0.10      45.00
               regarding provisions of Ace order.                                 $450.00

 6/24/2018 JHH Email to Kris Lang re: waiting on response to email regarding         0.10      45.00
               Ace order.                                                         $450.00

            JHH Email from Kris Lang re: Ace/McCoy order; copying Rob                0.10      45.00
                McCoy re: same.                                                   $450.00

            JHH Email to Anna Bryce Flowe re: status, Ace Motor Acceptance,          0.10      45.00
                McCoy Motors adversary proceeding,                                $450.00

            JHH Email from Kris Lang re: new email for Lang, atty for McCoy.         0.10      45.00
                                                                                  $450.00

            JHH Email to Robin Milestone and Russ Algood re: new email for           0.10      45.00
                Lang/McCoy.                                                       $450.00

            JHH Email to Kris Lang re: forwarding proposed Order to client for       0.10      45.00
                comments.                                                         $450.00

            JHH Email from Kris Lang re: receipt of email regarding proposed         0.10      45.00
                McCoy order.                                                      $450.00

            JHH Email from Kris Lang re: status of making revisions to               0.10      45.00
                proposed order.                                                   $450.00

            JHH Email to Kris Lang re: status of revisions to proposed order.        0.10      45.00
                                                                                  $450.00

            JHH Email from Anna Bryce Flowe re: Ace Motors Acceptance,               0.10      45.00
                McCoy Motors adversary proceeding, status of order (court has     $450.00
                not received).

            JHH Email to Anna Bryce Flowe re: status of Ace/McCoy Motors             0.10      45.00
                order (still working on the order).                               $450.00

            JHH Email to Kris Lang re: no response from client regarding             0.10      45.00
                amendments to order, will call them.                              $450.00

 6/25/2018 JHH Email from Kris Lang re: status of order, client's agreement to       0.10      45.00
               amendments.                                                        $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                Document      Page 43 of 101


Ace Motor Acceptance                                                                        Page 38



                                                                                 Hrs/Rate    Amount

 6/25/2018 JHH Email from Kris Lang re: agreeing with proposed order.                0.10      45.00
                                                                                  $450.00

           JHH Email to Kris Lang re: text from Milestone regarding email sent       0.10      45.00
               to him.                                                            $450.00

           JHH Email to Kris Lang re: email received from judge's law clerk          0.10      45.00
               regarding proposed order.                                          $450.00

           JHH Email to Kris Lang re: confirming previous email, judge will          0.10      45.00
               hear by phone.                                                     $450.00

           JHH Email to Robin Milestone and Russ Algood re: Ace/McCoy                0.10      45.00
               order.                                                             $450.00

           JHH Email from Kris Lang re: receipt of email.                            0.10      45.00
                                                                                  $450.00

           JHH Email from Kris Lang re: receipt of email telephone conference        0.10      45.00
               with judge.                                                        $450.00

           JHH Email to Russ Algood and Robin Milestone re: Ace/McCoy,               0.10      45.00
               consenting to joint access.                                        $450.00

           JHH Email from Ursula Hamilton re: dial-in information for                0.10      45.00
               telephone conference this afternoon.                               $450.00

           JHH Email from Kris Lang re: dial-in information for telephone            0.10      45.00
               conference with Judge.                                             $450.00

           JHH Email to Russ Algood and Robin Milestone re: status of                0.10      45.00
               telephone conference with Judge Whitley                            $450.00

           JHH Email from Robin Milestone re: Ace/McCoy Motors, status of            0.10      45.00
               scenario McCoy has presented.                                      $450.00

           JHH Email to Robin Milestone re: need for response to email               0.10      45.00
               regarding joint access to accounts.                                $450.00

           JHH Email to Robin Milestone re: allowing joint access to accounts.       0.10      45.00
                                                                                  $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                 Document      Page 44 of 101


Ace Motor Acceptance                                                                        Page 39



                                                                                 Hrs/Rate    Amount

 6/25/2018 JHH Email from Robin Milestone re: NC Law requiring shops and             0.10      45.00
               tow agencies to notify                                             $450.00

           JHH Email from Robin Milestone re: no way of tracking what dealer         0.10      45.00
               could change in GPS.                                               $450.00

           JHH Email from Kris Lang re: Ace/McCoy final order, conversation          0.10      45.00
               regarding paragraphs 12 and 13 of same.                            $450.00

           JHH Email from Kris Lang re: final order, formatting issues.              0.10      45.00
                                                                                  $450.00

           JHH Email to Kris Lang re: status of attaching letter sent to             0.10      45.00
               customers to Ace/McCoy final order.                                $450.00

           JHH Email to Robin Milestone re: receipt of email after hearing.          0.10      45.00
                                                                                  $450.00

           JHH Email from Russ Algood re: Ace/McCoy final order, working             0.10      45.00
               with Robin Milestone re: same.                                     $450.00

           JHH Email from Kris Harmon re: status, final order.                       0.10      45.00
                                                                                  $450.00

           JHH Email to Ginny Harlan re: fixing the caption on attached order,       0.60 No Charge
               changing paragraph 13, emailing after changes make for filing      $450.00
               with the court.

           JHH Email to Kris Lang re: staus re: contact information regarding        0.10      45.00
               final order.                                                       $450.00

           JHH Email from Ginny Harlan re: final order.                              0.10 No Charge
                                                                                  $450.00

           JHH Email to Ginny Harlan re: formatting final order.                     0.10 No Charge
                                                                                  $450.00

           JHH Email from Ginny Harlan attaching printed copy of final order.        0.10 No Charge
                                                                                  $450.00

           JHH Email to Ginny Harlan re: tendering Ace/McCoy final order             0.10 No Charge
               with the court.                                                    $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                 Document      Page 45 of 101


Ace Motor Acceptance                                                                        Page 40



                                                                                 Hrs/Rate    Amount

 6/25/2018 JHH Email to Russ Algood and Robin Milestone re: need for list of         0.10      45.00
               all the names and addresses of McCoy customers, need to send       $450.00
               a copy of the order after it is entered to all the customers so
               they know to pay McCoy pending final hearing in July.

            JHH Email from Kris Lang re: status, upload Ace/McCoy order.             0.10      45.00
                                                                                  $450.00

            JHH Email from Robin Milestone re: McCoy posting payments,               0.10      45.00
                reclassification of accounts for McCoy.                           $450.00

            JHH Email from Robin Milestone re: Ace, McCoy order, service of          0.10      45.00
                same.                                                             $450.00

            JHH Email from Kris Lang re: Ace/McCoy, status of Rob McCoy.             0.10      45.00
                                                                                  $450.00

            JHH Email from Kris Lang re: pdf of Order per discussion, revising       0.10      45.00
                same.                                                             $450.00

            VTH Email to Robert Fogarty and Sherry Weathers forwarding copy          0.10       8.50
                of order concerning interim servicing of accounts of vehicle       $85.00
                buyers; and order setting hearing on preliminary injunction,

            JHH Email from Robin Milestone re: email from Passtime regarding         0.10      45.00
                Ace/McCoy order.                                                  $450.00

            VTH Email to Robin Milestone forwarding copy of Ace/McCoy                0.10       8.50
                Motor order entered by the court.                                  $85.00

            JHH Email from Robin Milestone re: receipt of order entered by the       0.10      45.00
                court in Ace/McCoy adversary proceeding.                          $450.00

            JHH Email to Kris Lang re: service of Ace/McCoy order, need for          0.10      45.00
                updated, current address list of McCoy clients.                   $450.00

            JHH Email to Ginny Harlan re: responding to email from McCoy             0.10 No Charge
                client, payment should be made to McCoy.                          $450.00

            JHH Email from Robin Milestone re: confirmation                          0.10      45.00
                                                                                  $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 46 of 101


Ace Motor Acceptance                                                                       Page 41



                                                                                Hrs/Rate    Amount

 6/25/2018 JHH Email to Richard Wright (Algood atty) re: email from Judge           0.10      45.00
               Whitley's clerk.                                                  $450.00

           JHH Email from Kris Lang re: service of Ace/McCoy order, list of         0.10      45.00
               clients.                                                          $450.00

           JHH Email to Robin Milestone re: Ms. Lang, status of service of          0.10      45.00
               Ace/McCoy order.                                                  $450.00

           JHH Email to Robin Milestone re: serving Ace/McCoy order,                0.10      45.00
               address list.                                                     $450.00

           JHH Email from Kris Lang re: status of McCoy order, making               0.10      45.00
               revisions to same, submitting to court.                           $450.00

           JHH Email from Kris Lang re: phone email from Judge's clerk              0.10      45.00
                                                                                 $450.00

           JHH Email from Kris Lang re: consent order upload status.                0.10      45.00
                                                                                 $450.00

           JHH Email from Kris Lang re: her resetting ECF password,                 0.10      45.00
               submitting order to court, McCoy withdrawal of sheriff's          $450.00
               complaint, need for Rob to go to Gaston County to dismiss
               Carmasters lawsuits

           JHH Email from Kris Lang re: status of resetting her ECF password,       0.10      45.00
               uploading McCoy order with the court.                             $450.00

           JHH Email from Kris Lang re: status of Rob McCoy going to Gaston         0.10      45.00
               County to dismiss Carmasters lawsuits                             $450.00

           JHH Email from Kris Lang re: sending pdf of upload Ace v McCoy           0.10      45.00
               interim consent order.                                            $450.00

           JHH Email from Kris Lang re: proposed Ace v McCoy order, need            0.10      45.00
               for .pdf copy of same.                                            $450.00

 6/26/2018 JHH Email from Robin Milestone re: service of Ace/McCoy order,           0.10      45.00
               status of service of same.                                        $450.00

           JHH Email to Russ Algood and Robin Milestone re: McCoy/Ace               0.10      45.00
               escrow account.                                                   $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                 Document      Page 47 of 101


Ace Motor Acceptance                                                                         Page 42



                                                                                  Hrs/Rate    Amount

 6/26/2018 JHH Email to Kris Lang re: follow-up of voicemail message left by          0.10      45.00
               her for Ace employee.                                               $450.00

            JHH Email from Kris Lang re: status of escrow account, establishing       0.10      45.00
                separate banking escrow account for payments, forwarding           $450.00
                details re: same when finalized.

 6/27/2018 JHH Email to Russ Algood and Robin Milestone re: need for                  0.10      45.00
               executed copies of McCoy/Ace assigned contracts.                    $450.00

            JHH Email from Russ Algood re: GAP claims being denied.                   0.10      45.00
                                                                                   $450.00

            JHH Email to Russ Algood re: two accounts with GAP claims                 0.10      45.00
                pending, need for total number needed to pay.                      $450.00

            JHH Email to Kris Lang re: status of McCoy address list.                  0.10      45.00
                                                                                   $450.00

            JHH Email from Robin Milestone re: two accounts with pending              0.10      45.00
                GAP claims, number of unpaid claims.                               $450.00

            JHH Email from Kris Lang re: proposal from Rob McCoy.                     0.10      45.00
                                                                                   $450.00

            JHH Email to Russ Algood and Robin Milestone re: email from Rob           0.10      45.00
                McCoy regarding proposal.                                          $450.00

            JHH Email from Robin Milestone re: proposal from McCoy, cars at           0.10      45.00
                CarMasters.                                                        $450.00

            JHH Email from Rob McCoy re: need for VIN's for car, will check           0.10      45.00
                for keys to same.                                                  $450.00

            JHH Email from Rob McCoy re: proposal, cars do not have to be at          0.10      45.00
                auction to be listed.                                              $450.00

            JHH Email from Robin Milestone re: proposal from McCoy.                   0.10      45.00
                                                                                   $450.00

            JHH Email to Kris Lang re: agreeing to settlement discussions.            0.10      45.00
                                                                                   $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57            Desc Main
                                Document      Page 48 of 101


Ace Motor Acceptance                                                                      Page 43



                                                                               Hrs/Rate    Amount

 6/27/2018 JHH Email to Robin Milestone re: proposal for McCoy, order              0.10      45.00
               controls until court modifies order.                             $450.00

           JHH Email from Kris Lang re: Ace accounting from 5/1/2018.              0.10      45.00
                                                                                $450.00

           JHH Email to Russ Algood and Robin Milestone re: email from Kris        0.10      45.00
               Lang regarding McCoy/Ace accounting from 5/1/2018.               $450.00

           JHH Email to Kris Lang and Anna Bryce Flowe re: status of emails        0.10      45.00
               to judges.                                                       $450.00

           JHH Email to Robin Milestone re: Jacoby Motors, forwarding same;        0.10      45.00
               cannot send directly to dealer.                                  $450.00

           JHH Email from Kris Lang re: uploading documents to ECF.                0.10      45.00
                                                                                $450.00

           JHH Email from Kris Lang re: Ace/McCoy, setting up bank accounts        0.10      45.00
                                                                                $450.00

           JHH Email to Russ Algood and Robin Milestone re: email from Kris        0.10      45.00
               Lang regarding Ace accounting from May 1, 2018 forward.          $450.00

           JHH Email from Robin Milestone re: McCoy customer contracts.            0.10      45.00
                                                                                $450.00

           JHH Email to Russ Algood and Robin Milestone re: meeting July 11        0.10      45.00
               regarding McCoy hearing.                                         $450.00

           JHH Email from Robin Milestone re: follow-up of urgent voicemail        0.10      45.00
               to him that was left by Lang on Friday                           $450.00

           JHH Email from Kris Lang re: status of voicemail message left for       0.10      45.00
               Milestone at Ace, matter has been resolved, meeting with Rob     $450.00
               McCoy to set up escrow account.

           JHH Extended telephone conference with Robin Milestone re:              0.25     112.50
               McCoy issues                                                     $450.00

 6/28/2018 JHH Email from Robin Milestone re: meeting regarding McCoy              0.10      45.00
               hearing on July 9.                                               $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 49 of 101


Ace Motor Acceptance                                                                       Page 44



                                                                                Hrs/Rate    Amount

 6/28/2018 JHH Email from Kris Lang re: meeting tomorrow regarding                  0.10      45.00
               Ace/McCoy settlement discussions.                                 $450.00

           JHH Email to Robin Milestone and Russ Algood re: Henderson               0.10      45.00
               meeting regarding McCoy preliminary injunction hearing.           $450.00

           JHH Email to Russ Algood re: status of meeting on July 9.                0.10      45.00
                                                                                 $450.00

           JHH Email from Robin Milestone accepting Henderson, Algood,              0.10 No Charge
               Milestone meeting on July 9.                                      $450.00

           JHH Email to Kris Lang re: status of McCoy settlement discussion         0.10      45.00
               meeting, client checking on schedule.                             $450.00

           JHH Email to Russ Algood and Robin Milestone re: meeting                 0.10      45.00
               tomorrow with Kris Lang regarding McCoy settlement                $450.00
               discussions.

           JHH Email from Robin Milestone re: response to meeting re:               0.10      45.00
               settlement discussions.                                           $450.00

           JHH Email to Robin Milestone re: status of settlement discussions,       0.10      45.00
               Ace/McCoy.                                                        $450.00

           JHH Email to Kris Lang re: settlement discussions, what to settle.       0.10      45.00
                                                                                 $450.00

           JHH Email to Kris Lang forwarding April 5 email to David Badger          0.10      45.00
               regarding ground rules for April settlement discussions           $450.00

           JHH Email from Russ Algood re: McCoy settlement discussion,              0.10      45.00
               paying all amounts owed on AMAC's weekly statement.               $450.00

           JHH Email from Russ Algood accepting invitation to meeting on July       0.10 No Charge
               9.                                                                $450.00

           JHH Email to Russ Algood re: McCoy settlement discussions, giving        0.10      45.00
               up Ace performance fees.                                          $450.00

           JHH Email from Russ Algood re: McCoy, status of performance fees.        0.10      45.00
                                                                                 $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 50 of 101


Ace Motor Acceptance                                                                       Page 45



                                                                                Hrs/Rate    Amount

 6/28/2018 JHH Email to Russ Algood re: need for analysis of McCoy                  0.10      45.00
               performance fees.                                                 $450.00

            JHH Email from Russ Algood re: McCoy appears to be                      0.10      45.00
                unwilling/unable to negotiate.                                   $450.00

            JHH Email to Russ Algood re: McCoy agreements, performance fees         0.10      45.00
                due re: same.                                                    $450.00

            JHH Email from Robin Milestone re: McCoy settlement discussion,         0.10      45.00
                getting current and complying.                                   $450.00

            JHH Email to Robin Milestone re: why Ace wants McCoy to earn            0.10      45.00
                performance fees.                                                $450.00

            JHH Email from Robin Milestone re: status of McCoy portfolio (not       0.10      45.00
                written well), deal structures.                                  $450.00

            JHH Email to Robin Milestone re: no response from Kris Lang             0.10      45.00
                regarding settlement discussions.                                $450.00

            JHH Email from Kris Lang re: Ace/McCoy settlement discussions.          0.10      45.00
                                                                                 $450.00

            JHH Email to Russ Algood and Robin Milestone re: email received         0.10      45.00
                from Kris Lang.                                                  $450.00

            JHH Email to Kris Lang re: Ace counter, McCoy pays all amounts          0.10      45.00
                owed on AMAC's statement.                                        $450.00

            JHH Telephone conference with Lang re: settlement proposal with         0.20      90.00
                McCoy.                                                           $450.00

 6/29/2018 JHH Email from Kris Lang re: receipt of counteroffer from Ace,           0.10      45.00
               forwarding to client.                                             $450.00

            JHH Email from Kris Lang re: status of escrow account for Ace           0.10      45.00
                Motors supposedly opened at BB&T.                                $450.00

            JHH Email to Russ Algood and Robin Milestone re: status of escrow       0.10      45.00
                account for Ace v McCoy, whether they should make deposits       $450.00
                without verification that account is only in Lang's name




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 51 of 101


Ace Motor Acceptance                                                                       Page 46



                                                                                Hrs/Rate    Amount

  7/5/2018 JHH Email to Ginny Harlan re: returning call to McCoy customer           0.10 No Charge
               letting her know judge said to pay McCoy pending hearing on       $450.00
               7/11, that could change,will let her know.

  7/9/2018 JHH Email from Robin Milestone re: McCoy follow-up, escrow               0.10      45.00
               account, status of McCoy Motors posting payments.                 $450.00

           JHH Email to Russ Algood and Robin Milestone re: McCoy                   0.10      45.00
               follow-up, meeting today regarding McCoy hearing, status of       $450.00
               AMAC posting payments.

           JHH Email from Robin Milestone re: AMAC posting payments,                0.10      45.00
               McCoy customers calling to make payments.                         $450.00

           JHH Email from Robin Milestone re: McCoy Motors, payoff and              0.10      45.00
               titles for two cars.                                              $450.00

           JHH Email to Robin Milestone re: Kris Lang telephone conference,     0.10          45.00
               looking for information, McCoy escrow account for Ace Motors. $450.00

           JHH Email from Kris Lang re: need for copy of complaint and              0.10      45.00
               exhibits, Rob McCoy.                                              $450.00

           JHH Email to Kris Lang re: Ace/McCoy, status of copy of complaint        0.10      45.00
               and exhibits.                                                     $450.00

           JHH Email to Kris Lang re: telephone conference.                         0.10      45.00
                                                                                 $450.00

           JHH Email from Kris Lang re: telephone conference regarding              0.10      45.00
               Ace/McCoy between 2:30 and 3:30.                                  $450.00

           VTH Email to Kris Lang forwarding copies of McCoy documents.             0.10       8.50
                                                                                  $85.00

           JHH Email to Kris Lang re: contact information for telephone             0.10      45.00
               conference this afternoon.                                        $450.00

           JHH Email from Kris Lang re: conference call this afternoon with         0.10      45.00
               Rob McCoy.                                                        $450.00

           VTH Emails (4) to Kris Lang re: copies of McCoy assigned contracts       0.30      25.50
               with AMAC.                                                         $85.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                 Document      Page 52 of 101


Ace Motor Acceptance                                                                         Page 47



                                                                                  Hrs/Rate    Amount

  7/9/2018 JHH Email from Russ Algood re: McCoy escrow account for Ace                0.10      45.00
               Motors court case, status of Lang escrow account information,       $450.00
               who set up account.

           JHH Email to Russ Algood re: status of McCoy escrow account,               0.10      45.00
               Judge Whitley's order re: same.                                     $450.00

           VTH Email from Kris Lang re: receipt of McCoy contracts.                   0.10       8.50
                                                                                    $85.00

           JHH Email from Kris Lang re: BB&T escrow account per court                 0.10      45.00
               order.                                                              $450.00

           JHH Email from Russ Algood re: need for ACH instructions for               0.10      45.00
               Ace/McCoy escrow account.                                           $450.00

           JHH Email from Kris Lang re: contact information for BB&T                  0.10      45.00
               regarding ACH information.                                          $450.00

           JHH Email from Kris Lang re: Ace/McCoy documents per                       0.10      45.00
               conversation this afternoon.                                        $450.00

           JHH Email from Robin Milestone re: routing number for                      0.10      45.00
               Ace/McCoy Motors' escrow account.                                   $450.00

           JHH Email to Ginny Harlan re: Ace/McCoy adversary proceeding,              0.10 No Charge
               filing first supplemental exhibit to complaint with the Parts 1     $450.00
               through 7 of the contracts, email same to parties on certificate
               of service.

           JHH Email to Russ Algood and Robin Milestone re: supplemental              0.10      45.00
               exhibit to complaint and exhibits to be filed with the court in     $450.00
               the morning.

           JHH Email to Kris Lang re: Ace v. McCoy, copy of amendment to              0.10      45.00
               complaint concerning abuse of process, NC Bar grievance             $450.00

           JHH Email to Brent Jackson at BB&T re: Bankruptcy Court order              0.10      45.00
               regarding Ace/McCoy escrow agreement.                               $450.00

           JHH Email to Kris Lang re: status of scheduled telephone conference        0.10      45.00
               regarding compliance with June 25 court order.                      $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57               Desc Main
                                 Document      Page 53 of 101


Ace Motor Acceptance                                                                          Page 48



                                                                                   Hrs/Rate    Amount

  7/9/2018 JHH Email to Russ Algood and Robin Milestone re: status of                  0.10      45.00
               telephone conference with Kris Lang and Rob McCoy regarding          $450.00
               settlement proposal.

            JHH Email from Russ Algood re: status of Ace/McCoy telephone               0.10      45.00
                conference regarding settlement, no point wasting time trying to    $450.00
                settle with McCoy.

            JHH Email from McCoy Motors re: status of phone conference,                0.10      45.00
                trying to contact Kris Lang re: same.                               $450.00

            JHH Email from Robin Milestone re: need for escrow account                 0.10      45.00
                information from Lang for AMAC to make deposit, routing             $450.00
                number, account number.

            JHH Email from Kris Lang re: status of McCoy escrow account                0.10      45.00
                                                                                    $450.00

            JHH Telephone conference with attorney for McCoy re: status,               0.30     135.00
                escrow account, status of address list, exhibits at hearing         $450.00
                Wednesday.

            JHH Conference call with McCoy and Kris Lang re: adversary                 0.20      90.00
                proceeding.                                                         $450.00

            JHH Telephone conference re: other McCoy defaults.                         0.25     112.50
                                                                                    $450.00

            JHH Review NC Bar grievance filed by McCoy                                 0.30     135.00
                                                                                    $450.00

            JHH prepare response to McCoy NC State Bar grievance                       0.80     360.00
                                                                                    $450.00

 7/10/2018 VTH File First Supplemental Exhibit To Complaint: Copies of Retail          0.20      17.00
               Installment Agreements Purchased by and Assigned to the               $85.00
               debtor (with Attachments Part 1 Through Part 7) with the court.

            VTH Email to Kris Lang, Robert McCoy, Jr., Misty McCoy and                 0.10       8.50
                McCoy Motors serving amendment to verified complaint in Ace          $85.00
                v. McCoy adversary proceeding.




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53     Filed 10/26/18 Entered 10/26/18 15:15:57                Desc Main
                                  Document      Page 54 of 101


Ace Motor Acceptance                                                                            Page 49



                                                                                     Hrs/Rate    Amount

 7/10/2018 JHH Email to Ginny Harlan re: attachment to email regarding                   0.10 No Charge
               amended complaint.                                                     $450.00

            JHH Email from Misty McCoy re: Thornton payoff.                              0.10      45.00
                                                                                      $450.00

            JHH Email to Kris Lang re: filing notice in base case, should be filed       0.10      45.00
                adversary proceeding case.                                            $450.00

            JHH Email from Kris Lang re: filing notice in adversary proceeding.          0.10      45.00
                                                                                      $450.00

            VTH Email from Kris Lang re: no attachment to email.                         0.10       8.50
                                                                                       $85.00

            VTH Email to all parties attaching First Amendment Complaint left            0.10 No Charge
                off previous email.                                                    $85.00

            VTH File Ace v. McCoy First Amended Complaint with the court.                0.10       8.50
                                                                                       $85.00

            VTH Emails (4) to Kris Lang, Robert McCoy, Jr. McCoy Motors and              0.40      34.00
                Misty McCoy serving supplemental exhibit to complaint with             $85.00
                exhibits (parts 1 - 9).

            JHH Email to Russ Algood and Robin Milestone re: status of McCoy             0.10      45.00
                compliance with June 25 order, providing information re: same.        $450.00

            JHH Email from Robin Milestone re: McCoy providing information               0.10      45.00
                regarding "alleged" payments collected from 5/1 - 6/22.               $450.00

            JHH Email from Robin Milestone re: email from AMAC accounting                0.10      45.00
                provided by McCoy regarding payments.                                 $450.00

            JHH Email from Robin McCoy re: follow-upon on 2nd vehicle                    0.10      45.00
                requested from McCoy Motors.                                          $450.00

            JHH Email from Robin McCoy re: McCoy, 2005 Chevrolet Tahoe,                  0.10      45.00
                Thornton payoff.                                                      $450.00

            JHH Email to Robin Milestone re: McCoy compliance with June 25               0.10      45.00
                court order.                                                          $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57                Desc Main
                                Document      Page 55 of 101


Ace Motor Acceptance                                                                          Page 50



                                                                                   Hrs/Rate    Amount

 7/10/2018 JHH Email from Robin Milestone re: no other information received            0.10      45.00
               from McCoy as required by June 25 order.                             $450.00

           JHH Email from McCoy Motors re: need for Thornton payoff.                   0.10      45.00
                                                                                    $450.00

           JHH Email to Kris Lang re: rejection of offer made yesterday by Rob         0.10      45.00
               McCoy, compliance with June 25 court order.                          $450.00

           JHH Email from Robin Milestone re: McCoy, updated logins, email             0.10      45.00
               where used id's and passwords were sent.                             $450.00

           JHH Email from Robin Milestone re: McCoy Thornton payoff,                   0.10      45.00
               10-day payoff is $2,137.81 good through 7/20/18.                     $450.00

           JHH Email from Rob McCoy re: counteroffer, finding deal that                0.10      45.00
               works.                                                               $450.00

           JHH Email from Kris Lang re: receipt of rejection of settlement offer       0.10      45.00
                                                                                    $450.00

           JHH Email from Kris Lang re: documents regarding dismissal state            0.10      45.00
               court cases filed by McCoy against Carmasters                        $450.00

           JHH Email to Russ Algood and Robin Milestone re: receipt of                 0.10      45.00
               McCoy email regarding id's and logins, adding same to revised        $450.00
               testimony.

           JHH Email to Russ Algood and Robin Milestone re: Ace v. McCoy               0.10      45.00
               dismissal of state court CarMaster cases.                            $450.00

           JHH Email to Rob McCoy re: Ace v. McCoy, compliance with June               0.10      45.00
               25 court order.                                                      $450.00

           JHH Email to Robin Milestone re: dismissal of state court CarMaster         0.10      45.00
               cases.                                                               $450.00

           JHH Email from Robin Milestone re: confirming with CarMaster                0.10      45.00
               regarding dismissal of cases.                                        $450.00

           JHH Email to Kris Lang re: copy of exhibits X - HH to Ace/McCoy             0.10      45.00
               complaint.                                                           $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57                Desc Main
                                 Document      Page 56 of 101


Ace Motor Acceptance                                                                           Page 51



                                                                                    Hrs/Rate    Amount

 7/10/2018 JHH Email from Kris Lang re: Ace v. McCoy, compliance with June              0.10      45.00
               25 court order.                                                       $450.00

            JHH Email to Kris Lang re: status, email with compliance to June 25         0.10      45.00
                court order.                                                         $450.00

            JHH Email from Robin Milestone re: requesting keys from McCoy to            0.10      45.00
                save on transport costs.                                             $450.00

            JHH Email from Rob McCoy re: no keys needed to get vehicles to              0.10      45.00
                Gastonia.                                                            $450.00

            JHH Email from Ginny Harlan re: Ace v McCoy, preparation of                 0.10 No Charge
                Exhibits X - HH.                                                     $450.00

            JHH Email from Kris Lang re: Ace v. McCoy, compliance with June             0.10      45.00
                25 court order, status of McCoy Motors' daily accounting,            $450.00
                BB&T escrow account status, evidence of deposits

            JHH Prepare for hearing on July 11; telephone conference with               6.50   2,925.00
                Milestone re: testimony; prepare additional exhibits research re:    $450.00
                UCC, McCoy defenses (if any) (3:15 to 10:30); research re: UCC
                issues raised by McCoy; research re: Section 542 turnover,
                undisputed ownership of contracts

 7/11/2018 JHH Email from Michael Martinez re: Ace hearing, status, Lang                0.10      45.00
               illness.                                                              $450.00

            JHH Email from Robin Milestone re: AMAC complaint, court order.             0.10      45.00
                                                                                     $450.00

            JHH Email from McCoy Motors re: status of providing keys to                 0.10      45.00
                vehicles, need for list of same.                                     $450.00

            JHH Email from Robin Milestone re: McCoy list of autos from                 0.10      45.00
                original complaint.                                                  $450.00

            JHH Email from Robin Milestone re: preparing to ACH collected               0.10      45.00
                funds into Lang escrow account.                                      $450.00

            JHH Email from Kris Lang re: status of list of cars needed.                 0.10      45.00
                                                                                     $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                Document      Page 57 of 101


Ace Motor Acceptance                                                                        Page 52



                                                                                 Hrs/Rate    Amount

 7/11/2018 JHH Email to Russ Algood, Rob McCoy and Robin Milestone re:               0.10      45.00
               Ace v. McCoy, motor vehicle storage.                               $450.00

           JHH Email from Robin Milestone re: follow-up on terms of order            0.10      45.00
               previously discussed.                                              $450.00

           JHH Email from McCoy Motors re: Thornton payoff, need for                 0.10      45.00
               breakdown of payoff amount.                                        $450.00

           JHH Email to Kris Lang re: Ace v. McCoy, compliance with June 25          0.10      45.00
               court order, Judge Whitley's comments.                             $450.00

           JHH Email from Rob McCoy re: keys for four vehicles, status of pick       0.10      45.00
               up re: same.                                                       $450.00

           JHH Email from Rob McCoy re: Exhibit EE of complaint,                     0.10      45.00
               requesting source                                                  $450.00

           JHH Email from Robin Milestone re: status of payoff amounts for           0.10      45.00
               three vehicles (have been provided).                               $450.00

           JHH Email from Rob McCoy re: Ace v. McCoy, payoffs would be               0.10      45.00
               deposited into escrow account.                                     $450.00

           JHH Email from Robin Milestone re: paragraph 11 of the June 25            0.10      45.00
               order.                                                             $450.00

           JHH Email from Robin Milestone re: 2005 Chevrolet Tahoe,                  0.10      45.00
               Thornton payoff.                                                   $450.00

           JHH Email from Kris Lang re: status of Ace/McCoy escrow account.          0.10      45.00
                                                                                  $450.00

           JHH Email from Kris Lang re: status of attending hearing today in         0.10      45.00
               Ace v. McCoy adversary proceeding.                                 $450.00

           JHH Email from Kris Lang re: status of attendance at hearing today.       0.10      45.00
                                                                                  $450.00

           JHH Email to Russ Algood and Robin Milestone re: Ace Motors v             0.10      45.00
               McCoy hearing today.                                               $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57            Desc Main
                                 Document      Page 58 of 101


Ace Motor Acceptance                                                                       Page 53



                                                                                Hrs/Rate    Amount

 7/11/2018 JHH Email from Kris Lang re: illness, attendance at hearing.             0.10      45.00
                                                                                 $450.00

            JHH Email to Russ Algood and Robin Milestone re: Kris Lang              0.10      45.00
                illness, hearing status                                          $450.00

            JHH Email to Shelley Abel, Brad Baldwin and Chip Ford re: Ace           0.10      45.00
                hearing, Lang illness                                            $450.00

            JHH Email from Phillip Fajgenbaum re: status, Ace Motors v McCoy        0.10      45.00
                hearing today.                                                   $450.00

            JHH Email to Phillip Fajgenbaum re: Ace v McCoy hearing today,          0.10      45.00
                meeting clients at courthouse.                                   $450.00

            JHH Email from Kris Lang re: status, hearing today.                     0.10      45.00
                                                                                 $450.00

            JHH Email to Michael Martinez re: Ace hearing, Kris Lang illness,       0.10      45.00
                not able to attend hearing today.                                $450.00

            JHH Email from Kris Lang re: BB&T escrow account, going by bank         0.10      45.00
                tomorrow, meeting with Brent Jackson.                            $450.00

            JHH Travel to and from court; meeting with clients; McCoy               1.30     585.00
                preliminary injunction hearing (continued till July 18 due to    $450.00
                Lang illness).

 7/12/2018 VTH File executed summons certificate of service in Ace v. McCoy         0.10       8.50
               adversary with the court.                                          $85.00

            JHH Email to Robin Milestone, Rob McCoy and Kris Lang re: review        0.10      45.00
                of accounting information by Ace.                                $450.00

            JHH Email from Robin Milestone re: receipt of keys.                     0.10      45.00
                                                                                 $450.00

            JHH Email from Rob McCoy re: cutting keys, expense re: same.            0.10      45.00
                                                                                 $450.00

            JHH Email from McCoy Motors re: status of vehicles when towed to        0.10      45.00
                Statesville.                                                     $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                Document      Page 59 of 101


Ace Motor Acceptance                                                                        Page 54



                                                                                 Hrs/Rate    Amount

 7/12/2018 JHH Email from Robin Milestone re: email from employee of McCoy           0.10      45.00
               Motors.                                                            $450.00

           JHH Email to Robin Milestone re: Ace, McCoy escrow, no                    0.10      45.00
               information received regarding escrow.                             $450.00

           JHH Email from McCoy Motors re: copying Kris Lang with email              0.10      45.00
               regarding Ace, no information provided concerning McCoy            $450.00
               escrow.

           JHH Email to Robin Milestone re: Ace, McCoy escrow, no                    0.10      45.00
               accounting for deposits, etc.                                      $450.00

           JHH Email from Kris Lang re: medical update, status of BB&T               0.10      45.00
               escrow account.                                                    $450.00

 7/13/2018 JHH Email from Kris Lang re: update on BB&T Ace/McCoy escrow              0.10      45.00
               account.                                                           $450.00

           JHH Email to Russ Algood and Robin Milestone re: forwarding               0.10      45.00
               update on BB&T account from Kris Lang, noting date.                $450.00

           JHH Email to Russ Algood and Robin Milestone re: account number           0.10      45.00
               for escrow account not as originally stated.                       $450.00

           JHH Email from Rob McCoy re: Ace v McCoy adversary, documents             0.10      45.00
               re: same, update on compliance with court order.                   $450.00

 7/14/2018 JHH Email to Russ Algood and Robin Milestone re: Ace/McCoy                0.10      45.00
               compliance, information received from Rob McCoy, agreeing or       $450.00
               disagreeing with same.

           JHH Email from Rob McCoy re: response to first amended                    0.10      45.00
               complaint and exhibit A.                                           $450.00

           JHH Email to Russ Algood and Robin Milestone re: forwarding Rob           0.10      45.00
               McCoy's response to first amended complaint.                       $450.00

           JHH Email to Kris Lang re: filing ECF document for Rob McCoy              0.10      45.00
               individually in Ace v. McCoy adversary, compliance with Rule 11    $450.00

           JHH Email from Kris Lang re: status of document she filed for Rob         0.10      45.00
               McCoy, filed as a courtesy, Rob McCoy being Pro Se.                $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                Document      Page 60 of 101


Ace Motor Acceptance                                                                        Page 55



                                                                                 Hrs/Rate    Amount

 7/14/2018 JHH Email to Russ Algood and Robin Milestone re: forwarding email         0.10      45.00
               from Kris Lang regarding document filed for Rob McCoy in           $450.00
               adversary proceeding.

           JHH Email to Kris Lang re: Ace v. McCoy document.                         0.10      45.00
                                                                                  $450.00

 7/16/2018 JHH Email to Russ Algood and Robin Milestone re: McCoy escrow             0.20      90.00
               account, review of calendar and emails showing timeline.           $450.00

           JHH Email from Russ Algood re: Ace, McCoy escrow account, Lang            0.10      45.00
               escrow account set up on July 13, not when previously stated.      $450.00

           JHH Email to Russ Algood re: status, Ace, McCoy escrow account.           0.10      45.00
                                                                                  $450.00

           JHH Email from Russ Algood re: Ace, McCoy escrow account, June            0.10      45.00
               25 order required account to be set up, no account established     $450.00
               prior to July 13.

           JHH Email from Robin Milestone re: Ace/McCoy escrow account,              0.10      45.00
               status of telephone conference with BB&T on 7/9 confirming         $450.00
               account (they will not provide him information)

           JHH Email to Michael Martinez re: Ace official committee of               0.10      45.00
               unsecured creditors, hearing on June 21, Lang stating she would    $450.00
               set up escrow account.

           JHH Email to Russ Algood and Robin Milestone re: forwarding chain         0.10      45.00
               of emails regarding McCoy, communication with Ace Motor            $450.00
               official committee of unsecured creditors.

           JHH Email to Russ Algood and Robin Milestone re: Ace/McCoy                0.10      45.00
               escrow account, responding to same.                                $450.00

           JHH Email from Michael Martinez re: Rob McCoy, status of                  0.10      45.00
               representation.                                                    $450.00

           JHH Email to Shelly Abel re: Ace Chapter 11, Kris Lang, Ace v.            0.10      45.00
               McCoy adversary.                                                   $450.00

           JHH Email from Russ Algood re: Hickmon GAP claim, provider                0.10      45.00
               denying two claims.                                                $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                Document      Page 61 of 101


Ace Motor Acceptance                                                                        Page 56



                                                                                 Hrs/Rate    Amount

 7/16/2018 JHH Email from Alex Kenny re: Ace Chapter 11, Kris Lang, Ace v.           0.10      45.00
               McCoy adversary, testimony.                                        $450.00

           JHH Email from Kris Lang re: BB&T account, Ace v. McCoy,                  0.10      45.00
               evidence of funds deposited in the Lang Escrow Account.            $450.00

           JHH Email to Russ Algood and Robin Milestone re: email from               0.10      45.00
               Shelley Abel, United States Bankruptcy Administrator re: Ace       $450.00
               Chapter 11, Kris Lang, Ace v. McCoy adversary.

           JHH Email to Russ Algood and Robin Milestone re: email received           0.10      45.00
               from Kris Lang re: BB&T account, Ace v. McCoy.                     $450.00

           JHH Email from Michael Martinez re: status of representation of           0.10      45.00
               McCoy Motors by Kris Lang.                                         $450.00

           JHH Email from Russ Algood re: McCoy Motors' payments.                    0.10      45.00
                                                                                  $450.00

 7/17/2018 JHH Email to Russ Algood and Robin Milestone re: McCoy Motors'            0.10      45.00
               payments, Robin testifying at hearing re: same.                    $450.00

           JHH Email from Kris Lang re: status, Ace v. McCoy, uploading              0.10      45.00
               documents.                                                         $450.00

           JHH Email from Russ Algood re: McCoy customer letter for review.          0.10      45.00
                                                                                  $450.00

           JHH Email to Russ Algood and Robin Milestone re: status of review         0.10      45.00
               of McCoy customer letter.                                          $450.00

           JHH Email from Robin Milestone re: McCoy customer letter, Russ to         0.10      45.00
               review and make changes.                                           $450.00

           JHH Email from Kris Lang re: exhibits A - C for Misty McCoy               0.10      45.00
               response to Ace complaint.                                         $450.00

           JHH Email to Russ Algood and Robin Milestone re: Exhibits A - C           0.10      45.00
               of Misty McCoy response for review and comment.                    $450.00

           JHH Emails (2) from Kris Lang re: Exhibit D and E, file to large to       0.10      45.00
               send.                                                              $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 62 of 101


Ace Motor Acceptance                                                                       Page 57



                                                                                Hrs/Rate    Amount

 7/17/2018 JHH Emails (2) to Russ Algood and Robin Milestone re: Exhibit D          0.10      45.00
               and E to Misty McCoy response.                                    $450.00

           JHH Email from Robin Milestone re: McCoy accounting breakdown            0.10      45.00
               of what information Ace has received.                             $450.00

           JHH Email to Russ Algood and Robin Milestone re: McCoy, Ace              0.10      45.00
               collections, testimony re: same.                                  $450.00

           JHH Email from Kris Lang re: Exhibits F and G1 to Misty McCoy            0.10      45.00
               response to complaint.                                            $450.00

           JHH Email from Robin Milestone re: comments to Exhibit A of              0.10      45.00
               Misty McCoy response.                                             $450.00

           JHH Email to Russ Algood and Robin Milestone re: Exhibits F, G1          0.10      45.00
               for review, highlighted line re: "no lien on your property."      $450.00

           JHH Email from Robin Milestone re: Facebook posting, page now            0.10      45.00
               gone.                                                             $450.00

           JHH Email from Russ Algood re: companies in industry require real        0.10      45.00
               estate be put up as lien on property.                             $450.00

           JHH Email from Robin Milestone re: agreeing to Russ' comment re:         0.10      45.00
               lien on property.                                                 $450.00

           JHH Email to Russ Algood re: Ace, Karach claim, referring to email       0.10      45.00
               that did not come from him.                                       $450.00

           JHH Email to Robin Milestone re: status of copy of revised               0.10      45.00
               testimony for hearing.                                            $450.00

           JHH Email from Kris Lang attaching Exhibit H and I to Misty              0.10      45.00
               McCoy's response to complaint.                                    $450.00

           JHH Email from Russ Algood re: exhibits for Ace v. McCoy,                0.10      45.00
               comments regarding exhibit C.                                     $450.00

           JHH Email to Russ Algood re: BHBH doc exhibit 1 highlighting             0.10      45.00
               provisions.                                                       $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53     Filed 10/26/18 Entered 10/26/18 15:15:57                Desc Main
                                  Document      Page 63 of 101


Ace Motor Acceptance                                                                            Page 58



                                                                                     Hrs/Rate    Amount

 7/17/2018 JHH Email from Russ Algood re: equity, if any, can buyback                    0.10      45.00
               portfolio.                                                             $450.00

            JHH Email to Russ Algood and Robin Milestone re: draft of point to           0.10      45.00
                make at Ace/McCoy hearing tomorrow.                                   $450.00

            JHH Email to Robin Milestone re: verify providing copies of all              0.10      45.00
                McCoy contracts.                                                      $450.00

            JHH Email from Robin Milestone re: McCoy repos, 4 of 23 picked               0.10      45.00
                up by CarMasters, need titles.                                        $450.00

            JHH Email from Kris Lang re: deposit by McCoy Motors.                        0.10      45.00
                                                                                      $450.00

            JHH Email to Russ Algood and Robin Milestone re: email from Kris             0.10      45.00
                Lang regarding deposit by McCoy Motors.                               $450.00

            JHH Email from Russ Algood re: Ace v. McCoy, GAP page 14, do                 0.10      45.00
                not report                                                            $450.00

            JHH Email to Russ Algood re: issue at tomorrow's hearing.                    0.10      45.00
                                                                                      $450.00

            JHH Email from Russ Algood re: McCoy harming customers by not                0.10      45.00
                reporting payments                                                    $450.00

            JHH Email from Kris Lang re: response to verified complaint.                 0.10      45.00
                                                                                      $450.00

            JHH Email from Rob McCoy re: response to complaint, exhibits to              0.10      45.00
                follow.                                                               $450.00

            JHH Emails (4) from Rob McCoy attaching exhibits A - J to response           0.20      90.00
                to complaint.                                                         $450.00

            JHH Prepare for 7/18 hearing on McCoy adversary; review all                  5.00   2,250.00
                correspondence since July 11 hearing; print and categorize            $450.00
                (actual time 6.5 hours, 11:00 a.m. till 5:30 pm).

            JHH Continued preparation for 7/18 hearing on injunctive relief,             3.00   1,350.00
                McCoy adversary, preparation of additional testimony of Robin         $450.00
                Milestone concerning lack of compliance for June 25 order;
                preparation of additional exhibits; review legal issues related to




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57               Desc Main
                                 Document      Page 64 of 101


Ace Motor Acceptance                                                                          Page 59



                                                                                   Hrs/Rate    Amount

                  alleged defenses contained in responses filed with the court
                  today (7:30 to 10:30 p.m.)

 7/18/2018 JHH Email from Kris Lang re: hearing, meeting at 9:00 to discuss            0.10      45.00
               possible resolution                                                  $450.00

            JHH Email to Kris Lang re: settlement negotiations, Ace v. McCoy.          0.10      45.00
                                                                                    $450.00

            JHH Email from Kris Lang re: McCoy making payments, sending                0.10      45.00
                evidence of deposits to escrow account                              $450.00

            JHH Email to Kris Lang re: June 21 order requiring daily deposits to       0.10      45.00
                escrow account starting June 21.                                    $450.00

            JHH Email to Kris Lang re: escrow account not set up until July 13,        0.10      45.00
                18 days after entry of 6/25 order                                   $450.00

            JHH Email from Kris Lang re: set up of Ace/McCoy escrow account,           0.10      45.00
                BB&T "holding" deposits                                             $450.00

            JHH Email from Kris Lang re: escrow account set up earlier, emails         0.10      45.00
                indicating issue with setting up account, had to open new           $450.00
                escrow account

            JHH Email to Russ Algood and Robin Milestone re: emails from Kris          0.10      45.00
                Lang regarding escrow account.                                      $450.00

            JHH Emails (8) to Ginny Harlan re: saving Rob McCoy's response to          0.40     180.00
                complaint, exhibits re: same and deposits by McCoy Motors to        $450.00
                file.

            JHH Travel to and from court; meeting with clients; continued              8.50   3,825.00
                hearing in Ace v McCoy adversary on motion for injunctive           $450.00
                relief 8:30 a.m. till 5 p.m.).

 7/19/2018 JHH Email from Kris Lang re: draft proposed of Ace v. McCoy order.          0.10      45.00
                                                                                    $450.00

            JHH Email to Kris Lang re: status of draft order.                          0.10      45.00
                                                                                    $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                 Document      Page 65 of 101


Ace Motor Acceptance                                                                         Page 60



                                                                                  Hrs/Rate    Amount

 7/19/2018 JHH Email from Kris Lang re: status of draft Ace v. McCoy order.           0.10      45.00
                                                                                   $450.00

            JHH Prepare draft order granting motions for injunction in McCoy          3.00   1,350.00
                adversary (17 pp, 100+ paragraphs), this order is template for     $450.00
                court interpretation of all Ace dealership agreements

 7/20/2018 JHH Email from Kris Lang re: possible need for additional                  0.10      45.00
               information for draft order.                                        $450.00

            JHH Email to Kris Lang re: status of Ace v. McCoy draft order.            0.10      45.00
                                                                                   $450.00

            JHH Email to Kris Lang re: copy of proposed order granting                0.10      45.00
                injunctive relief in Ace v. McCoy adversary for review and         $450.00
                comments.

            JHH Continued preparation of proposed order granting motions for          6.00   2,700.00
                injunction in McCoy adversary (17 pp, 100+ paragraphs)             $450.00
                (Actual time 8 hours, 10:00 a.m. till 6:00 p.m.) (this order is
                template for possible future court interpretation of all Ace
                dealer agreements)

 7/21/2018 JHH Email from Stephone Valadez re: letter received regarding car          0.10      45.00
               payments to McCoy Motors.                                           $450.00

 7/22/2018 JHH Email to Stephone Valadez re: car payments to McCoy Motors,            0.10      45.00
               Bankruptcy Court Judge ordering payments to be made to Ace.         $450.00

 7/23/2018 JHH Email from Russ Algood re: Ace v. McCoy, proposed order                0.10      45.00
               granting injunctive relief.                                         $450.00

            JHH Email from Robin Milestone re: Ace V. McCoy proposed order            0.10      45.00
                granting injunctive relief.                                        $450.00

            JHH Email from Russ Algood re: status, proposed injunctive relief         0.10      45.00
                order (looks good).                                                $450.00

            JHH Email to Russ Algood and Robin Milestone re: proposed order           0.10      45.00
                granting injunctive relief, discussion at hearing.                 $450.00

            JHH Email from Kris Lang re: status, proposed order granting              0.10      45.00
                injunctive relief.                                                 $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57            Desc Main
                                Document      Page 66 of 101


Ace Motor Acceptance                                                                      Page 61



                                                                               Hrs/Rate    Amount

 7/23/2018 JHH Email from Russ Algood re: Ace v. McCoy proposed order.             0.10      45.00
                                                                                $450.00

           JHH Email to Kris Lang re: preparing language for Supplemental          0.10      45.00
               Order to be served on Vehicle Buyers                             $450.00

           JHH Email to Russ Algood re: Ace v. McCoy proposed order.               0.10      45.00
                                                                                $450.00

           JHH Email to Kris Lang re: Ace v McCoy proposed injunctive relief       0.10      45.00
               order                                                            $450.00

           JHH Email from Kris Lang re: status of review of proposed McCoy         0.10      45.00
               injunctive relief order, attempted telephone call re: same.      $450.00

           JHH Email from Kris Lang re: telephone calls regarding proposed         0.10      45.00
               order granting injunctive relief.                                $450.00

           JHH Email from Stephone Valadez re: Ace, car payments to McCoy          0.10      45.00
               Motors, telephone conference with Ace and McCoy Motors.          $450.00

           JHH Email to Kris Lang and Rob McCoy re: extending time to              0.10      45.00
               respond to proposed order granting relief.                       $450.00

           JHH Email from Kris Lang re: extending time for her to respond to       0.10      45.00
               proposed order.                                                  $450.00

           JHH Email from Robin Milestone re: telephone calls from McCoy           0.10      45.00
               customers regarding payments.                                    $450.00

 7/24/2018 JHH Email to Stephone Valadez re: Ace, car payments to McCoy            0.10      45.00
               Motors, court entering order re: same.                           $450.00

           JHH Email from Kris Lang re: status of comments regarding Ace v.        0.10      45.00
               McCoy proposed injunctive relief order.                          $450.00

           JHH Email from Kris Lang re: proposal from McCoy Motors,                0.10      45.00
               settlement offer.                                                $450.00

           JHH Email from Kris Lang re: comments to order from July 18, 2018       0.10      45.00
               hearing                                                          $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                Document      Page 67 of 101


Ace Motor Acceptance                                                                        Page 62



                                                                                 Hrs/Rate    Amount

 7/24/2018 JHH Email from Kris Lang re: format of comments regarding                 0.10      45.00
               proposed order.                                                    $450.00

           JHH Email from Kris Lang re: whether Defendants agreeable to              0.10      45.00
               settlement terms as discussed in court.                            $450.00

           JHH Email to Kris Lang re: forwarding settlement offer to client,         0.10      45.00
               who is making offer (individual or LLC)                            $450.00

           JHH Email re: response from Kris Lang to Ace v. McCoy order,              0.10      45.00
               status of review of same.                                          $450.00

           JHH Email from Rob McCoy re: settlement offer, "business to               0.10      45.00
               business proposal"                                                 $450.00

           JHH Email from Russ Algood re: response to proposal from McCoy            0.10      45.00
               Motors.                                                            $450.00

           JHH Email to Kris Lang re: forwarding comments to client, Ace,            0.10      45.00
               McCoy settlement negotiations.                                     $450.00

           JHH Email to Kris Lang re: comments to proposed order from July           0.10      45.00
               18, 2018, sending same to court.                                   $450.00

           JHH Email to Phillip Fajgenbaum re: follow-up to July 18 hearing on       0.10      45.00
               injunctive relief.                                                 $450.00

           JHH Email from Kris Lang re: status, McCoy                                0.10      45.00
                                                                                  $450.00

           JHH Review and makes note re: proposed revisions to order from            2.40   1,080.00
               Kris Lang (7 till 9:40 p.m.)                                       $450.00

           JHH Telephone conference with Robin Milestone re: proposed order.         0.20      90.00
                                                                                  $450.00

 7/25/2018 JHH Email from Russ Algood re: status of offers made by McCoy             0.10      45.00
               Motors, settlement negotiations.                                   $450.00

           JHH Email from Phillip Fajgenbaum re: Ace v. McCoy, status of             0.10      45.00
               agreement of parties to proposed injunctive relief order.          $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57               Desc Main
                                 Document      Page 68 of 101


Ace Motor Acceptance                                                                          Page 63



                                                                                   Hrs/Rate    Amount

 7/25/2018 JHH Email to Phillip Fajgenbaum re: receipt of email regarding order.       0.10      45.00
                                                                                    $450.00

            JHH Emails (2) to Ginny Harlan re: reformatting proposed injunctive        0.10 No Charge
                relief order for tendering to court.                                $450.00

            JHH Email from Robin Milestone re: Ace, proposal from McCoy                0.10      45.00
                settlement offer, AMAC response to same.                            $450.00

            JHH Email to Robin Milestone re: proposed Ace v. McCoy injunctive          0.10      45.00
                relief order, editing same.                                         $450.00

            JHH Email from Robin Milestone re: comments regarding proposed             0.10      45.00
                order, status of review of same.                                    $450.00

            JHH Email from Robin Milestone re: sending copy of order to Rob            0.10      45.00
                McCoy.                                                              $450.00

            JHH Email from Rob McCoy re: copied with emails being a Pro Se             0.10      45.00
                defendant.                                                          $450.00

            JHH Email to Rob McCoy re: status of copy of emails in Ace v.              0.10      45.00
                McCoy.                                                              $450.00

            JHH Email from Phillip Fajgenbaum re: emails to Rob McCoy,                 0.10      45.00
                forwarding same.                                                    $450.00

            JHH Email to Robin Milestone re: McCoy settlement offer, AMAC              0.10      45.00
                response to same, addressing concerns                               $450.00

            JHH Email from Robin Milestone re: proposal from McCoy,                    0.10      45.00
                demanding no contact in court order.                                $450.00

            JHH Email from Robin Milestone re: Stephone Valadez, McCoy                 0.10      45.00
                Motors' customer, 3 missing payments made to McCoy, email           $450.00
                from client re: same.

            JHH Email from Robin Milestone re: Ace v. McCoy Motors,                    0.10      45.00
                forwarding audio of hearing re: same.                               $450.00

            JHH Email to Ginny Harlan re: sending Robin MP3 of the                     0.10 No Charge
                Ace/McCoy hearing last week.                                        $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57               Desc Main
                                Document      Page 69 of 101


Ace Motor Acceptance                                                                         Page 64



                                                                                  Hrs/Rate    Amount

 7/25/2018 JHH Email from Phillip Fajgenbaum re: Debtor's proposed order in           0.10      45.00
               Ace/McCoy adversary, sharing same with Judge for                    $450.00
               consideration.

           JHH Email from Kris Lang re: Debtor's proposed order, reviewing all        0.10      45.00
               emails.                                                             $450.00

           JHH Email to Russ Algood and Robin Milestone re: preparing                 0.10      45.00
               proposed Ace/McCoy "supplemental order" to be served on             $450.00
               Vehicle Buyers

           JHH Email to Russ Algood and Robin Milestone re: Ace, McCoy                0.10      45.00
               inventory as collateral for claims                                  $450.00

           JHH Email from Ginny Harlan re: formatting Ace v. McCoy                    0.10 No Charge
               proposed order granting injunctive relief.                          $450.00

           JHH Email from Ginny Harlan re: forwarding proposed order                  0.10 No Charge
               granting injunctive relief, Ace v McCoy                             $450.00

 7/26/2018 JHH Email from Robin Milestone re: status, McCoy inventory,                0.10      45.00
               identifying what titles AMAC has.                                   $450.00

           JHH Email to Robin Milestone re: status of identifying McCoy titles,       0.10      45.00
               need to prepare McCoy contempt motion.                              $450.00

           JHH Email to Robin Milestone re: list containing McCoy inventory.          0.10      45.00
                                                                                   $450.00

 7/27/2018 JHH Email from Robin Milestone re: McCoy inventory.                        0.10      45.00
                                                                                   $450.00

           JHH Email from Rob McCoy re: changes and reactions to Debtor's             0.10      45.00
               comments on proposed order.                                         $450.00

           JHH Email to Russ Algood and Robin Milestone re: need for                  0.10      45.00
               response to email regarding information for McCoy                   $450.00
               supplemental order.

           JHH Email to Russ Algood and Robin Milestone re: McCoy changes             0.10      45.00
               and redactions to debtor's comments regarding proposed order.       $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57            Desc Main
                                Document      Page 70 of 101


Ace Motor Acceptance                                                                      Page 65



                                                                               Hrs/Rate    Amount

 7/27/2018 JHH Email from Phillip Fajgenbaum re: status of comments                0.10      45.00
               regarding proposed order.                                        $450.00

           JHH Email to Phillip Fajgenbaum re: status of responding to Mr.         0.10      45.00
               McCoy's comments.                                                $450.00

           JHH Email to Phillip Fajgenbaum re: preparing simple supplemental       0.10      45.00
               order.                                                           $450.00

           JHH Email from Rob McCoy re: responding to comments regarding           0.10      45.00
               proposed order.                                                  $450.00

           JHH Email from Kris Lang re: McCoy offer still stands, telephone        0.10      45.00
               conference re: same.                                             $450.00

           JHH Email to Phillip Fajgenbaum re: Ace v. McCoy, debtor's              0.10      45.00
               response to Mr. McCoy's comments regarding proposed order.       $450.00

           JHH Email to Russ Algood and Robin Milestone re: Ace v. McCoy           0.10      45.00
               email from McCoy.                                                $450.00

           JHH Email to Phillip Fajgenbaum re: Ace v. McCoy, proposed              0.10      45.00
               supplemental order to vehicle buyers.                            $450.00

           JHH Email from Kris Lang re: Ace v. McCoy, supplemental order.          0.10      45.00
                                                                                $450.00

           JHH Email from Robin Milestone re: proposed supplemental order          0.10      45.00
               to vehicle buyers, adding FDCPA disclosure to same.              $450.00

           JHH Email to Robin Milestone re: FDCPA does not apply to court          0.10      45.00
               orders.                                                          $450.00

           JHH Email from Robin Milestone re: status, McCoy email.                 0.10      45.00
                                                                                $450.00

           JHH Email from Robin Milestone re: status, adding FDCPA to order.       0.10      45.00
                                                                                $450.00

           JHH Email to Kris Lang re: Ace v. McCoy status                          0.10      45.00
                                                                                $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57            Desc Main
                                 Document      Page 71 of 101


Ace Motor Acceptance                                                                       Page 66



                                                                                Hrs/Rate    Amount

 7/27/2018 JHH Email to Russ Algood and Robin Milestone re: proposed                0.10      45.00
               supplemental order to vehicle buyers.                             $450.00

            JHH Email from Kris Lang re: receipt of proposed supplemental           0.10      45.00
                order to vehicle buyers.                                         $450.00

            JHH Email to Robin Milestone re: McCoy email.                           0.10      45.00
                                                                                 $450.00

            JHH Email from Kris Lang re: response to Ace v. McCoy status.           0.10      45.00
                                                                                 $450.00

            JHH Prepare initial draft response to McCoy changes to proposed         1.20     540.00
                order.                                                           $450.00

            JHH Telephone conference with Russ Algood re: McCoy proposed            0.20      90.00
                order.                                                           $450.00

 7/28/2018 JHH Email to Phillip Fajgenbaum re: Debtor's responses to McCoy's        0.10      45.00
               comments regarding proposed order.                                $450.00

            JHH Email to Rob McCoy re: Ace v. McCoy, motion for order               0.10      45.00
                finding McCoy Motors and Rob McCoy in contempt.                  $450.00

            JHH Prepare response to McCoy's comments re: proposed order             3.25   1,462.50
                granting injunctions; initial preparation of draft motion for    $450.00
                contempt (2:30 till 5:45).

            JHH Prepare motion for order finding defendants in contempt of          1.80     810.00
                June 25 Court order                                              $450.00

 7/29/2018 JHH Email from Kris Lang re: receipt of motion for contempt,             0.10      45.00
               review of same.                                                   $450.00

            JHH Email from Rob McCoy re: previous negotiations, "offers are         0.10      45.00
                hereby retracted"                                                $450.00

            JHH Email to Russ Algood and Robin Milestone re: McCoy email,           0.10      45.00
                previous offers.                                                 $450.00

 7/30/2018 JHH Email from Kris Lang re: status, Ace v. McCoy, schedule this         0.10      45.00
               week.                                                             $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 72 of 101


Ace Motor Acceptance                                                                       Page 67



                                                                                Hrs/Rate    Amount

 7/30/2018 JHH Email to Kris Lang re: Ace v. McCoy, status of schedule.             0.10      45.00
                                                                                 $450.00

            VTH Email to Rob McCoy, Kris Lang, Misty McCoy and McCoy                0.10       8.50
                Motors serving Motion for Order Finding Defendants in             $85.00
                Contempt filed in Ace v. McCoy Motors' adversary proceeding.

            JHH Email from Kris Lang re: status, telephone conference.              0.10      45.00
                                                                                 $450.00

 7/31/2018 JHH Email from Rob McCoy re: status of insurance claims, sending         0.10      45.00
               emails to Jay Devine and Russ Algood.                             $450.00

            JHH Email to Russ Algood and Robin Milestone re: forwarding email       0.10      45.00
                from Rob McCoy regarding insurance claims.                       $450.00

            JHH Email from Robin Milestone re: Ace/McCoy insurance claims,          0.10      45.00
                need to do anything.                                             $450.00

  8/2/2018 JHH Email from Phillip Fajgenbaum re: status, proposed                   0.10      45.00
               supplemental order to vehicle buyers, review of same by Judge.    $450.00

            JHH Email from Rob McCoy to Phillip Fajgenbaum re: calls from           0.10      45.00
                customers regarding Ace/McCoy payments.                          $450.00

            JHH Email to Russ Algood and Robin Milestone re: phone calls from       0.10      45.00
                customers received by Rob McCoy.                                 $450.00

            JHH Email from Russ Algood re: Ace/McCoy phone conversations            0.10      45.00
                from McCoy's employee, a collector.                              $450.00

            JHH Email from Phillip Fajgenbaum re: phone call from York              0.10      45.00
                County Sheriff's Department, status of ex-parte motion.          $450.00

            JHH Email from Russ Algood re: status of Judge entering McCoy           0.10      45.00
                order, recommendations on how to enforce order.                  $450.00

            JHH Email to Russ Algood and Robin Milestone re: email from             0.10      45.00
                Judge's clerk regarding Ace/McCoy phone call from York           $450.00
                County Sheriff's Department

            JHH Email from Rob McCoy re: "No Trespass Notice" for all Ace           0.10      45.00
                employees from McCoy Motors.                                     $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 73 of 101


Ace Motor Acceptance                                                                       Page 68



                                                                                Hrs/Rate    Amount

  8/2/2018 JHH Email to Russ Algood and Robin Milestone re: enforcement of          0.10      45.00
               McCoy order, Ace can take cars from McCoy inventory off any       $450.00
               lots.

           JHH Email from Robin Milestone re: McCoy's "No Trespass Notice"          0.10      45.00
                                                                                 $450.00

           JHH Email from Russ Algood re: No Trespass Notice, complying             0.10      45.00
               with McCoy order.                                                 $450.00

           JHH Email to Russ Algood and Robin Milestone re: status, McCoy           0.10      45.00
               "No Trespass Notice"                                              $450.00

           JHH Email to Kris Harmon re: Ace v. McCoy order, she needs to            0.10      45.00
               have McCoy comply with order.                                     $450.00

           JHH Email from Russ Algood re: status of phone call to York              0.10      45.00
               County Sheriff's office, assistance with repossession, McCoy      $450.00
               contacting same, not Ace.

           JHH Email from Rob McCoy re: "no trespass notice"                        0.10      45.00
                                                                                 $450.00

           JHH Email from Robin Milestone re: responding to email from Rob          0.10      45.00
               McCoy regarding collections.                                      $450.00

  8/3/2018 JHH Email to Russ Algood and Robin Milestone re: status,                 0.10      45.00
               Ace/McCoy collections, determining best way to collect.           $450.00

           JHH Email to Russ Algood re: status, Ace McCoy contact                   0.10      45.00
                                                                                 $450.00

           JHH Email to Ginny Harlan re: proposed supplemental order to             0.10      45.00
               vehicle buyers, making changes to order, resubmitting with the    $450.00
               court.

           JHH Email to Phillip Fajgenbaum re: receipt of changes to order,         0.10      45.00
               resubmitting same with the court.                                 $450.00

           JHH Email from Kris Lang re: status, proposed supplemental order         0.10      45.00
               to vehicle buyers.                                                $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                Document      Page 74 of 101


Ace Motor Acceptance                                                                       Page 69



                                                                                Hrs/Rate    Amount

  8/3/2018 JHH Email to Kris Lang re: status.                                       0.10      45.00
                                                                                 $450.00

           JHH Email to Kris Lang re: Rob McCoy, proposed supplemental              0.10      45.00
               order to vehicle buyers.                                          $450.00

           JHH Email from Kris Lang re: Ace v. McCoy order, complying with          0.10      45.00
               same.                                                             $450.00

           JHH Email from Robin Milestone re: copy of Ace/McCoy order               0.10      45.00
                                                                                 $450.00

           JHH Email from Rob McCoy re: complying with judge's order.               0.10      45.00
                                                                                 $450.00

           JHH Email from Robin Milestone re: list of vehicles received from        0.10      45.00
               NextGear, questions re: lien priority                             $450.00

           JHH Email from Kris Lang re: third-party lender showing up at            0.10      45.00
               McCoy Motors to repossess automobiles                             $450.00

           JHH Email from Kris Lang re: status, BB&T/Lang escrow account,           0.10      45.00
               contacting Brent Jackson re: same.                                $450.00

           JHH Email from Rob McCoy re: quote from the FTC regarding                0.10      45.00
               "Cease and Desist"                                                $450.00

           JHH Email from Robin Milestone re: status, forwarding copy of            0.10      45.00
               public court order to customers.                                  $450.00

           JHH Email from Kris Lang re: action of Ace Motor Acceptance.             0.10      45.00
                                                                                 $450.00

           JHH Email from Kris Lang re: contact with BB&T closing Lang              0.10      45.00
               escrow account, preparing the paperwork re: same.                 $450.00

           JHH Email from Kris Lang re: compliance with court order regarding       0.10      45.00
               escrow account, appointment with BB&T to transfer funds.          $450.00

           JHH Email from Russ Algood re: status of supplemental order to           0.10      45.00
               McCoy customers.                                                  $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57               Desc Main
                                 Document      Page 75 of 101


Ace Motor Acceptance                                                                          Page 70



                                                                                   Hrs/Rate    Amount

  8/6/2018 VTH Email to Russ Algood and Robin Milestone re: copy of Order              0.10       8.50
               Notifying and Directing Customers of McCoy Motors, LLC                $85.00
               d/b/a Ride Fast to Make Payments to Ace Motor Acceptance
               Corporation entered by the court.

           JHH Email from Robin Milestone re: Ace v. McCoy order, lack of              0.10      45.00
               McCoy complying with same.                                           $450.00

           JHH Email from Kris Lang re: status of accounting, Lang Law                 0.10      45.00
               escrow account for McCoy.                                            $450.00

           JHH Email from Brad Baldwin re: Ace/Hamilton, receipt of McCoy              0.10      45.00
               Motors' order.                                                       $450.00

           JHH Email from Kris Lang re: need for new BB&T escrow account               0.10      45.00
               information.                                                         $450.00

           JHH Email re: repossession of vehicles from McCoy Motors, McCoy             0.10      45.00
               has no rights to any of Ace payments, Ace owns 100%.                 $450.00

           JHH Email from Robin Milestone re: update from York County                  0.10      45.00
               Sheriff, telephone conference with Lt. Lilly re: getting vehicles    $450.00
               from McCoy lot, waiting on York County's attorney to call.

           JHH Email from Kris Lang re: McCoy's lack of compliance with                0.10      45.00
               court order.                                                         $450.00

  8/7/2018 JHH Email to Russ Algood and Robin Milestone re: email from Kris            0.10      45.00
               Lang regarding actions by Ace.                                       $450.00

           JHH Email to Kris Lang re: McCoy/Ace order, status of order being           0.10      45.00
               sent to McCoy customers.                                             $450.00

           JHH Email from Robin Milestone re: August 1, 2018 court order,              0.10      45.00
               McCoy not supplying customer records to Ace.                         $450.00

           JHH Email from Jeremy Dunn, counsel for Automotive Finance                  0.10      45.00
               Group re: Ace v. McCoy adversary, lien priority issues               $450.00

           JHH Email from McCoy Motors re: status of providing customer                0.10      45.00
               payment records.                                                     $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                Document      Page 76 of 101


Ace Motor Acceptance                                                                        Page 71



                                                                                 Hrs/Rate    Amount

  8/7/2018 JHH Email from Meagan Earney re: McCoy Motors, copy of                    0.10      45.00
               requested updated information.                                     $450.00

           JHH Email from Robin Milestone re: status of attached file received       0.10      45.00
               on June 27, 2018 showing McCoy Motors' payments.                   $450.00

           JHH Email from Robin Milestone re: McCoy Motors, previous email           0.10      45.00
               returned.                                                          $450.00

           JHH Email to Russ Algood and Robin Milestone re: McCoy Motors,            0.10      45.00
               status of sale of McCoy accounts                                   $450.00

           JHH Email from Robin Milestone re: status, Lang escrow                    0.10      45.00
               requirements                                                       $450.00

  8/8/2018 JHH Email to Russ Algood and Robin Milestone re: status of                0.10      45.00
               payment information from McCoy.                                    $450.00

           JHH Email from Robin Milestone re: McCoy Motors, failure to               0.10      45.00
               provide requested information.                                     $450.00

           JHH Email to Robin Milestone re: telephone conference at 4:00 p.m.        0.10 No Charge
                                                                                  $450.00

           JHH Email to Robin Milestone re: status of telephone conference           0.10 No Charge
               today.                                                             $450.00

           JHH Email to Jeremy Dunn re: AFC liens, confirming adversary              0.10      45.00
               against McCoy Motors.                                              $450.00

           JHH Email from Robin Milestone confirming 4:00 telephone                  0.10 No Charge
               conference.                                                        $450.00

           JHH Email to Robin Milestone re: status of telephone conference.          0.10 No Charge
                                                                                  $450.00

           JHH Email to Kris Lang re: Ace, status of Lang Law escrow account,        0.10      45.00
               need for copies of bank statements.                                $450.00

           JHH Email to Russ Algood and Robin Milestone re: Ace,                     0.10      45.00
               repossession of vehicles for McCoy Motors.                         $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57           Desc Main
                                Document      Page 77 of 101


Ace Motor Acceptance                                                                     Page 72



                                                                              Hrs/Rate    Amount

  8/8/2018 JHH Email from Kris Lang re: status of copies of BB&T statements       0.10      45.00
               for Lang Law escrow.                                            $450.00

           JHH Email from Robin Milestone re: McCoy not providing customer        0.10      45.00
               records.                                                        $450.00

           JHH Email from Robin Milestone re: status McCoy, GAP                   0.10      45.00
               information.                                                    $450.00

           JHH Telephone conference with attorney for Automotive Finance          0.20      90.00
               Corporation re: McCoy liens.                                    $450.00

           JHH Telephone conference with Robin Milestone and Russ Algood          0.20      90.00
               re: status, McCoy issues.                                       $450.00

  8/9/2018 JHH Email from Robin Milestone re: Ace v. McCoy Motors, AFC            0.10      45.00
               liens first position UCC.                                       $450.00

           JHH Email to Robin Milestone re: Ace v. McCoy, AFC lien priority       0.10      45.00
               issue.                                                          $450.00

           JHH Email from Robin Milestone re: status, AFC liens on McCoy          0.10      45.00
               inventory, Jeremy Dunn.                                         $450.00

           JHH Email to Robin Milestone re: Ace v. McCoy, AFC liens.              0.10      45.00
                                                                               $450.00

           JHH Email from Robin Milestone re: possible need for second            0.10      45.00
               supplemental order.                                             $450.00

           JHH Email from Robin Milestone re: follow-up items required by         0.10      45.00
               August 1 order and not provided by McCoy                        $450.00

           JHH Email from Robin McCoy re: status of updated customer pay          0.10      45.00
               histories, customer records for McCoy.                          $450.00

           JHH Email to Robin Milestone and McCoy Motors re: Ace, McCoy's         0.10      45.00
               lack of compliance with Judge's August 1 order.                 $450.00

           JHH Email from Robin Milestone re: McCoy refusing to provide           0.10      45.00
               customer records.                                               $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57            Desc Main
                                Document      Page 78 of 101


Ace Motor Acceptance                                                                      Page 73



                                                                               Hrs/Rate    Amount

  8/9/2018 JHH Email from Rob McCoy re: status of supplying information in         0.10      45.00
               different format, compliance with Judge's order.                 $450.00

           JHH Email from McCoy Motors re: August 1 order, Ace's and               0.10      45.00
               Defendant's customers.                                           $450.00

           JHH Email from Robin Milestone re: receipt of two reports, trying       0.10      45.00
               unsuccessfully to make them work.                                $450.00

           JHH Email from McCoy Motors re: customer records, other reports         0.10      45.00
               regarding same.                                                  $450.00

           JHH Email from Robin Milestone re: McCoy not providing payment          0.10      45.00
               history for each customer.                                       $450.00

           JHH Email from Rob McCoy re: two reports sent regarding customer        0.10      45.00
               records.                                                         $450.00

           JHH Email from Robin Milestone re: McCoy financial information          0.10      45.00
               provided is not consistent with Ace records.                     $450.00

           JHH Email to Rob McCoy re: need for compliance of Judge Whitley's       0.10      45.00
               August 1 order.                                                  $450.00

           JHH Email to Rob McCoy re: no trespass notice, his need to get          0.10      45.00
               advice of an attorney re: same.                                  $450.00

           JHH Email to Robin Milestone re: status, Ace/Lang escrow                0.10      45.00
               requirements.                                                    $450.00

           JHH Email from Robin Milestone re: Ace, Lang escrow requirements.       0.10      45.00
                                                                                $450.00

 8/10/2018 JHH Email from Robin Milestone re: status, McCoy update                 0.10      45.00
                                                                                $450.00

           JHH Email from Russ Algood re: status of order entered concerning       0.10      45.00
               McCoy.                                                           $450.00

           JHH Email from Robin Milestone re: McCoy non-compliance, review         0.10      45.00
               of reports sent by McCoy.                                        $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57           Desc Main
                                Document      Page 79 of 101


Ace Motor Acceptance                                                                     Page 74



                                                                              Hrs/Rate    Amount

 8/10/2018 JHH Email from Robin Milestone re: McCoy customer records,             0.10      45.00
               review of emails re: same.                                      $450.00

           JHH Email to Robin Milestone re: status, Ace needs individual          0.10      45.00
               customer records from McCoy, he will not send.                  $450.00

           JHH Email to Robin Milestone re: McCoy/Ace statu, lack of              0.10      45.00
               compliance with reporting                                       $450.00

           JHH Email to Russ Algood re: Richard Wright's suggestions              0.10      45.00
               concerning McCoy noncompliance                                  $450.00

           JHH Email from Richard Wright re: status, Ace, McCoy                   0.10      45.00
               noncompliance.                                                  $450.00

           JHH Email to Russ Algood and Robin Milestone re: Ace v. McCoy          0.10      45.00
               update regarding noncompliance with order.                      $450.00

           JHH Email to Richard Wright re: Ace, McCoy noncompliance.              0.10      45.00
                                                                               $450.00

           JHH Email from Kris Lang re: Ace, lack of compliance with orders       0.10      45.00
                                                                               $450.00

           JHH Email from Robin Milestone re: McCoy Facebook posting re:          0.10      45.00
               Ace, Hamilton                                                   $450.00

           JHH Email from Russ Algood re: Ace, McCoy lack of compliance.          0.10      45.00
                                                                               $450.00

           JHH Telephone conference with Robin Milestone re: McCoy                0.20      90.00
               continued non-compliance.                                       $450.00

           JHH Review detailed information from Milestone re: McCoy's             1.80     810.00
               non-compliance with August 1 order; begin preparation of        $450.00
               ex-parte motion to amend court's August 1 order to address
               continuing noncompliance

 8/11/2018 JHH Email from Kris Lang re: deposit information re: BB&T escrow       0.10      45.00
               account.                                                        $450.00

 8/13/2018 JHH Email from Russ Algood re: Auto Use calling about McCoy            0.10      45.00
               Motors, 27 floor plan vehicles.                                 $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57            Desc Main
                                 Document      Page 80 of 101


Ace Motor Acceptance                                                                       Page 75



                                                                                Hrs/Rate    Amount

 8/13/2018 JHH Email from Robin Milestone re: pre-trial hearing August 28.          0.10      45.00
                                                                                 $450.00

            JHH Email to Kris Lang, Robin Milestone and Russ Algood re:             0.10      45.00
                BB&T escrow account, need for defendants to comply with all      $450.00
                provisions of court order.

            JHH Email from Robin Milestone re: BB&T McCoy escrow account,           0.10      45.00
                order requiring bank records for both accounts.                  $450.00

 8/16/2018 JHH Email from Jeremy Dunn re: Ace v. McCoy Motors, AFC liens,           0.10      45.00
               copy of AFC's contract and floorplan with McCoy.                  $450.00

            JHH Email to Russ Algood and Robin Milestone re: email received         0.10      45.00
                from Jeremy Dunn regarding AFC liens, floorplan.                 $450.00

 8/17/2018 JHH Email to Ginny Harlan re: setting up file for Ace/Auto Finance       0.10 No Charge
               Corp, saving attachments to file.                                 $450.00

            JHH Email to Russ Algood and Robin Milestone re: status, Ace            0.10      45.00
                hearing on August 28.                                            $450.00

            JHH Email to Russ Algood and Robin Milestone re: Ace, McCoy             0.10      45.00
                continuing non-compliance, status of email requesting McCoy      $450.00
                to provide customer records.

            JHH Email from Robin Milestone re: Ace, McCoy customer records,         0.10      45.00
                status of individual payment records.                            $450.00

            JHH Email to Russ Algood re: telephone conference.                      0.10 No Charge
                                                                                 $450.00

            JHH Email from Robin Milestone re: McCoy Motor accounts, daily          0.10      45.00
                report, need for update re: same                                 $450.00

 8/18/2018 JHH Email from Jim Gillies re: Ace/McCoy GPS units, any updates          0.10      45.00
               after court order entered.                                        $450.00

 8/19/2018 JHH Email to Jim Gillies re: copy of supplemental order regarding        0.10      45.00
               vehicles.                                                         $450.00

 8/20/2018 JHH Email from Robin Milestone re: Ace/McCoy GPS units, status           0.10      45.00
               of Passtime.                                                      $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                 Document      Page 81 of 101


Ace Motor Acceptance                                                                         Page 76



                                                                                  Hrs/Rate    Amount

 8/20/2018 JHH Email from Jim Gillies re: receipt of emails regarding update,         0.10      45.00
               Ace/McCoy.                                                          $450.00

            JHH Email from Robin Milestone re: McCoy, AFC UCC received                0.10      45.00
                today.                                                             $450.00

            JHH Email to Robin Milestone re: McCoy, AFC, UCC lien rights              0.10      45.00
                                                                                   $450.00

            JHH Email from Robin Milestone re: follow-up on McCoy Motors'             0.10      45.00
                account, status of update.                                         $450.00

            JHH Email to Russ Algood and Robin Milestone re: McCoy, status,           0.10      45.00
                UCC for AFC, lien priority issues                                  $450.00

 8/22/2018 JHH Email from Robin Milestone re: need for copies of appropriate          0.10      45.00
               repossession notices by McCoy Motors.                               $450.00

 8/23/2018 JHH Email from Robin Milestone re: McCoy Motors additional                 0.10      45.00
               follow-up, customer Teneke Cruzado, 2008 Buick Enclave.             $450.00

 8/24/2018 JHH Email from Robin Milestone re: continuing need for report of           0.10      45.00
               customer payments to McCoy Motor                                    $450.00

            JHH Email from Russ Algood re: difference between McCoy                   0.10      45.00
                payments collected v. escrow deposit.                              $450.00

            JHH Email to Russ Algood and Robin Milestone re: McCoy                    0.10      45.00
                payments collected v. escrow deposit report.                       $450.00

            JHH Email to Russ Algood and Robin Milestone re: report regarding         0.10      45.00
                payments collected and escrow account, same as previously sent.    $450.00

            JHH Email from Russ Algood re: McCoy payments, escrow deposit,            0.10      45.00
                need for updated customer payment report.                          $450.00

            JHH Email from Robin Milestone re: updated report for McCoy               0.10      45.00
                Motors payments/escrow account.                                    $450.00

            JHH Email to Russ Algood re: McCoy reports regarding payments             0.10      45.00
                collected.                                                         $450.00




               The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                      Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57           Desc Main
                                Document      Page 82 of 101


Ace Motor Acceptance                                                                     Page 77



                                                                              Hrs/Rate    Amount

 8/24/2018 JHH Email from Russ Algood re: changing telephone conference.          0.10 No Charge
                                                                               $450.00

           JHH Email to Russ Algood re: status, telephone conference.             0.10      45.00
                                                                               $450.00

           JHH Email from Russ Algood re: attaching filing of complaint           0.10      45.00
               against Ace by McCoy with NCDOJ consumer complaint              $450.00
               division.

           JHH Email to Russ Algood and Robin Milestone re: complaint filed       0.10      45.00
               by McCoy Motors, judge has ruled on same.                       $450.00

           JHH Email from Robin Milestone re: consumer complaint filing by        0.10      45.00
               McCoy, court order.                                             $450.00

 8/27/2018 JHH Email from Robin Milestone re: McCoy lot photos.                   0.10      45.00
                                                                               $450.00

           JHH Email to Russ Algood and Robin Milestone re: receipt of            0.10      45.00
               McCoy lot photos, hearing set for 9:30 a.m.                     $450.00

           JHH Email from Robin Milestone re: McCoy status                        0.10      45.00
                                                                               $450.00

           JHH Email from Robin Milestone re: McCoy Motors,                       0.10      45.00
               communication received from Meghan at McCoy.                    $450.00

           JHH Email to Russ Algood and Robin Milestone re: communication         0.10      45.00
               from Meghan from McCoy Motors, doesn't have control over        $450.00
               reporting.

           JHH Email from Robin Milestone re: McCoy vehicles and documents        0.10      45.00
               needed.                                                         $450.00

           JHH Email from Robin Milestone McCoy Motors, additional                0.10      45.00
               follow-up, report.                                              $450.00

           JHH Email to Russ Algood and Robin Milestone re: status of             0.10      45.00
               testimony at hearing concerning vehicles.                       $450.00

           JHH Email to Robin Milestone re: McCoy payments, status of             0.10      45.00
               exhibits for tomorrow's hearing.                                $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57           Desc Main
                                Document      Page 83 of 101


Ace Motor Acceptance                                                                     Page 78



                                                                              Hrs/Rate    Amount

 8/27/2018 JHH Email from Robin Milestone re: McCoy payments, verified by         0.10      45.00
               accounting department.                                          $450.00

           JHH Email from Derrick Jackson re: telephone conference this           0.10      45.00
               afternoon regarding Ace v. McCoy Motors.                        $450.00

           JHH Email to Robin Milestone re: McCoy DOJ complaint against Ace       0.10      45.00
                                                                               $450.00

           JHH Email to Russ Algood and Robin Milestone re: correspondence        0.10      45.00
               received from NextGear, need for response to same.              $450.00

           JHH Email to Russ Algood and Robin Milestone re: Ace v. McCoy,         0.10      45.00
               notes for hearing on contempt motion tomorrow.                  $450.00

           JHH Email from Robin Milestone re: time of hearing tomorrow.           0.10      45.00
                                                                               $450.00

           JHH Prepare for hearing on motion for contempt v. McCoy, McCoy         3.40   1,530.00
               Motors, revise and update testimony of witness, prepare         $450.00
               additional exhibits

           JHH Telephone conference with Attorney for Next Gear re: stay          0.20      90.00
               issues, McCoy collections                                       $450.00

           JHH Telephone conference with Robin Milestone re: testimony at         0.40     180.00
               hearing tomorrow, motion for contempt                           $450.00

 8/28/2018 JHH Email from Kris Lang re: response to contempt motion.              0.10      45.00
                                                                               $450.00

           JHH Email to Russ Algood and Robin Milestone re: response to           0.10      45.00
               Henderson's complaint received from Kris Lang.                  $450.00

           JHH Email to Ginny Harlan re: saving response to Henderson's           0.10 No Charge
               contempt motion to file; printing same.                         $450.00

           JHH Prepare response and extended email to NCDOJ re: response to       1.20     540.00
               complaint filed against Ace by Robert McCoy.                    $450.00

           JHH Travel to and from court; Ace v. McCoy pretrial conference;        1.50     675.00
               hearing on motion for contempt (continued due to alleged        $450.00
               McCoy concussion)




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                 Document      Page 84 of 101


Ace Motor Acceptance                                                                         Page 79



                                                                                  Hrs/Rate    Amount

 8/29/2018 JHH Email to Derrick Jackson re: Ace Motors, NextGear lien priority        0.10      45.00
               issues as to McCoy inventory, Ace cross checked records against     $450.00
               79 vehicles

            JHH Email from Kris Lang re: Ace v. McCoy, doctor's note, photo of        0.10      45.00
                Rob McCoy injury.                                                  $450.00

            JHH Email to Kris Lang and Shelley Abel re: Ace v. McCoy, status of       0.10      45.00
                evidence regarding Rob McCoy's failure to attend hearing.          $450.00

            JHH Email from Kris Lang re: status, McCoy's failure to attend            0.10      45.00
                hearing on motion for contempt order                               $450.00

            JHH Email from Kris Lang re: attendance at hearing, evidence              0.10      45.00
                concerning alleged injury sent by McCoy.                           $450.00

            JHH Email to Russ Algood and Robin Milestone re: status, McCoy's          0.10      45.00
                failure to attend hearing, photo, doctor's note.                   $450.00

            JHH Email from Robin Milestone re: McCoy's failure to attend              0.10      45.00
                hearing, doctor was seen after Judge Whitley's ruling.             $450.00

            JHH Email to Kris Lang re: Rob McCoy, failure to attend hearing,          0.10      45.00
                time when she contacted McCoy about Judge's ruling.                $450.00

            JHH Telephone conference with Robin Milestone re: priority of             0.30     135.00
                NextGear and other creditors on McCoy collateral.                  $450.00

 8/30/2018 JHH Email to Ginny Harlan re: Ace v McCoy, attendance at hearing.          0.10 No Charge
                                                                                   $450.00

            JHH Email from Anna Gorman re: Ace Motor Acceptance,                      0.10      45.00
                NextGear issues, NextGear lien on titles to vehicles.              $450.00

            JHH Email to Russ Algood and Robin Milestone re: email received           0.10      45.00
                from Anna Gorman regarding NextGear McCoy lien issues.             $450.00

            JHH Email to Robin Milestone re: McCoy response to contempt               0.10      45.00
                motion, status, Rob McCoy alleged injury.                          $450.00

            JHH Email to Derrick Jackson re: Ace v. McCoy, resolution of lien         0.10      45.00
                priority issues                                                    $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57               Desc Main
                                 Document      Page 85 of 101


Ace Motor Acceptance                                                                          Page 80



                                                                                   Hrs/Rate    Amount

 8/30/2018 JHH Email to NCDOJ re: McCoy complaint.                                     0.10      45.00
                                                                                    $450.00

            JHH Email to NC State Bar re: supplementing response to grievance          0.10      45.00
                filed by Robert McCoy.                                              $450.00

            JHH Email from Robin Milestone re: McCoy Motors, recent                    0.10      45.00
                examples of noncompliance with court orders                         $450.00

            JHH Prepare supplemental motion for order finding McCoy                    2.60   1,170.00
                defendants in contempt, incorporating allegations concerning        $450.00
                McCoy noncompliance since filing of last motion in Ace v.
                McCoy.

 8/31/2018 JHH Email to Derrick Jackson re: Ace v. McCoy, lien priority issues         0.10      45.00
                                                                                    $450.00

            JHH Email from Derrick Jackson re: receipt of email concerning             0.10      45.00
                McCoy, lien priority                                                $450.00

            JHH Email to Derrick Jackson re: Ace v. McCoy Motors.                      0.10      45.00
                                                                                    $450.00

            JHH Email to Kris Lang re: McCoy's failure to attend hearing,              0.10      45.00
                telephone call re: judge's ruling.                                  $450.00

            JHH Email from Kris Lang re: she is not sure when/what time call           0.10      45.00
                was made to Rob McCoy about his alleged injury after judge's        $450.00
                ruling.

            JHH Email to Kris Lang re: checking her phone for time of call to          0.10      45.00
                McCoy, need to know if he went to doctor after hearing.             $450.00

            JHH Email to Ginny Harlan re: preparing notice of hearing and              0.10 No Charge
                certificate of service for supplemental motion for sanctions,       $450.00
                notice (via email) to McCoy Motors, Rob McCoy and Kris Lang,
                file same with court, send email when filed.

            VTH Prepare notice of hearing and certificate of service for               0.50      42.50
                supplemental motion for sanctions; file motion, notice of            $85.00
                hearing and certificate of service with the court; serve same on
                all parties.




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57          Desc Main
                                 Document      Page 86 of 101


Ace Motor Acceptance                                                                     Page 81



                                                                              Hrs/Rate    Amount

 8/31/2018 JHH Email to Kris Lang, Rob McCoy re: copy of supplemental             0.10      45.00
               motion for order of contempt filed this afternoon in Ace v.     $450.00
               McCoy adversary.

            JHH Finalize supplemental motion for contempt, McCoy adversary.       1.40     630.00
                                                                               $450.00

  9/3/2018 JHH Email to Russ Algood and Robin Milestone re: Ace "under new        0.10      45.00
               management" sign                                                $450.00

  9/4/2018 JHH Email from Robin Milestone re: Kimberly Johnson 2007 Jeep,         0.10      45.00
               second request to McCoy Motors for payment information          $450.00

            JHH Email from Robin Milestone re: status, McCoy Motors going         0.10      45.00
                out of business                                                $450.00

            JHH Email to Russ Algood and Robin Milestone re: McCoy Motors,        0.10      45.00
                account information, need for testimony at September 18        $450.00
                hearing.

  9/5/2018 JHH Email from Kris Lang re: status, Ace v. McCoy, noncompliance       0.10      45.00
                                                                               $450.00

            JHH Email to Robin Milestone re: McCoy Motors transition              0.10      45.00
                                                                               $450.00

            JHH Telephone conference with attorney for McCoy re: status of        0.20      90.00
                compliance with orders                                         $450.00

 9/10/2018 JHH Email from Robin Milestone re: confirming Ace v. McCoy next        0.10      45.00
               hearing date.                                                   $450.00

            JHH Email to Russ Algood and Robin Milestone re: response to          0.10      45.00
                email confirming hearing date.                                 $450.00

            VTH Email to Robin Milestone re: September 18 next Ace v. McCoy       0.10       8.50
                hearing date, motion for order of contempt                      $85.00

            JHH Email to Derrick Jackson re: follow-up on Ace Motor               0.10      45.00
                Acceptance, McCoy NextGear issues.                             $450.00

            JHH Email from Robin Milestone re: status, McCoy automobiles at       0.10      45.00
                Manheim Statesville.                                           $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57               Desc Main
                                 Document      Page 87 of 101


Ace Motor Acceptance                                                                          Page 82



                                                                                   Hrs/Rate    Amount

 9/10/2018 JHH Email to Robin Milestone re: status, Manheim possession of cars         0.10      45.00
                                                                                    $450.00

            JHH Email from Robin Milestone re: Manheim, selling McCoy repos            0.10      45.00
                to them.                                                            $450.00

            JHH Email from McCoy Motors re: AMAC cars "are sitting outside             0.10      45.00
                the fence"                                                          $450.00

            JHH Email from Robin Milestone re: status, Flash Auto Sales, failure       0.10      45.00
                of McCoy to turn over GAP refund check.                             $450.00

            JHH Email from Rob McCoy re: need for list of VINs for Ace                 0.10      45.00
                vehicles.                                                           $450.00

            JHH Email from Robin Milestone re: list of VIN's detailed in               0.10      45.00
                previous email dated August 8.                                      $450.00

            JHH Email to Robin Milestone re: Ace/McCoy subpoena, need for              0.10      45.00
                information by noon tomorrow.                                       $450.00

            JHH Email re: NextGear lien priority issues, vis a vis Ace                 0.10      45.00
                                                                                    $450.00

            JHH Email tre: Ace Motor Acceptance, NextGear issues.                      0.10      45.00
                                                                                    $450.00

            JHH Check McCoy Flash Auto records at SC Secretary of State.               0.50     225.00
                                                                                    $450.00

            JHH Telephone conference with Ace regarding Flash Autos, LLC.              0.20      90.00
                                                                                    $450.00

            JHH Prepare subpoena exhibits.                                             1.60     720.00
                                                                                    $450.00

 9/11/2018 JHH Email from Robin Milestone re: Ace/McCoy subpoena, AMAC                 0.10      45.00
               information.                                                         $450.00

            JHH Email to Robin Milestone re: Ace/McCoy subpoena, status of             0.10      45.00
                information needed.                                                 $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57            Desc Main
                                Document      Page 88 of 101


Ace Motor Acceptance                                                                      Page 83



                                                                               Hrs/Rate    Amount

 9/11/2018 JHH Continued preparation of exhibits for subpoenas to McCoy and        0.80     360.00
               McCoy Motors.                                                    $450.00

 9/12/2018 JHH Email from Derrick Jackson re: status, NextGear Ace lien            0.10      45.00
               priority issues, getting local counsel re: same.                 $450.00

           JHH Email to Russ Algood and Robin Milestone re: email received         0.10      45.00
               from Derrick Jackson regarding NextGear lien priority issues.    $450.00

           JHH Email from Russ Algood re: status, NextGear issues, AMAC            0.10      45.00
               owned contracts, did not loan funds.                             $450.00

           JHH Email to Derrick Jackson re: NextGear issues, AMAC owning           0.10      45.00
               contracts, not subject to NextGear liens                         $450.00

           JHH Email to Russ Algood and Robin Milestone re: hearing on             0.10      45.00
               contempt motion on September 18, Milestone testimony             $450.00

 9/13/2018 JHH Email from Phillip Fajgenbaum re: Judge Whitley continuing          0.10      45.00
               hearing on McCoy contempt motion in light of approaching         $450.00
               hurricane.

           JHH Email from Kris Lang re: receipt of email continuing                0.10      45.00
               Ace/McCoy hearing.                                               $450.00

           JHH Email to Phillip Fajgenbaum re: McCoy, hearing, motion for          0.10      45.00
               contempt.                                                        $450.00

           JHH Email to Robin Milestone re: Ace v. McCoy continued hearing.        0.10      45.00
                                                                                $450.00

           JHH Email from Phillip Fajgenbaum re: Ace v. McCoy hearing,             0.10      45.00
               motion for contempt                                              $450.00

           JHH Email to Robin Milestone re: Ace v. McCoy, continued hearing.       0.10      45.00
                                                                                $450.00

           JHH Email from Robin Milestone re: email received from another          0.10      45.00
               finance company regarding McCoy Motors.                          $450.00

 9/14/2018 JHH Email from Russ Algood re: Ace v. McCoy continued hearing           0.10      45.00
               on September 18.                                                 $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57               Desc Main
                                Document      Page 89 of 101


Ace Motor Acceptance                                                                         Page 84



                                                                                  Hrs/Rate    Amount

 9/14/2018 JHH Email to Robin Milestone re: McCoy Motors' testimony, letting          0.10      45.00
               Judge know Ace is not an isolated issue.                            $450.00

           JHH Email from Robin Milestone re: McCoy Motors hearing                    0.10      45.00
                                                                                   $450.00

           JHH Email to Robin Milestone and Cody Anthony re: McCoy                    0.10      45.00
               Motors, copy of lawsuit filed against McCoy Motors.                 $450.00

           JHH Email from Cody Anthony re: McCoy Motors.                              0.10      45.00
                                                                                   $450.00

 9/16/2018 JHH Email to Russ Algood re: McCoy Motors' hearing on September            0.10      45.00
               18, plan will not be part of hearing.                               $450.00

 9/17/2018 JHH Email from Russ Algood re: status of plan, Ace v. McCoy                0.10      45.00
               hearing on September 18.                                            $450.00

 9/18/2018 JHH Email from Robin Milestone re: McCoy update.                           0.10      45.00
                                                                                   $450.00

           JHH Email from Russ Algood re: status of order to be entered by the        0.10      45.00
               court.                                                              $450.00

           JHH Email from Robin Milestone re: McCoy Motors, providing                 0.10      45.00
               contact information for CFO and COO to Ace's bankruptcy             $450.00
               attorney.

           JHH Email from Cody Anthony re: McCoy Motors, not involved in              0.10      45.00
               issue, instructed to refer Ace to our attorney in Texas, contact    $450.00
               information re: same.

           JHH Email from Brad Baldwin re: McCoy collateral, Judge Whitley            0.10      45.00
               ordering McCoy Motors' second lien to be removed from               $450.00
               certain Title Certificates.

           JHH Email from Brad Baldwin re: McCoy injunction order entered,            0.10      45.00
               questions regarding same.                                           $450.00

           JHH Email from Brad Baldwin re: response regarding Judge's order           0.10      45.00
               in McCoy adversary, conferring with bank re: same.                  $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57               Desc Main
                                 Document      Page 90 of 101


Ace Motor Acceptance                                                                          Page 85



                                                                                   Hrs/Rate    Amount

 9/19/2018 JHH Email to Ginny Harlan re: saving Order Continuing Hearing in            0.10 No Charge
               McCoy adversary to file; copying Robin Milestone and Russ            $450.00
               Algood re: same.

            JHH Email from James Erdle re: McCoy Motors, copy of lawsuit               0.10      45.00
                filed in Dallas.                                                    $450.00

            JHH Email to Ginny Harlan re: filing motion for entry of default           0.10 No Charge
                with the court tomorrow in Ace v McCoy, mailing copies to           $450.00
                parties on certificate of service, emailing to same.

            JHH Email to Ginny Harlan re: McCoy default order, filing with the         0.10 No Charge
                court after motion is filed.                                        $450.00

            JHH Telephone conference with Russ Algood and Robin Milestone              0.20      90.00
                re: McCoy transition to new company.                                $450.00

            JHH Prepare motion for entry of default as to McCoy                        0.50     225.00
                                                                                    $450.00

 9/20/2018 JHH Email to James Erdle re: receipt of copy of Dallas lawsuit.             0.10      45.00
                                                                                    $450.00

            JHH Email re: status, McCoy Motors.                                        0.10      45.00
                                                                                    $450.00

            JHH Email to Ginny Harlan re: saving McCoy Motion for Entry of             0.10 No Charge
                Default to file; copying Russ Algood and Robin Milestone.           $450.00

            VTH Email to Robin Milestone and Russ Algood re: copy of Motion            0.10       8.50
                for Entry of Default filed in Ace v. McCoy adversary proceeding.     $85.00

            VTH Email to Rob McCoy serving copy Motion for Entry of Default            0.10       8.50
                filed in the Ace v. McCoy Motors' adversary proceeding.              $85.00

            JHH Email to Kris Lang and Rob McCoy re: Ace v. McCoy,                     0.10      45.00
                subpoena to McCoy Motors and Robert McCoy, Jr.                      $450.00

            JHH Email from Ginny Harlan re: filing motion and order of entry of        0.10 No Charge
                default in Ace v McCoy                                              $450.00

            JHH Email to Robin Milestone re: status of check to Ace from Kris          0.10      45.00
                Lang from McCoy escrow account.                                     $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                Document      Page 91 of 101


Ace Motor Acceptance                                                                        Page 86



                                                                                 Hrs/Rate    Amount

 9/20/2018 JHH Finalize subpoenas.                                                   0.50     225.00
                                                                                  $450.00

 9/21/2018 JHH Email to Ginny Harlan re: Ace v. McCoy notice of defective            0.10 No Charge
               filing on motion for entry of default.                             $450.00

           JHH Email from Ginny Harlan re: defective notice on motion for            0.10 No Charge
               entry of default.                                                  $450.00

           JHH Email to Ginny Harlan re: Ace motion for entry of default.            0.10 No Charge
                                                                                  $450.00

           JHH Email from Ginny Harlan re: Ace v. McCoy, caption for order           0.10 No Charge
               continuing hearing.                                                $450.00

           JHH Email to Ginny Harlan re: status, notice of defective hearing.        0.10 No Charge
                                                                                  $450.00

           JHH Email from Ginny Harlan re: bankruptcy court calling regarding        0.10 No Charge
               Ace v. McCoy caption.                                              $450.00

           VTH Email to Rob McCoy re: serving amended ex-parte motion for            0.10       8.50
               entry of default.                                                   $85.00

 9/24/2018 VTH Email to Rob McCoy re: serving Entry of Default entered in            0.10       8.50
               Ace v. McCoy adversary proceeding.                                  $85.00

           JHH Email to Kris Lang re: Ace v. McCoy Motors re: Entry of               0.10      45.00
               Default entered by the court.                                      $450.00

           JHH Email to Ginny Harlan re: serving entry of default in Ace v.          0.10 No Charge
               McCoy.                                                             $450.00

           JHH Email from Ginny Harlan re: status, serving entry of default on       0.10 No Charge
               McCoy                                                              $450.00

           JHH Email from Rob McCoy re: motion for jury trial and civil              0.10      45.00
               contempt.                                                          $450.00

           JHH Email to Russ Algood and Robin Milestone re: email from Rob           0.10      45.00
               McCoy regarding motion for jury trial and civil contempt.          $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53     Filed 10/26/18 Entered 10/26/18 15:15:57               Desc Main
                                  Document      Page 92 of 101


Ace Motor Acceptance                                                                           Page 87



                                                                                    Hrs/Rate    Amount

 9/24/2018 JHH Email re: status, motion for jury trial and civil contempt               0.10      45.00
               requested by Rob McCoy.                                               $450.00

            JHH Email to Kris Lang re: status, Rob McCoy, requested motion for          0.10      45.00
                jury trial and civil contempt.                                       $450.00

            JHH Telephone conference with Kris Lang re: McCoy default,                  0.20      90.00
                hearing on Wednesday.                                                $450.00

            JHH Review pleading emailed by McCoy to Judge's law clerk.                  0.30     135.00
                                                                                     $450.00

 9/25/2018 JHH Email from Phillip Fajgenbaum re: acknowledgement of the                 0.10      45.00
               court's receipt of motion for jury trial and civil contempt.          $450.00

            JHH Email to Russ Algood and Robin Milestone re: forwarding email           0.10      45.00
                from judge's clerk regarding Rob McCoy's motion for jury trial       $450.00
                and civil contempt.

            JHH Email from Rob McCoy re: status of filing motion for jury trial         0.10      45.00
                and civil contempt, improper way to file.                            $450.00

            JHH Email to Russ Algood and Robin Milestone re: email received             0.10      45.00
                from Rob McCoy regarding motion for jury trial and civil             $450.00
                contempt.

            JHH Email to Ginny Harlan re: preparing certificate of service to all       0.10 No Charge
                parties on ECF for adversary proceeding, filing McCoy notice of      $450.00
                subpoena and certificate of service with the court.

            VTH Prepare certificate of service for Ace v. McCoy notice of               0.30      25.50
                subpoenas; file notice and certificate of service with the court;     $85.00
                serve same on all parties.

            JHH Email to Kris Lang and Rob McCoy re: subpoenas, production              0.10      45.00
                of documents filed today with the court.                             $450.00

            JHH Email to Ginny Harlan re: printing copies of supplemental               0.10 No Charge
                motion for contempt.                                                 $450.00

            JHH Email from Rob McCoy re: Ace v. McCoy, production of                    0.10      45.00
                documents, status of documents.                                      $450.00




               The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                      Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57               Desc Main
                                 Document      Page 93 of 101


Ace Motor Acceptance                                                                          Page 88



                                                                                   Hrs/Rate    Amount

 9/25/2018 JHH Email to Russ Algood and Robin Milestone re: response from              0.10      45.00
               Rob McCoy regarding production of documents.                         $450.00

            JHH Email from Russ Algood re: Robert McCoy's son, owner of                0.10      45.00
                Flash.                                                              $450.00

            JHH Email to Russ Algood re: status, Ace v. McCoy subpoenas,               0.10      45.00
                production of documents.                                            $450.00

            JHH Prepare for Ace v McCoy hearing on Wednesday Sept. 26th;               7.00   3,150.00
                prepare notice of service of subpoenas (actual time in excess of    $450.00
                8 1/2 hours, 4:30 p.m. till 1:15 a.m.).

 9/26/2018 JHH Email to Robin Milestone re: exhibits to supplemental motion.           0.10      45.00
                                                                                    $450.00

            JHH Travel to and from court; meeting with clients; continued              7.00   3,150.00
                hearing on McCoy motion for contempt (9:00 to 4:00 pm).             $450.00

 9/27/2018 JHH Email from Robin Milestone re: status of retrieving Ace vehicles        0.10      45.00
               from McCoy Motor's lot.                                              $450.00

            JHH Email to Robin Milestone re: Ace/McCoy order from the court,           0.10      45.00
                continuing collection issues                                        $450.00

            JHH Email to Ginny Harlan re: saving default order to file; copying        0.10 No Charge
                Robin Milestone and Russ Algood re: same.                           $450.00

            JHH Email to Russ Algood and Robin Milestone re: Ace v. McCoy,             0.10      45.00
                disposition of hearing.                                             $450.00

            VTH Email to Russ Algood and Robin Milestone re: copy of Order             0.10       8.50
                vacating entry of default on conditions entered by the court in      $85.00
                Ace v. McCoy adversary.

            JHH Email from Robin Milestone re: providing name and contact              0.10      45.00
                information for DMV representative allegedly dealing with           $450.00
                McCoy license surrender

            JHH Email from Rob McCoy re: status, contact for DMV.                      0.10      45.00
                                                                                    $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                 Document      Page 94 of 101


Ace Motor Acceptance                                                                        Page 89



                                                                                 Hrs/Rate    Amount

 9/27/2018 JHH Email from Robin Milestone re: issues judge mentioned in court.       0.10      45.00
                                                                                  $450.00

            JHH Email to Robin Milestone and Rob McCoy re: Ace v. McCoy              0.10      45.00
                court orders                                                      $450.00

            JHH Email from Robin Milestone re: status of response from Rob           0.10      45.00
                McCoy                                                             $450.00

            JHH Email from Kris Lang re: Ace/McCoy court orders, counsel             0.10      45.00
                meeting to discuss.                                               $450.00

            JHH Email from Rob McCoy re: status, Ace/McCoy court orders.             0.10      45.00
                                                                                  $450.00

            JHH Email from Robin Milestone re: "former" McCoy Motors lot.            0.10      45.00
                                                                                  $450.00

            JHH Email from Robin Milestone re: emails regarding court orders.        0.10      45.00
                                                                                  $450.00

            JHH Email from Rob McCoy re: turning over vehicles.                      0.10      45.00
                                                                                  $450.00

            JHH Email from Russ Algood re: status of keys for vehicles.              0.10      45.00
                                                                                  $450.00

            JHH Email to Kris Lang re: judge's suggestion.                           0.10      45.00
                                                                                  $450.00

            JHH Email to Robin Milestone re: Ace/McCoy, Flash status, status         0.10      45.00
                of McCoy dealer's license.                                        $450.00

            JHH Email from Robin Milestone re: misinterpreting something, no         0.10      45.00
                threat made.                                                      $450.00

            JHH Email to Rob McCoy and Robin Milestone re: Ace/McCoy                 0.10      45.00
                August 1 order requiring Rob McCoy and McCoy Motors to            $450.00
                turn over vehicles.

            JHH Email from McCoy Motors re: orders from the court, "not              0.10      45.00
                responding to threats"                                            $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57              Desc Main
                                 Document      Page 95 of 101


Ace Motor Acceptance                                                                         Page 90



                                                                                  Hrs/Rate    Amount

 9/27/2018 JHH Email to McCoy Motors re: "threats"                                    0.10      45.00
                                                                                   $450.00

            JHH Email from Rob McCoy re: exploring how to serve Rule 11               0.10      45.00
                motion against me                                                  $450.00

            JHH Email to Rob McCoy re: status of exploration of Rule 11.              0.10      45.00
                                                                                   $450.00

            JHH Email re: Ace/McCoy, court orders.                                    0.10      45.00
                                                                                   $450.00

 9/28/2018 JHH Email from Robin Milestone re: status of scheduling transport          0.10      45.00
               trucks to pick up McCoy vehicles.                                   $450.00

            JHH Email from Robin Milestone re: status of following up on              0.10      45.00
                disclosures required by court                                      $450.00

            JHH Email to Robin Milestone re: status of following up on required       0.10      45.00
                disclosures by McCoy                                               $450.00

            JHH Email from Robin Milestone re: McCoy/Flash Auto update;               0.10      45.00
                driving by McCoy lot, frontline sale ready vehicles.               $450.00

 10/2/2018 JHH Email from Rob McCoy re: Milestone schedule.                           0.10      45.00
                                                                                   $450.00

            JHH Email from Robin Milestone re: Ace v. McCoy, email for login.         0.10      45.00
                                                                                   $450.00

 10/3/2018 JHH Email from Michael Stein re: Ace v. McCoy Motors' adversary            0.10      45.00
               proceeding, acting as local counsel, lien priority issues and       $450.00
               resolution of the same informally

            JHH Email to Michael Stein re: Ace Motor Acceptance, AFC                  0.10      45.00
                collateral.                                                        $450.00

            JHH Email from Michael Stein re: AFC collateral owned by McCoy,           0.10      45.00
                forwarding message to client.                                      $450.00

            JHH Email from McCoy Motors re: proposed meeting with Robin               0.10      45.00
                Milestone Thursday.                                                $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57               Desc Main
                                 Document      Page 96 of 101


Ace Motor Acceptance                                                                          Page 91



                                                                                   Hrs/Rate    Amount

 10/3/2018 JHH Email from Robin Milestone re: status of meeting today (too             0.10      45.00
               late to arrange transportation for vehicles)                         $450.00

            JHH Email from Rob McCoy re: status of arranging transportation            0.10      45.00
                for McCoy vehicles.                                                 $450.00

            JHH Email from Robin Milestone re: AFC collateral and Ace lien             0.10      45.00
                priority, sharing email and contact information.                    $450.00

 10/4/2018 JHH Email to Robin Milestone and Michael Stein re: AMCA, AFC                0.10      45.00
               McCoy collateral, figuring details of method, circulating same to    $450.00
               parties.

            JHH Email to Ginny Harlan re: Ace/McCoy orders from court,                 0.10 No Charge
                taking "ordering provisions" from Judge's orders; forwarding        $450.00
                same.

            VTH Review orders entered June 25 and August 1 regarding McCoy             0.30      25.50
                Motors; copy order provisions to Word document; forward to           $85.00
                Jim Henderson.

            JHH Email from Ginny Harlan re: Ace/McCoy order provisions.                0.10      45.00
                                                                                    $450.00

            JHH Email from Robin Milestone re: Rob McCoy confirming today              0.10      45.00
                for picking up vehicles after 5:00 p.m. yesterday.                  $450.00

            JHH Email from McCoy Motors re: "miscommunication" regarding               0.10      45.00
                pick up of vehicles.                                                $450.00

            JHH Email to McCoy Motors and Robin Milestone re: no                       0.10      45.00
                miscommunication, explicit terms of Judge Whitley's August 1        $450.00
                order.

            JHH Email from Rob McCoy re: status of understanding of court              0.10      45.00
                order                                                               $450.00

            JHH Email to Rob McCoy re: Ace's repossession does not change the          0.10      45.00
                lien positions of secured parties                                   $450.00

            JHH Email from Rob McCoy re: status, Ace "paying off all liens"            0.10      45.00
                before it is entitled to repossess inventory                        $450.00




               The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                      Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53   Filed 10/26/18 Entered 10/26/18 15:15:57           Desc Main
                                Document      Page 97 of 101


Ace Motor Acceptance                                                                     Page 92



                                                                              Hrs/Rate    Amount

 10/4/2018 JHH Email to Rob McCoy re: copy of Judge Whitley's August 1            0.10      45.00
               order, provisions re: same.                                     $450.00

           JHH Email from Rob McCoy re: Ace/McCoy, August 1 order, other          0.10      45.00
               parties involved.                                               $450.00

           JHH Email to Rob McCoy re: status, Ace/McCoy orders.                   0.10      45.00
                                                                               $450.00

           JHH Email from Rob McCoy re: citing court order.                       0.10      45.00
                                                                               $450.00

           JHH Email to Rob McCoy re: term "Agreements" defined in                0.10      45.00
               Complaint, Ace having security interest in all McCoy Motors     $450.00
               inventory, entitled to repossess inventory

           JHH Email from Rob McCoy to Phillip Fajgenbaum re: question,           0.10      45.00
               court not able to give legal advice.                            $450.00

           JHH Email from Robin Milestone re: possibility of filing amended       0.10      45.00
               complaint with email.                                           $450.00

           JHH Email to Robin Milestone re: status of amending complaint          0.10      45.00
               against Flash                                                   $450.00

           JHH Email to Robin Milestone re: Ace/McCoy court order.                0.10      45.00
                                                                               $450.00

           JHH Email from Robin Milestone re: Ace/McCoy, orders from court.       0.10      45.00
                                                                               $450.00

 10/5/2018 JHH Email from Kris Lang accepting invitation for October 8            0.10 No Charge
               telephone conference.                                           $450.00

           JHH Email from Phillip Fajgenbaum to Rob McCoy re: question,           0.10      45.00
               court cannot comment on                                         $450.00

           JHH Email to Phillip Fajgenbaum re: Ace v. McCoy September 26          0.10      45.00
               hearing                                                         $450.00

           JHH Email to Russ Algood and Robin Milestone re: Ace/McCoy             0.10      45.00
               emails.                                                         $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57             Desc Main
                                 Document      Page 98 of 101


Ace Motor Acceptance                                                                        Page 93



                                                                                 Hrs/Rate    Amount

 10/5/2018 JHH Email from Phillip Fajgenbaum re: Judge Whitley instructions          0.10      45.00
                                                                                  $450.00

            JHH Prepare list of evidence supporting contempt motion as               2.00     900.00
                requested by Judge Whitley                                        $450.00

 10/7/2018 JHH Email from Kris Lang re: father.                                      0.10 No Charge
                                                                                  $450.00

            JHH Email to Russ Algood and Robin Milestone re: email received          0.10      45.00
                from Kris Lang regarding her father.                              $450.00

            JHH Email from Russ Algood re: being out of state October 18 - 24.       0.10      45.00
                                                                                  $450.00

            JHH Email to Russ Algood re: no hearing in Ace/McCoy adversary           0.10      45.00
                during October 18 - 24.                                           $450.00

            JHH Email to Kris Lang canceling telephone conference on October         0.10 No Charge
                8.                                                                $450.00

 10/8/2018 JHH Email from Robin Milestone re: Ace, AFC receivables, status re:       0.10      45.00
               same.                                                              $450.00

            JHH Continued preparation of chart of evidence related to support        3.00   1,350.00
                for contempt motions (8:15 till 11:20).                           $450.00

 10/9/2018 JHH Email to Phillip Fajgenbaum re: September 25 Ace v. McCoy             0.10      45.00
               hearing.                                                           $450.00

            JHH Email from Kris Lang re: canceling telephone conference.             0.10 No Charge
                                                                                  $450.00

            JHH Email to Phillip Fajgenbaum re: Ace/McCoy order,                     0.10      45.00
                amendments to same.                                               $450.00

            JHH Email from Phillip Fajgenbaum re: sharing email and summary          0.10      45.00
                of contempt with judge.                                           $450.00

            JHH Email to Russ Algood re: copy of answer filed by McCoy today.        0.10      45.00
                                                                                  $450.00




              The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                     Telephone 704.333.3444 Telecopier 704.333.5003
 Case 18-03036         Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57               Desc Main
                                 Document      Page 99 of 101


Ace Motor Acceptance                                                                           Page 94



                                                                                   Hrs/Rate     Amount

 10/9/2018 JHH Finalize McCoy evidence summary.                                        1.50      675.00
                                                                                    $450.00

10/11/2018 JHH Email from Robin Milestone re: Ace/McCoy Motors, no                     0.10       45.00
               compliance with court orders.                                        $450.00

            JHH Telephone conference with Russ Algood re: McCoy status.                0.55      247.50
                                                                                    $450.00

10/13/2018 JHH Calendar time for Ace v. McCoy; print new time for Ginny to             1.00      450.00
               input.                                                               $450.00

10/20/2018 JHH Review Judge Whitley's October 19 order regarding McCoy,                0.10       45.00
               calendar dates.                                                      $450.00

10/22/2018 JHH Research regarding enforceability of jury trial waiver in McCoy         0.80      360.00
               Ace dealer agreement                                                 $450.00

            JHH Review answers to complaint of Misty McCoy, McCoy Motors               5.00    2,250.00
                and Robert McCoy; review grounds for summary judgment;              $450.00
                request for more definite statement, default (till 11 pm, actual
                time in excess of 7 hours)

10/23/2018 JHH Preparation of time records for Ace v McCoy time (actual time           3.00    1,350.00
               in excess of hours on October 23, 24 and 25th)                       $450.00

            JHH Compile all financial documentation and agreements concerning          1.20      540.00
                McCoy account, review same (initial)                                $450.00

10/24/2018 JHH Prepare supplemental motion covering facts since last hearing.          0.00 No Charge
                                                                                    $450.00




              Total legal fees:                                                     300.75$128,393.50
              EXPENSES ADVANCED

                                                                                       Price

 6/18/2018 Advanced filing fees/court costs for AMAC v. McCoy adversary             $350.00      350.00
           proceeding




               The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                      Telephone 704.333.3444 Telecopier 704.333.5003
  Case 18-03036        Doc 53    Filed 10/26/18 Entered 10/26/18 15:15:57           Desc Main
                                 Document     Page 100 of 101


Ace Motor Acceptance                                                                        Page 95



                                                                                  Price      Amount

 6/20/2018 Document Reproduction Charges for exhibits - hearing 6/21/2018        $0.25        235.00

 6/21/2018 Exhibit labels for 6/21 hearing                                      $30.65         30.65

 7/17/2018 Document Reproduction Charges for exhibits for 7/18/2018 hearing.     $0.25         83.75

 9/26/2018 Ace v. McCoy Document Copy Charges for exhibits, 9.26.18 hearing      $0.25         85.00



              Total expenses advanced:                                                      $784.40


              Total current fees and expenses                                            $129,177.90



              Balance due                                                                $129,177.90


                                      Professional Summary
Name                                                              Hrs/Rate       Rate         Amount
Virginia T. Harlan                                                    4.60      85.00         $391.00
Virginia T. Harlan                                                    0.10       0.00           $0.00
James H. Henderson                                                  284.45     450.00     $128,002.50
James H. Henderson                                                   11.60       0.00           $0.00




               The Henderson Law Firm, 1201 Harding Place, Charlotte, N.C. 28204
                      Telephone 704.333.3444 Telecopier 704.333.5003
  Case 18-03036          Doc 53      Filed 10/26/18 Entered 10/26/18 15:15:57                    Desc Main
                                     Document     Page 101 of 101

                             UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION

In Re:                                 )
                                       )
ACE MOTOR ACCEPTANCE                   )
CORPORATION,                           )
                                       )
                    Debtor.            )
                                       )
____________________________________   )                     Case No. 18-30426
                                       )
ACE MOTOR ACCEPTANCE                   )                     Chapter 11
CORPORATION,                           )
                                       )                     Adv. Pro. No. 18-03036
                    Plaintiff,         )
                                       )
       v                               )
                                       )
MCCOY MOTORS, LLC; MCCOY MOTORS, )
LLC d/b/a RIDE FAST; ROBERT MCCOY, JR.;)
and MISTY MCCOY,                       )
                                       )
                                       )
                    Defendants.        )
                                       )


                                       CERTIFICATE OF SERVICE

     This is to certify that the undersigned has this day served the DECLARATION OF COSTS AND
ATTORNEYS FEES RELATED TO ENFORCEMENT OF ORDERS DATED JUNE 25
AND AUGUST 1, 2018 via ECF and/or email and first-class mail by depositing the same, enclosed in a
postpaid, properly addressed wrapper, in an official depository under the exclusive care and custody of the United
States Postal Service, said envelope being addressed as follows:

         Robert McCoy, Jr.                                   Robert McCoy, Jr.
         3606 Highway 51                                     11915 John K Hall Way
         Fort Mill SC 29715                                  Charlotte NC 28277

         Robert McCoy, Jr.                                   Kris Lang
         robmccoy@comporium.net                              kharmonlang@gmail.com
         mccoymotors@live.com

         Dated: October 26, 2018.                            THE HENDERSON LAW FIRM

                                                              /s/James H. Henderson
                                                             James H. Henderson
                                                             State Bar No. 13536
                                                             1201 Harding Place
                                                             Charlotte NC 28204-2826
                                                             Telephone:      704.333.3444
                                                             Email:          henderson@title11.com
